Exhibit 10.1

 

Execution Version

 

 

 

 

CREDIT AGREEMENT

dated as of
June 9, 2015

among

topbuild corp.,
as Borrower,

THE LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,

BANK OF AMERICA, N.A.

and

SUNTRUST BANK,

as Syndication Agents,

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent,

and

pnc bank, national association,
as an LC Issuer, Swing Line Lender, and the Administrative Agent

--------------------------------------------------------------------------------

PNC CAPITAL MARKETS LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arranger and Joint Bookrunners

 

$325,000,000 Senior Secured Credit Facilities

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.  DEFINITIONS AND TERMS


1 

Section 1.01

Certain Defined Terms


1 

Section 1.02

Computation of Time Periods


44 

Section 1.03

Accounting Terms


44 

Section 1.04

Terms Generally


44 

Section 1.05

Pro Forma Calculations


45 

ARTICLE II.  THE TERMS OF THE CREDIT FACILITIES


46 

Section 2.01

Establishment of the Credit Facilities


46 

Section 2.02

Revolving Facility


46 

Section 2.03

Term Loans


46 

Section 2.04

Swing Line Facility


47 

Section 2.05

Letters of Credit


49 

Section 2.06

Notice of Borrowing


54 

Section 2.07

Funding Obligations; Disbursement of Funds


55 

Section 2.08

Evidence of Obligations


57 

Section 2.09

Interest; Default Rate


58 

Section 2.10

Conversion and Continuation of Loans


59 

Section 2.11

Fees


60 

Section 2.12

Termination and Reduction of Revolving Commitments


61 

Section 2.13

Voluntary, Scheduled and Mandatory Prepayments of Loans


62 

Section 2.14

Method and Place of Payment


66 

Section 2.15

Defaulting Lenders


67 

Section 2.16

Cash Collateral


69 

Section 2.17

Increase in Commitments


70 

Section 2.18

Extension Offers


73 

Section 2.19

Refinancing Provisions for the Term Facility


74 

ARTICLE III.  INCREASED COSTS, ILLEGALITY AND TAXES


76 

Section 3.01

Increased Costs, Illegality, etc


76 

Section 3.02

Breakage Compensation


78 

Section 3.03

Taxes


78 

Section 3.04

Increased Costs to LC Issuers


82 

Section 3.05

Change of Lending Office; Replacement of Lenders


83 

ARTICLE IV.  CONDITIONS PRECEDENT


84 

Section 4.01

Conditions Precedent to the Closing Date


84 

Section 4.02

Conditions Precedent to Effective Date


86 

Section 4.03

Conditions Precedent to Credit Events


90 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES


91 

Section 5.01

Corporate Status


91 

Section 5.02

Corporate Power and Authority


91 

 





-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 



 

 

Page

 

 

 

Section 5.03

No Violation


91 

Section 5.04

Governmental Approvals


92 

Section 5.05

Litigation


92 

Section 5.06

Use of Proceeds; Margin Regulations


92 

Section 5.07

Financial Statements


92 

Section 5.08

Solvency


93 

Section 5.09

No Material Adverse Change


93 

Section 5.10

Tax Returns and Payments


93 

Section 5.11

Title to Properties; Intellectual Property


93 

Section 5.12

Lawful Operations, etc


94 

Section 5.13

Environmental Matters


94 

Section 5.14

Employee Benefit Plans


95 

Section 5.15

[Reserved.]


95 

Section 5.16

Investment Company Act


95 

Section 5.17

Insurance


95 

Section 5.18

Security Interests


95 

Section 5.19

Disclosure


96 

Section 5.20

Defaults


96 

Section 5.21

Capitalization


96 

Section 5.22

Status of Obligations as Senior Indebtedness


96 

Section 5.23

Anti-Terrorism Law Compliance


96 

Section 5.24

Location of Bank Accounts


97 

Section 5.25

Contracts; Labor Relations


97 

Section 5.26

Spin-Off Dividend


97 

ARTICLE VI.  AFFIRMATIVE COVENANTS


97 

Section 6.01

Reporting Requirements


98 

Section 6.02

Books, Records and Inspections


100 

Section 6.03

Insurance


101 

Section 6.04

Payment of Taxes and Claims


101 

Section 6.05

Corporate Franchises


102 

Section 6.06

[Reserved.]


102 

Section 6.07

Compliance with Statutes, etc


102 

Section 6.08

[Reserved.]


102 

Section 6.09

Compliance with Environmental Laws


102 

Section 6.10

Certain Subsidiaries to Join in Guaranty


103 

Section 6.11

Further Assurances


103 

Section 6.12

Control Agreements


104 

Section 6.13

Senior Debt


104 

Section 6.14

Anti-Terrorism Laws


104 

Section 6.15

Spin-Off Documents


104 

Section 6.16

Use of Proceeds


104 

 





-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 



 

 

Page

 

 

 

ARTICLE VII.  NEGATIVE COVENANTS


105 

Section 7.01

Changes in Business


105 

Section 7.02

Consolidation, Merger, Asset Sales, etc


105 

Section 7.03

Liens


106 

Section 7.04

Indebtedness


109 

Section 7.05

Investments


111 

Section 7.06

Restricted Payments


112 

Section 7.07

Financial Covenants


113 

Section 7.08

Limitation on Certain Restrictive Agreements


113 

Section 7.09

Transactions with Affiliates


114 

Section 7.10

[Reserved.]


115 

Section 7.11

Modification of Certain Agreements


115 

Section 7.12

[Reserved.]


115 

Section 7.13

Fiscal Year


115 

ARTICLE VIII.  EVENTS OF DEFAULT


115 

Section 8.01

Events of Default


115 

Section 8.02

Remedies


117 

Section 8.03

Application of Certain Payments and Proceeds


118 

ARTICLE IX.  THE ADMINISTRATIVE AGENT


119 

Section 9.01

Appointment


119 

Section 9.02

Delegation of Duties


120 

Section 9.03

Exculpatory Provisions


121 

Section 9.04

Reliance by Administrative Agent


121 

Section 9.05

Notice of Default


122 

Section 9.06

Non-Reliance


122 

Section 9.07

No Reliance on Administrative Agent’s Customer Identification Program


122 

Section 9.08

USA Patriot Act


123 

Section 9.09

Indemnification


123 

Section 9.10

The Administrative Agent in Individual Capacity


123 

Section 9.11

Successor Administrative Agent


123 

Section 9.12

Other Agents


124 

Section 9.13

Collateral Matters


124 

Section 9.14

Agency for Perfection


125 

Section 9.15

Proof of Claim


125 

Section 9.16

Posting of Approved Electronic Communications


126 

Section 9.17

Credit Bidding


127 

ARTICLE X.  MISCELLANEOUS


127 

Section 10.01

Payment of Expenses etc


127 

Section 10.02

Indemnification


128 

Section 10.03

Right of Setoff


129 

 





-iii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 



 

 

Page

 

 

 

Section 10.04

Equalization


130 

Section 10.05

Notices


130 

Section 10.06

Successors and Assigns


131 

Section 10.07

No Waiver; Remedies Cumulative


136 

Section 10.08

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial


136 

Section 10.09

Counterparts


137 

Section 10.10

Integration


138 

Section 10.11

Headings Descriptive


138 

Section 10.12

Amendment or Waiver; Acceleration by Required Lenders


138 

Section 10.13

Survival of Indemnities


141 

Section 10.14

Domicile of Loans


141 

Section 10.15

Confidentiality


141 

Section 10.16

Limitations on Liability of the LC Issuers


142 

Section 10.17

General Limitation of Liability


143 

Section 10.18

No Duty


143 

Section 10.19

Lenders and Agent Not Fiduciary to Borrower, etc


143 

Section 10.20

Survival of Representations and Warranties


143 

Section 10.21

Severability


143 

Section 10.22

Independence of Covenants


144 

Section 10.23

Interest Rate Limitation


144 

Section 10.24

USA Patriot Act


144 

Section 10.25

Advertising and Publicity


144 

Section 10.26

Release of Guarantees and Liens


145 

Section 10.27

Payments Set Aside


145 

 

 

 

-iv-

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

 

 

Exhibit A-1

Form of Revolving Facility Note

Exhibit A-2

Form of Swing Line Note

Exhibit A-3

Form of Term Note

Exhibit B-1

Form of Notice of Borrowing

Exhibit B-2

Form of Notice of Continuation or Conversion

Exhibit B-3

Form of LC Request

Exhibit C-1

Form of Guaranty

Exhibit C-2

Form of Security Agreement

Exhibit D

Reserved

Exhibit E

Form of Compliance Certificate

Exhibit F

Form of Closing Certificate

Exhibit G

Form of Assignment Agreement

Exhibit H

Reserved

Exhibit I-1

Form of U.S. Tax Compliance Certificate

Exhibit I-2

Form of U.S. Tax Compliance Certificate

Exhibit I-3

Form of U.S. Tax Compliance Certificate

Exhibit I-4

Form of U.S. Tax Compliance Certificate

 

 

 

-v-

--------------------------------------------------------------------------------

 

 

THIS CREDIT AGREEMENT is entered into as of June 9, 2015 among the
following:  (i) TopBuild Corp., a Delaware corporation (the “Borrower”); (ii)
the lenders from time to time party hereto (each a “Lender” and collectively,
the “Lenders”); and (iii) PNC Bank, National Association, as a Lender, the
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), the Swing Line Lender (as hereinafter defined) and an LC Issuer (as
hereinafter defined).

PRELIMINARY STATEMENTS:

(1)     The Borrower has requested that the Lenders, the Swing Line Lender and
each LC Issuer extend credit to the Borrower for the purposes more fully set
forth herein.

(2)     Subject to and upon the terms and conditions set forth herein, the
Lenders, the Swing Line Lender and each LC Issuer are willing to extend credit
and make available to the Borrower the credit facilities provided for herein.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I.

 

DEFINITIONS AND TERMS

Section 1.01     Certain Defined Terms.  As used herein, the following terms
have the meanings specified below:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interests of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.

“Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan denominated in Dollars, the greater of: (i) (x) the rate per
annum equal to the offered rate appearing on the Bloomberg Screen BBAM1 (or on
the appropriate page of any successor to or substitute for such service, or, if
such rate is not available, on the appropriate page of any generally recognized
financial information service, as selected by the Administrative Agent from time
to time) that displays an average ICE Benchmark Administration (or any successor
thereto) Interest Settlement Rate at approximately 11:00 A.M. (London time) two
Business Days prior to the commencement of such Interest Period, for deposits in
Dollars with a maturity comparable to such Interest Period, divided (and rounded
to the nearest 1/100th of 1%) by (y) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves and without
benefit of credits for proration, exceptions or offsets that may be available
from time to time) applicable to any member bank of the Federal Reserve System
in respect of Eurocurrency liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D) and (ii)





 

--------------------------------------------------------------------------------

 

 



0.0%; provided,  however, that if the rate referred to in clause (i)(x) above is
not available at any such time for any reason, then the rate referred to in
clause (i)(x) shall instead be the interest rate per annum, as reasonably
determined by the Administrative Agent, to be the average (rounded to the
nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars in an
amount equal to the amount of such Eurodollar Loan are offered to major banks in
the London interbank market at approximately 11:00 A.M. (London time), two
Business Days prior to the commencement of such Interest Period, for contracts
that would be entered into at the commencement of such Interest Period for the
same duration as such Interest Period.  Notwithstanding the foregoing, if the
Adjusted Eurodollar Rate as determined above would be less than zero, such rate
shall be deemed to be zero.

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to ‎Section 9.11.

“Affiliate” as to any Person means any other Person which directly or indirectly
controls, is controlled by, or is under common control with such Person.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

“Agent Advances” has the meaning provided in ‎Section 9.13.

“Aggregate Amount” means, as of any date of determination, an amount equal to
the $15,000,000 minus the sum of all prior Asset Sales pursuant to ‎Section
7.02(b) and Investments and loans made pursuant to Section 7.04(d)(ii) and
Section 7.05(m)(ii).

“Aggregate Commitments” means collectively, the Revolving Commitment and the
Term Commitment.

“Aggregate Credit Facilities Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, and (ii) the aggregate
principal amount of the Term Loans outstanding at such time.

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time, (ii) the principal amount of Swing Loans outstanding
at such time and (iii) the aggregate amount of the LC Outstandings at such time.

“Agreement” means this Credit Agreement, including any exhibits or schedules
hereto, as the same may from time to time be amended, restated, amended and
restated, supplemented or otherwise modified.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.





2

--------------------------------------------------------------------------------

 

 



“Anti-Terrorism Law” means any Laws relating to terrorism, Sanctions,
import/export licensing, or money laundering, and any regulation, order, or
directive promulgated, issued or enforced pursuant to such Laws, all as amended,
supplemented or replaced from time to time.

“Applicable Commitment Fee Rate” means the percentage rate per annum based on
the Total Leverage Ratio then in effect according to the pricing grid contained
in the definition of “Applicable Margin” below the heading “Commitment Fee.”

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement.

“Applicable Margin” means, with respect to any Base Rate Loan or Eurodollar Loan
and the Commitment Fees, the corresponding percentages per annum as set forth
below based on the Total Leverage Ratio:

Pricing Level

Total Leverage Ratio

LIBOR Margin

Base Rate Margin

Commitment
Fee

I

< 1.00x

1.00%

0.00%

0.175%

II

< 1.50x and > 1.00x

1.25%

0.25%

0.200%

III

< 2.00x and > 1.50x

1.50%

0.50%

0.225%

IV

< 2.50x and > 2.00x

1.75%

0.75%

0.250%

V

> 2.50x

2.00%

1.00%

0.275%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each, a “Calculation Date”) by which the Borrower is required to provide a
Compliance Certificate pursuant to ‎Section 6.01(c) for the most recently ended
Fiscal Quarter of the Borrower; provided,  however, that (a) from the Closing
Date until the first Calculation Date following receipt of the Compliance
Certificate for the first Fiscal Quarter ended after the Closing Date, the
Applicable Margin shall be based on Pricing Level V and, thereafter the Pricing
Level shall be determined by reference to the Total Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter of the Borrower preceding the
applicable Calculation Date, and (b) if the Borrower fails to provide the
Compliance Certificate on the date for delivery required by ‎Section 6.01(c) for
the most recently ended Fiscal Quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level V until such time as an appropriate Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Total Leverage Ratio as of the last day of the most recently
ended Fiscal Quarter of the Borrower preceding such Calculation Date.  The
Applicable Margin shall be effective from one Calculation Date until the next
Calculation Date.  Any adjustment in the Applicable Margin shall be applicable
to all Borrowings then existing or subsequently made or issued.

In the event that any Compliance Certificate delivered pursuant to ‎Section
6.01(c) is shown to be inaccurate, and such inaccuracy, if corrected, would have
led to the application of (A) a higher Applicable Margin for any period (any
such period, an “Applicable Period”) than the Applicable Margin actually applied
for such Applicable Period, then (i) the Borrower shall promptly (and in any
event, within 2 Business Days) deliver to the Administrative Agent a corrected
Compliance





3

--------------------------------------------------------------------------------

 

 



Certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined as if such corrected, higher Applicable Margin were applicable for
such period, and (iii) the Borrower shall promptly (and in any event, within 2
Business Days) pay to the Administrative Agent the accrued additional interest
owing as a result of such higher Applicable Margin for such Applicable Period or
(B) a lower Applicable Margin for an Applicable Period than the Applicable
Margin actually applied for such Applicable Period, then (i) the Borrower shall
promptly (and in any event, within 2 Business Days) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period and (ii) the Applicable Margin shall be determined as if such corrected,
lower Applicable Margin were applicable from the date of delivery of such
corrected Compliance Certificate.

“Applicable Minimum Notice Time” has the meaning provided in ‎Section 2.06(a).

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit and
that is administered or managed by a Lender or an Affiliate or branch of a
Lender or its investment advisor.  With respect to any Lender, an Approved Fund
shall also include any swap, special purpose vehicle purchasing or acquiring
security interests in collateralized loan obligations or any other vehicle
through which such Lender may leverage its investments from time to time.

“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, amalgamations and liquidations of a
corporation, partnership or limited liability company of the interests therein
of such Person) by such Person to any other Person or of any of such Person’s
assets, provided that the term Asset Sale specifically excludes:

(i)     any sales, transfers or other dispositions of (a) inventory in the
ordinary course of business, or (b) obsolete, worn-out or excess personal
property;

(ii)     the actual or constructive total loss of any property or the use
thereof resulting from any Event of Loss;

(iii)     any disposition or series of related dispositions that yield gross
proceeds of less than $10,000,000;

(iv)     (A) non-exclusive licenses of Intellectual Property in the ordinary
course of business and (B) the abandonment or other disposition of Intellectual
Property that is, in the reasonable good faith judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Credit Parties and their Subsidiaries taken as a whole;

(v)     the liquidation, amalgamation, dissolution, winding up, divestiture or
similar transaction with respect to any Subsidiary to the extent (x) the
Borrower determines in good faith that such liquidation, amalgamation,
dissolution, winding up, divestiture or similar transaction is in the best
interests of the Borrower and its





4

--------------------------------------------------------------------------------

 

 



Subsidiaries and is not materially disadvantageous to the Lenders and (y) if
such Subsidiary is a Credit Party, any assets or business (or net proceeds, if
any) shall be transferred to, or otherwise owned or conducted by, the Borrower
or any other Credit Party after giving effect to such liquidation, amalgamation,
dissolution, winding up or divestiture;

(vi)     the sale or discount by the Borrower or any of its Subsidiaries, in
each case without recourse and in the ordinary course of business, of
receivables arising in the ordinary course of business, but only in connection
with the compromise or collection thereof;

(vii)     dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such similar replacement property;

(viii)     issuances of Equity Interests by the Borrower not otherwise
prohibited hereunder; and

(ix)     sales, transfers, leases and other dispositions made as part of the
Transactions.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.

“Authorized Officer” means, with respect to each Credit Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or any Vice
President of such Credit Party, any manager or the members (as applicable) in
the case of any Credit Party which is a limited liability company, or such other
individuals, designated by written notice to the Administrative Agent from the
Borrower, authorized to execute notices, reports and other documents on behalf
of such Credit Party required hereunder.  The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.

“Banking Services Obligations” means all obligations of the Credit Parties and
their Subsidiaries, whether absolute or contingent, and howsoever and whensoever
created, arising, evidenced or acquired in connection with the provision of
commercial credit cards, merchant processing services, stored value cards, or
treasury management services (including controlled disbursement, automated
clearinghouse transactions, return items, overdrafts, netting and interstate
depository network services) by any Lender or any of their respective Affiliates
or branches (or any Person that was a Lender or an Affiliate or branch of a
Lender at the time the applicable Banking Services Obligation was entered into)
to any Credit Party.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate of interest established by the Administrative
Agent from time to time, as its “prime rate,”





5

--------------------------------------------------------------------------------

 

 



whether or not publicly announced, which interest rate may or may not be the
lowest rate charged by it for commercial loans or other extensions of credit;
(ii) the Federal Funds Open Rate in effect from time to time, plus 1/2 of 1% per
annum; and (iii) the Daily LIBOR Rate plus 1.00%.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

“Borrower” has the meaning provided in the first paragraph of this Agreement.

“Borrowing” means a Revolving Borrowing, a Term Borrowing or the incurrence of a
Swing Loan.

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which commercial banks are authorized or required to be closed for business
in New York, New York or Pittsburgh, Pennsylvania and, if the applicable
Business Day relates to any Eurodollar Loans, such day must also be a day on
which dealings in Dollar deposits are carried on between banks in the London
interbank market.

“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP, but
excluding (i) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, (ii)
Permitted Acquisitions, (iii) the book value of any asset owned by such Person
prior to or during such period to the extent that such book value is included as
a capital expenditure during such period as a result of such Person reusing or
beginning to reuse such asset during such period without a corresponding
expenditure actually having been made in such period; provided, that such book
value shall have been included in Capital Expenditures when such asset was
originally acquired, (iv) without duplication of clause (i) above, the purchase
price of equipment purchased during such period to the extent the consideration
consists of any combination of (A) used or surplus equipment traded in at the
time of such purchase and (B) the proceeds of a concurrent sale of used or
surplus equipment, in each case, in the ordinary course of business and (v)
expenditures made with, or subsequently reimbursed out of, insurance proceeds,
indemnity payments, condemnation awards (or payments in lieu thereof) or damage
recovery proceeds or other settlements relating to any damage, loss, destruction
or condemnation of any property.

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.





6

--------------------------------------------------------------------------------

 

 



“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.

“Cash Collateralize” means (i) to deposit into a cash collateral account
maintained with (or on behalf of) the Administrative Agent, and under the sole
dominion and control of the Administrative Agent, or (ii) to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the LC Issuers or Lenders, as collateral for LC Outstandings or obligations of
Lenders to fund participations in respect of LC Outstandings, cash or deposit
account balances or, if the Administrative Agent and each applicable LC Issuer
shall agree in their sole discretion, other credit support, in each case, unless
otherwise agreed to by the Administrative Agent, in the same currency in which
such obligations are denominated; in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and each applicable LC
Issuer.  “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means any of the following:

(i)     securities issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition;

(ii)     securities issued or directly and fully guaranteed or insured by any
state of the United States or any agency or instrumentality thereof having
maturities of not more than one year from the date of acquisition and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;

(iii)     U.S. Dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any domestic or foreign commercial
bank (or U.S. branch thereof) of recognized standing organized under the laws of
the United States (or any state thereof or the District of Columbia) and having
capital and surplus in excess of $500,000,000 or (z) any commercial bank (or the
parent company of such bank) of recognized standing organized under the laws of
the United States (or any state thereof or the District of Columbia) and whose
short-term commercial paper rating from S&P is at least A-1, A-2 or the
equivalent thereof or from Moody’s is at least P-1, P-2 or the equivalent
thereof (any such bank, an “Approved Bank”), in each case with maturities of not
more than 180 days from the date of acquisition;

(iv)     commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or





7

--------------------------------------------------------------------------------

 

 



Moody’s, as the case may be, and in each case maturing within 270 days after the
date of acquisition;

(v)     fully collateralized repurchase agreements entered into with any Lender
or Approved Bank having a term of not more than 30 days and covering securities
described in clauses (i) and (iv) above;

(vi)     investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through (v)
above;

(vii)     investments in money market funds access to which is provided as part
of “sweep” accounts maintained with a Lender or an Approved Bank;

(viii)     investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and (C)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by an Approved Bank;

(ix)     investments in pooled funds or investment accounts consisting solely of
investments of the nature described in the foregoing clause (viii); and

(x)     with respect to any Foreign Subsidiary, the approximate equivalent of
any of clauses (i) through (ix) above in the jurisdiction in which such Foreign
Subsidiary is organized.

“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, and any amount, in each
case only as and when so received) received by the Borrower or any Subsidiary
from such Asset Sale, (ii) any Event of Loss, the aggregate cash payments,
including all insurance proceeds and proceeds of any award for condemnation or
taking, received in connection with such Event of Loss and (iii) the issuance or
incurrence of any Indebtedness, the aggregate cash proceeds received by the
Borrower or any Subsidiary in connection with the issuance or incurrence of such
Indebtedness.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change of Control” means an event or series of events by which:

(i)     prior to the completion of the Spin-Off, the failure of Masco to own
100% of the issued and outstanding Equity Interests of the Borrower;

(ii)     after the completion of the Spin-Off,





8

--------------------------------------------------------------------------------

 

 



(A)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of the Borrower or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(B)     the acquisition of ownership, directly or indirectly, by any Person, of
all or substantially all of the assets of the Borrower; or

(C)     the occurrence of a change in control or similar provision under or with
respect to any Material Indebtedness Agreement of the Borrower obligating, or
permitting the holders of such Material Indebtedness to obligate, the Borrower
or any of its Subsidiaries to repurchase, redeem or repay all or any part of
such Material Indebtedness provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any Law, (ii) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (iii) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of Law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.

“Charges” has the meaning provided in ‎Section 10.23.

“CIP Regulations” has the meaning provided in ‎Section 9.07.

“Claims” has the meaning provided in the definition of “Environmental Claims.”

“Class” when used in reference to (a) any Loan, refers to whether such Loan is a
Revolving Loan, Term Loan, Incremental Revolving Loan or Incremental Term Loan,
(b) any





9

--------------------------------------------------------------------------------

 

 



Commitment, refers to whether such Commitment is a Revolving Commitment, a Term
Commitment, an Incremental Revolving Credit Commitment or an Incremental Term
Loan Commitment and (c) any Lender, refers to whether such Lender has a Loan or
a Commitment of a particular Class.

“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.

“Closing Date” means June 9, 2015.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral covered by any Security Document.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

“Commitment” means, with respect to each Lender, (i) its Revolving Commitment,
(ii) its Term Commitment, (iii) its Incremental Revolving Credit Commitment, or
(iv) its Incremental Term Loan Commitment, in each case, if any, or, in the case
of such Lender, all of such Commitments.

“Commitment Fees” has the meaning provided in ‎Section 2.11(a).

“Commodities Hedge Agreement” means a commodities contract purchased by the
Borrower or any of its Subsidiaries in the ordinary course of business, and not
for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.

“Commodity Account” has the meaning provided in the Security Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning provided in ‎Section 9.16(a).

“Compliance Certificate” has the meaning provided in ‎Section 6.01(c).

“Confidential Information” has the meaning provided in ‎Section 10.15(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consideration” means, in connection with an Acquisition or Asset Sale, the
aggregate consideration paid (including borrowed funds, cash, the issuance of
securities or notes, the





10

--------------------------------------------------------------------------------

 

 



assumption or incurrence of Indebtedness (direct or contingent)) or owing
pursuant to an “earn-out” or other deferred payment arrangement (including
non-compete agreements and consulting agreements) or any other consideration
paid, in each case by the acquiror in connection with such Acquisition or Asset
Sale.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of:

(i)     interest expense in accordance with GAAP,

(ii)     expense for income taxes paid or accrued,

(iii)     depreciation expense,

(iv)     amortization expense,

(v)     extraordinary, unusual or non-recurring non-cash expenses, losses or
charges (including any such expense, loss or charge from discontinued
operations,

(vi)     non-cash restructuring and rationalization charges and non-cash charges
related to impairment of long-lived assets, intangible assets and goodwill,

(vii)     one time non-recurring cash costs and expenses incurred in connection
with the Transactions,

(viii)     non-cash expenses related to stock based compensation (other than
with respect to phantom stock and stock appreciation rights),

(ix)     other non-cash charges of any kind,

(x)     general corporate and operating expense of Masco allocated to Borrower
from the period from March 31, 2015 through and including the Effective Date,

(xi)     cash restructuring and rationalization charges taken during the during
such period in an aggregate amount not to exceed $5,000,000 during any Testing
Period and $10,000,000 during the term of this Agreement,

(xii)     any losses for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedge Agreement, and

(xiii)     cash fees and expenses incurred in connection with acquisitions,
equity issuances and debt incurrences that are not otherwise capitalized
(regardless of whether consummated).

minus, without duplication and to the extent included in determining such
Consolidated Net Income for such period, the sum of:

(a)     interest income,





11

--------------------------------------------------------------------------------

 

 



(b)     income tax credits and refunds (to the extent not netted from tax
expense),

(c)     any cash payments made during such period in respect of items described
in clauses (v) through (ix) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were incurred, 

(d)     extraordinary, unusual or non-recurring non-cash income or gains
realized,

(e)     any other non-cash items of income or gains, and

(f)     for each Fiscal Quarter ending after March 31, 2015 and prior to the
Effective Date (pro rated for any partial Fiscal Quarter), $6,125,000.

Without duplication of the foregoing, Consolidated EBITDA shall be calculated
for the Borrower and its Subsidiaries in accordance with GAAP on a consolidated
basis and computed without regard to the cumulative effect of any changes in
accounting principles, as shown on the Company’s consolidated statement of
income for such period.  Notwithstanding anything to the contrary herein,
Consolidated EBITDA will be deemed to be equal to (i) for the Fiscal Quarter
ended June 30, 2014, $22,429,400, (ii) for the Fiscal Quarter ended September
30, 2014, $29,059,300, (iii) for the Fiscal Quarter ended December 31, 2014,
$34,193,300 and (iv) for the Fiscal Quarter ended March 31, 2015, $9,729,000.
For purposes of calculating Consolidated EBITDA for any period, if during such
period the Borrower or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto in accordance with Section
1.05(b).

“Consolidated Funded Indebtedness” means the sum (without duplication) of
Indebtedness of the type described in clauses (a), (b), (e) (but only to the
extent related to Indebtedness of the type described in clauses (a), (b), (f),
(g), (h) and (i) of the definition thereof), (f), (g) and (h) in the definition
thereof of the Borrower and its Subsidiaries, all as determined on a
consolidated basis.

“Consolidated Interest Expense” means, for any period, total interest expense of
the Borrower and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries for such period (excluding the income
attributable to minority Equity Interests of third parties in any non-wholly
owned Subsidiary), as determined in accordance with GAAP, in all material
respects, on a consolidated basis.

“Consolidated Net Worth” means at any time, all amounts that would be included
under the caption “total stockholders’ equity” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP at such time.

“Consolidated Total Assets” means, as of any date, the total consolidated assets
of the Borrower and its Subsidiaries, as set forth on the Borrower’s most
recently delivered quarterly balance sheet.





12

--------------------------------------------------------------------------------

 

 



“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in ‎Section 2.10.

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived in writing by the
applicable Lenders and/or the Administrative Agent pursuant to ‎Section 10.06.

“Control Agreements” has the meaning provided in the Security Agreement.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Covered Entity” means (a) the Borrower and each of its respective Subsidiaries,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person means the direct or indirect
(x) ownership of, or power to vote, 25% or more of the issued and outstanding
equity interests having ordinary voting power for the election of directors of
such Person or other Persons performing similar functions for such Person, or
(y) power to direct or cause the direction of the management and policies of
such Person whether by ownership of equity interests, contract or otherwise.

“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

“Credit Facilities” means the credit facilities established under this Agreement
pursuant to which (i) each Lender with a Revolving Commitment shall make
Revolving Loans to the Borrower, and shall participate in LC Issuances, under
the Revolving Facility pursuant to the Revolving Commitment of each such Lender,
(ii) each Lender with a Term Commitment shall make a Term Loan to the Borrower
pursuant to the Term Commitment of such Lender, (iii) the Swing Line Lender
shall make Swing Loans to the Borrower under the Swing Line Facility pursuant to
the Swing Line Commitment, (iv) any additional Lender shall make loans and/or
provide Incremental Term Loan Commitments or Incremental Revolving Credit
Commitments under any Incremental Facility pursuant to ‎Section 2.17 (each an
“Incremental Facility”), and (v) each LC Issuer shall issue Letters of Credit
for the account of the LC Obligors in accordance with the terms of this
Agreement.

“Credit Facilities Exposure” means, for any Lender at any time, the sum of (i)
such Lender’s Revolving Facility Exposure at such time, and (ii) such Lender’s
Term Facility Exposure at such time, or the outstanding aggregate principal
amount of the Other Term Loans made by such Lender, if any.

“Credit Party” means the Borrower or any Subsidiary Guarantor.

“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by (x) dividing the Published Rate by (y) a number equal to
1.00 minus the percentage prescribed by the Federal Reserve Bank for determining
the maximum reserve requirements with respect to any Eurodollar funding by banks
on each day; provided, however, that in no event shall the Daily LIBOR Rate be
less than 0.0%.





13

--------------------------------------------------------------------------------

 

 



“Debt Fund Affiliate” means any affiliate of a Disqualified Person that is a
bona fide debt fund or an investment vehicle that is primarily engaged in the
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course and whose managers have
fiduciary duties to the investors in such fund or investment vehicle independent
of, or in addition to, their duties to such Disqualified Person.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to ‎Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any LC Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect, or
(ii) had appointed for it a receiver, interim receiver, custodian, conservator,
trustee, monitor, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state,
federal or foreign regulatory authority acting in such a capacity; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to ‎Section





14

--------------------------------------------------------------------------------

 

 



2.15(b)) upon delivery of written notice of such determination to the Borrower,
each LC Issuer, each Swing Line Lender and each Lender.

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2.00% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to ‎Section 2.09(a) or
‎Section 2.09(b), as applicable and (ii) with respect to any other amount, a
rate per annum equal to 2.00% per annum above the rate that would be applicable
to Revolving Loans that are Base Rate Loans pursuant to ‎Section 2.09(a).

“Deposit Account” has the meaning provided in the Security Agreement.

 “Designated Hedge Agreement” means any Hedge Agreement (other than a
Commodities Hedge Agreement) to which the Borrower or any of its Subsidiaries is
a party and as to which a Secured Hedge Provider is a counterparty that,
pursuant to a written instrument signed by the Borrower, has been designated as
a Designated Hedge Agreement so that the Borrower’s or such Subsidiary’s
counterparty’s credit exposure thereunder will be entitled to share in the
benefits of a Guaranty and the Security Documents; provided that such Secured
Hedge Provider or the Borrower shall have provided the Administrative Agent with
written notice thereof on or prior to the date any of the foregoing is incurred,
together with such supporting documentation as the Administrative Agent may have
reasonably requested from the applicable Lender or its Affiliates with respect
thereto or the Borrower.

“Designated Hedge Creditor” means each Lender or Affiliate or branch of a Lender
(or any Person that was a Lender or an Affiliate or branch of a Lender at the
time the applicable Hedge Agreement was entered into) that participates as a
counterparty to any Credit Party pursuant to any Designated Hedge Agreement with
such Lender or Affiliate or branch of such Lender (or such Person that was a
Lender or an Affiliate or branch of a Lender at the time the applicable Hedge
Agreement was entered into).

“Designated Non-Cash Consideration” means the fair market value of the non-cash
consideration received by the Borrower or any of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate, setting forth the basis of such valuation (it being
understood that earnouts and deferred purchase price shall be valued at the net
present value (as determined by the Borrower) or the amount expected to be
received in respect thereof), executed by an Authorized Officer, minus the
amount of cash or Cash Equivalents received in connection with a subsequent sale
or conversion of, or collection on, such Designated Non-Cash Consideration.

“Disqualified Equity Interests” means any Equity Interest that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Equity Interests that do not
constitute Disqualified Equity Interests and cash in lieu of fractional shares
of such Equity Interests) pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof (other than solely for Equity
Interests that do not constitute Disqualified Equity Interests and cash in lieu
of fractional shares of such Equity Interests), in whole or in part, on or prior
to the date that is 91 days after the Latest Maturity Date, (b) is convertible
into or





15

--------------------------------------------------------------------------------

 

 



exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or other Indebtedness or (ii) any Equity Interest referred to in
clause (a) above (other than solely for Equity Interests that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), in each case at any time on or prior to the date that is 91
days after the Latest Maturity Date, (c) contains any repurchase obligation that
may come into effect prior to payment in full of all Obligations, (d) requires
cash dividend payments prior to the date that is 91 days after the Latest
Maturity Date; provided,  however, that (i) an Equity Interest in any Person
that would not constitute a Disqualified Equity Interest but for terms thereof
giving holders thereof the right to require such Person to redeem or purchase
such Equity Interest upon the occurrence of an “asset sale” or a “change of
control” (or similar event, however denominated) shall not constitute a
Disqualified Equity Interest if any such requirement becomes operative only
after repayment in full of all the Loans and all other Obligations that are
accrued and payable, the cancellation or expiration of all Letters of Credit and
the termination or expiration of the Commitments and (ii) an Equity Interest in
any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Disqualified Person” means (a) any Person that is or becomes a bona fide
competitor of the Borrower or any of its Subsidiaries (each, a “Competitor”) and
is (A) identified in writing to PNC prior to the Closing Date or (B) identified
in writing to the Administrative Agent on or after the Closing Date, (b) any
affiliate of a Competitor that is identified in writing to the Administrative
Agent as such and (c) any affiliate of any Person described in clauses (a) or
(b) that is reasonably identifiable as an Affiliate of such Person on the basis
of such Affiliate’s name (the notices described herein, the “Disqualified Person
List”); provided, that notwithstanding the foregoing, in no event shall any Debt
Fund Affiliate be so specified or otherwise constitute a Disqualified Person.

“Disqualified Person List” has the meaning provided in the definition of
Disqualified Person.

 “Distribution Agreement” means that certain Separation and Distribution
Agreement, dated on or prior to the Effective Date, between Masco and the
Borrower.

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof, or the District of Columbia.

“Effective Date” means the date on which all of the conditions precedent set
forth in ‎Section 4.02 have been satisfied or waived by the Administrative Agent
in its sole discretion.  The Effective Date shall occur, if at all, on or prior
to July 31, 2015.

“Effective Date Subsidiary Guarantors” means, collectively, the Persons listed
on Schedule 4 hereto under the heading “Subsidiary Guarantors”.





16

--------------------------------------------------------------------------------

 

 



“Eligible Assignee” means (i) a Lender, (ii) an Affiliate or branch of a Lender
or any Approved Fund and (iii) any other Person (other than a natural Person)
approved by (A) the Administrative Agent, (B) each LC Issuer, (C) the Swing Line
Lender, and (D) unless an Event of Default pursuant to Sections 8.01(a) or (i)
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed (and the Borrower shall be deemed to have
consented thereto if it fails to object to any assignment within ten Business
Days after it received written notice thereof)); provided, however, that
notwithstanding the foregoing, “Eligible Assignee” shall not include (w) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (x) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (x), or (y) any Disqualified Person provided that no such identification
shall retroactively disqualify an otherwise eligible Person, provided further
that any prospective Eligible Assignee shall certify that it is an Eligible
Assignee (as defined above) in the Assignment Agreement which it is required to
deliver pursuant to the terms hereof upon which certification the Administrative
Agent, each LC Issuer (if applicable) and each Lender may conclusively rely
without investigation, liability or other obligation whatsoever.

“Environmental Claims” means any and all regulatory or judicial actions, suits,
demands, claims, liens, notices of non-compliance, violation or liability,
investigations or proceedings relating in any way to any Environmental Law or
any permit issued under any such Environmental Law (hereafter “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA or any other applicable Environmental
Law) of any Hazardous Materials or arising from alleged injury or threat of
injury to health or safety (but solely in respect of exposure to Hazardous
Materials) or the environment.

“Environmental Law” means any applicable federal, state, provincial, foreign,
municipal or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy and rule of common
law now or hereafter in effect and in each case as amended, and any binding and
enforceable judicial or global interpretation thereof, including any judicial
order, consent, decree or judgment issued to or rendered against the Borrower or
any of its Subsidiaries relating to the environment, employee health and safety
(but solely in respect of exposure to Hazardous Materials) or Hazardous
Materials, including, without limitation, CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101 et seq. and the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it regulates
occupational exposure to Hazardous Materials); and any state, provincial,
municipal and local or foreign counterparts or equivalents, in each case as
amended from time to time.

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether





17

--------------------------------------------------------------------------------

 

 



voting or non-voting) of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) or any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, such partnership,
but in no event will the term “Equity Interest” include any debt securities
convertible or exchangeable into equity unless and until actually converted or
exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with the Borrower or a Subsidiary of the Borrower, would be deemed to
be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or (o)
of the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a result of
the Borrower or a Subsidiary of the Borrower being or having been a general
partner of such Person.

“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any Plan; (ii) the institution of any steps by the Borrower or any Subsidiary,
any ERISA Affiliate, the PBGC or any other Person to terminate any Plan or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (iii) a complete or partial withdrawal (within the meanings
of Sections 4203 and 4205 of ERISA) by the Borrower or any Subsidiary or any
ERISA Affiliate from any Multi-Employer Plan or Multiple Employer Plan, if such
withdrawal could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA or in Section 4063 of ERISA); (iv) a non-exempt
“prohibited transaction” within the meaning of Section 406 of ERISA in
connection with any Plan; (v) that a Plan has Unfunded Benefit Liabilities; (vi)
the cessation of operations at a facility of the Borrower or any Subsidiary or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(vii) the conditions for imposition of a Lien under Section 303(k) of ERISA
shall have been met with respect to a Plan; (viii) the adoption of an amendment
to a Plan requiring the provision of security to such Plan pursuant to Section
206(g) of ERISA; (ix) the insolvency of or commencement of reorganization
proceedings with respect to a Multi-Employer Plan; (x) any contingent liability
of the Borrower or any Subsidiary or any Subsidiary with respect to any post
retirement welfare liability; (xi) the taking of any action by, or the
threatening of the taking of any action by, the Internal Revenue Service, the
Department of Labor or the PBGC with respect to any of the foregoing; (xii) the
Borrower, any Subsidiary, or any ERISA Affiliate fails to comply with the
minimum funding standards of ERISA and the Code with respect to any
Single-Employer Plan; or (xiii) the Borrower, any Subsidiary, or any ERISA
Affiliate incurs an obligation to contribute, or become a contributing sponsor
(as such term is defined in 4001 of ERISA) in, any Multi-Employer Plan or
Multiple Employer Plan.

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in ‎Section 8.01.





18

--------------------------------------------------------------------------------

 

 



“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever, (iii) the condemnation, confiscation or seizure
of, or requisition of title to or use of, any property (including dispositions
in lieu of condemnation, confiscation or seizure), or (iv) in the case of any
property located upon a leasehold, the termination or expiration of such
leasehold.

“Excluded Accounts” means any Deposit Account, Securities Account, Commodity
Account or other similar account of any Credit Party (and all cash, Cash
Equivalents and other securities or investments credited thereto or deposited
therein): (A) used exclusively for all or any of the following
purposes:  payroll, benefits, taxes, escrow, customs, insurance impress accounts
or other fiduciary purposes or compliance with legal requirements, to the extent
such legal requirements prohibit the granting of a Lien thereon; (B) that does
not have an individual daily balance in excess of $1,000,000 or in the aggregate
with each other account described in this clause (B), in excess of $5,000,000;
(C) the balance of which is swept at the end of each Business Day into a Deposit
Account, Securities Account or Commodity Account subject to a Control Agreement,
so long as such daily sweep is not terminated or modified (other than to provide
that the balance in such Deposit Account, Securities Account or Commodity
Account is swept into another Deposit Account, Securities Account or Commodity
Account subject to a Control Agreement) without the consent of the
Administrative Agent; (D) that is a trust account; or (E) to the extent that it
is cash collateral for letters of credit (other than Letters of Credit issued
under this Agreement) permitted by this Agreement.

“Excluded Subsidiary” means (a) each Subsidiary that is not a Wholly Owned
Subsidiary, (b) each CFC, (c) each Subsidiary that is an Immaterial Subsidiary,
(d) each Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e)
each Subsidiary acquired after the Closing Date that is prohibited by applicable
law, rule or regulation or by any contractual obligation in existence at the
time of the acquisition and not entered into in contemplation thereof from
guaranteeing the Obligations or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a Guaranty
unless such consent, approval, license or authorization has been received (it
being understood that neither the Borrower nor any of its Subsidiaries shall be
obligated to seek such consent, approval, license or authorization), (g) each
captive insurance Subsidiary, (h) each not-for-profit Subsidiary, (i) each FSHCO
and (j) any other Subsidiary with respect to which, in the reasonable judgment
of the Administrative Agent (confirmed by notice to the Borrower) the cost of
providing a guarantee is excessive in view of the benefits to be obtained by the
Lenders (it being understood that the Administrative Agent may at any time
determine that the cost of any such guarantee is no longer excessive and may
require any Subsidiary excluded pursuant to this clause (d) to execute and
deliver a Guaranty and the other documents required by Section 6.10 and Section
6.11).

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty Obligations of such Guarantor, any
Swap Obligation if, and to the extent that, such Swap Obligation (or any
Guaranty Obligations thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures





19

--------------------------------------------------------------------------------

 

 



Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty Obligations of such Guarantor
becomes effective with respect to such Swap Obligation or (y) as it relates to
all or a portion of the grant by such Guarantor of a security interest, any Swap
Obligation if, and to the extent that, such Swap Obligation (or such security
interest in respect thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation, in each case, after giving effect to the
provisions of the Guaranty and any and all guaranties of such Guarantor’s Swap
Obligations by the other Credit Parties.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guaranty Obligations or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under ‎Section 3.05(b)) or (ii) such Lender changes its Applicable
Lending Office, except in each case to the extent that, pursuant to ‎Section
3.03, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office; (c) Taxes
attributable to such Recipient’s failure to comply with ‎Section 3.03(g); and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Extending Lender” has the meaning set forth in ‎Section 2.18(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Extending Lenders, effecting an Extension
Permitted Amendment and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.18.  

“Extension Offer” has the meaning set forth in ‎Section 2.18(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.18, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans





20

--------------------------------------------------------------------------------

 

 



and/or Commitments of the applicable Extension Request Class (such Loans or
Commitments being referred to as the “Extended Loans” or “Extended Commitments”,
as applicable) and, in connection therewith, (a) an increase or decrease in the
rate of interest accruing on any Class of Extended Loans, (b) in the case of
Extended Loans that are Term Loans of any Class, a modification of the scheduled
amortization applicable thereto, provided that the weighted average life to
maturity of such Extended Loans shall be no shorter than the remaining weighted
average life to maturity (determined at the time of such Extension Offer) of the
Term Loans of such Class, (c) in the case of Extended Commitments that are
Revolving Commitments of any Class, an extension of the termination date
applicable thereto (which in each case shall be for a period of one year), (d) a
modification of voluntary or mandatory prepayments applicable thereto (including
prepayment premiums and other restrictions thereon), provided that in the case
of Extended Loans that are Term Loans, such requirements may provide that such
Extended Loans may participate in any mandatory prepayments on a pro rata basis
(or on a basis that is less than a pro rata basis) with the Loans of the
applicable Extension Request Class, but may not provide for prepayment
requirements that are more favorable than those applicable to the Loans of the
applicable Extension Request Class, (e) an increase in the fees payable to, or
the inclusion of new fees to be payable to, the Extending Lenders in respect of
such Extension Offer or their Extended Loans or Extended Commitments and/or (f)
an addition of any affirmative or negative covenants applicable to the Borrower
and its Subsidiaries, provided that any such additional covenant with which the
Borrower and its Subsidiaries shall be required to comply prior to the latest
Maturity Date in effect immediately prior to such Extension Permitted Amendment
for the benefit of the Extending Lenders providing such Extended Loans or
Extended Commitments shall also be for the benefit of all other Lenders.

“Extension Request Class” has the meaning set forth in ‎Section 2.18(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such





21

--------------------------------------------------------------------------------

 

 



rate), or as set forth on such other recognized electronic source used for the
purpose of displaying such rate as selected by the Administrative Agent (for
purposes of this definition, an “Alternate Source”) (or if such rate for such
day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or
on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Administrative Agent at
such time (which determination shall be conclusive absent manifest error);
provided however, that if such day is not a Business Day, the Federal Funds Open
Rate for such day shall be the “open” rate on the immediately preceding Business
Day.  If and when the Federal Funds Open Rate changes, the rate of interest with
respect to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrower, effective on the date of any such
change.

“Fee Letter” means the Fee Letter dated as of March 18, 2015, between the
Borrower, PNC Capital Markets LLC and the Administrative Agent.

“Fees” means all amounts payable pursuant to, or referred to in, ‎Section 2.11.

“Financial Officer” means the chief executive officer, the president or the
chief financial officer of the Borrower.

“Financial Projections” has the meaning provided in ‎Section 5.07(b).

“Fiscal Quarter” means a fiscal quarter of the Borrower and its Subsidiaries set
forth on Schedule 2.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries set
forth on Schedule 3.

“Fixed Charge Coverage Ratio” means the ratio of Consolidated EBITDA to Fixed
Charges.

“Fixed Charges” means for any period of determination the sum of, without
duplication, (i) cash Consolidated Interest Expense, (ii) cash tax expense,
(iii) scheduled principal installments on Indebtedness for borrowed money
(excluding, for the avoidance of doubt, voluntary or mandatory prepayments and
any refinancing of such Indebtedness for borrowed money), (iv) cash Capital
Distributions (other than the Spin-Off Dividend) and (v) Capital Expenditures to
the extent not financed with Long Term Indebtedness, in each case of the
Borrower and its Subsidiaries (other than with respect to item (iv) which shall
be solely of the Borrower) for such period determined and consolidated in
accordance with GAAP.  For purposes of calculating Fixed Charges for any period,
if during such period the Borrower or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Fixed Charges for such period
shall be calculated after giving pro forma effect thereto in accordance with
‎Section 1.05(b).

“Foreign Lender” means a Lender to the Borrower that is not itself a U.S.
Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.





22

--------------------------------------------------------------------------------

 

 



“Form 10” means the Form 10 Registration Statement filed by the Borrower with
the SEC on March 4, 2015, as amended on or before the Closing Date or as amended
following the Closing Date not in violation of this Agreement.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Revolving Facility Percentage
of LC Outstandings with respect to Letters of Credit issued by such LC Issuer
other than LC Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to any Swing Line Lender,
such Defaulting Lender’s Revolving Facility Percentage of outstanding Swing
Loans made by such Swing Line Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“FSHCO” means any Subsidiary substantially all of the assets of which constitute
the Equity Interests or Indebtedness of CFCs.

 “GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state,
provincial, municipal or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Granting Lender” has the meaning provided in ‎Section 10.06(f).

“Guarantors” means each of the Subsidiaries of the Borrower that have executed a
Guaranty in respect of the Obligations.

“Guaranty” means a Guaranty of Payment substantially in the form attached hereto
as Exhibit C-1.

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefore; (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided,  however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount





23

--------------------------------------------------------------------------------

 

 



of the primary Indebtedness in respect of which such Guaranty Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform  thereunder).

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Law pertaining to the environment.

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement.

“Hedging Obligations” means all obligations of any Credit Party under and in
respect of any Designated Hedge Agreement.

“Immaterial Subsidiary”  means on any date, any Subsidiary of the Borrower that
has less than  5.0% of Consolidated Total Assets or generates less than
5.0% of annual consolidated revenues of the Borrower
and its Subsidiaries as reflected on the most recent financial statements
delivered pursuant to ‎Section 6.01(a) prior to such date; provided,  however,
that Subsidiaries of the Borrower that are not Immaterial Subsidiaries shall
have at least 90% of the Consolidated Total Assets and generate at least 90% of
annual consolidated revenues of the Borrower and its Subsidiaries.  As of the
Reporting Date, the Subsidiaries listed on Schedule 4 under the heading
“Immaterial Subsidiaries” are Immaterial Subsidiaries.

“Incremental Facility” has the meaning provided in the definition of “Credit
Facilities.”

“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Incremental Revolving Credit
Lenders party thereto, among the Borrower, the Administrative Agent and one or
more Incremental Revolving Credit Lenders.

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to ‎Section 2.17, to make Incremental Revolving Loans to
the Borrower.

“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans of such Lender.

“Incremental Revolving Credit Lender” means a Lender with an Incremental
Revolving Credit Commitment or an outstanding Incremental Revolving Loan.





24

--------------------------------------------------------------------------------

 

 



“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the Borrower pursuant to ‎Section 2.17.  Incremental Revolving Loans shall be
made in the form of additional Revolving Loans.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Incremental Term Lenders party thereto, among the
Borrower, the Administrative Agent and one or more Incremental Term Lenders.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to ‎Section 2.17, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower pursuant to ‎Section 2.17.  Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by ‎Section 2.17 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

“Indebtedness” of any Person means without duplication (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding accounts payable incurred in the ordinary course of business but
including any earnout), (d) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (e) all Guaranty
Obligations of such Person with respect to Indebtedness of others, (f) all
Capitalized Lease Obligations of such Person, (g) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, in each case, issued by a financial institution or
similar Person, (h) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, and (i) all obligations of such Person with
respect to receivable securitization financing that are recourse to such
Person.  The Indebtedness of any Person shall include, without duplication, the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Notwithstanding the foregoing, for the avoidance of doubt,
performance and surety bonds, Guaranty Obligations of leases or trade payables
shall not constitute Indebtedness.





25

--------------------------------------------------------------------------------

 

 



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitees” has the meaning provided in ‎Section 10.02.

“Insolvency Event” means, with respect to any Person:

(i)     the commencement of a voluntary case or proceeding by such Person under
the Bankruptcy Code or the seeking of relief by such Person under any bankruptcy
or insolvency or analogous law in any jurisdiction outside of the United States;

(ii)     the commencement of an involuntary case or proceeding against such
Person under the Bankruptcy Code or any bankruptcy or insolvency or analogous
law in any jurisdiction outside of the United States and the petition is not
dismissed within 60 days after commencement of the case or proceeding;

(iii)     a custodian (as defined in the Bankruptcy Code) or a receiver, interim
receiver, trustee or monitor, or any similar person under any insolvency law is
appointed for, or takes charge of, all or substantially all of the property of
such Person;

(iv)     such Person commences (including by way of applying for or consenting
to the appointment of, or the taking of possession by, a rehabilitator,
receiver, interim receiver, monitor, custodian, trustee, conservator or
liquidator (collectively, a “conservator”)of such Person or all or any
substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment or composition of debt, relief of
debtors, dissolution, insolvency, liquidation, rehabilitation, conservatorship
or similar law of any jurisdiction whether now or hereafter in effect relating
to such Person;

(v)     any such proceeding of the type set forth in clause (iv) above is
commenced against such Person to the extent such proceeding is consented to by
such Person or remains undismissed for a period of 60 days;

(vi)     such Person is adjudicated insolvent or bankrupt;

(vii)     any order of relief or other order approving any such case or
proceeding is entered;

(viii)     such Person suffers any appointment of any conservator or the like
for it or any substantial part of its property that continues undischarged or
unstayed for a period of 60 days; or

(ix)     such Person makes a general assignment for the benefit of creditors or
generally does not pay its debts as such debts become due.

“Intellectual Property” has the meaning provided in the respective Security
Agreement.





26

--------------------------------------------------------------------------------

 

 



“Interest Income” means, for any period, interest income of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, in all material respects.

“Interest Period” means, with respect to each  Eurodollar Loan, a period of one
week, one, two, three, six or twelve months, as selected by the Borrower and in
the case of an Interest Period of (i) one week, if agreed by the Administrative
Agent and (ii) twelve months, if available to all applicable Lenders; provided,
however, that: (i) the initial Interest Period for any Borrowing of such
Eurodollar Loan shall commence on the date of such Borrowing (the date of a
Borrowing resulting from a Conversion or Continuation shall be the date of such
Conversion or Continuation) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires; (ii) if any Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month; (iii) if any Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided,  however, that if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; (iv) no Interest Period for
any  Eurodollar Loan may be selected that would end after the Revolving Facility
Termination Date or the Term Loan Maturity Date, as the case may be; and (v) if,
upon the expiration of any Interest Period, the Borrower has failed to (or may
not) elect a new Interest Period to be applicable to the respective Borrowing
of  Eurodollar Loans as provided above, the Borrower shall be deemed to have
elected to Convert such Borrowing to a Base Rate Loan effective as of the
expiration date of such current Interest Period.

“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person; or (iii) the purchase, acquisition or investment of
or in any stocks, bonds, mutual funds, notes, debentures or other securities, or
any deposit account, certificate of deposit or other investment of any kind.

“IP Filing” means the Copyright Security Agreement, the Patent Security
Agreement and the Trademark Security Agreement as defined in the Security
Agreement.

“IRS” means the United States Internal Revenue Service.

 “ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Latest Maturity Date” means, with respect to any Indebtedness under any of the
Credit Facilities, the latest maturity date applicable to any Credit Facility
that is outstanding hereunder as determined on the date the relevant
Indebtedness is issued or incurred or Equity Interests issued.





27

--------------------------------------------------------------------------------

 

 



“Law” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued binding and enforceable guidance,
release, ruling, order, executive order, injunction, writ, decree, bond,
judgment, authorization or approval, lien or award of or any settlement
arrangement, by agreement, consent or otherwise, with any Governmental
Authority, foreign or domestic.

“LC Commitment Amount” means $100,000,000.

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

“LC Fee” means any of the fees payable pursuant to ‎Section 2.11(b) or ‎Section
2.11(c) in respect of Letters of Credit.

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

“LC Issuer” means each of PNC, and each of its Affiliates and branches, and any
other Lender that is requested by the Borrower and agrees to be an LC Issuer
hereunder and is approved by the Administrative Agent in its reasonable
discretion.

“LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Subsidiary Guarantor for whose account such Letter of Credit is issued.

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate amount of the Stated Amount of all outstanding Letters of Credit and
(ii) the aggregate amount of all Unpaid Drawings with respect to Letters of
Credit.

“LC Participant” has the meaning provided in ‎Section 2.05(g).

“LC Participation” has the meaning provided in ‎Section 2.05(g).

“LC Request” has the meaning provided in ‎Section 2.05(b).

“Lead Arrangers” means, collectively, PNC Capital Markets LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, and SunTrust Robinson Humphrey, Inc.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement.  Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender.





28

--------------------------------------------------------------------------------

 

 



“Lender Register” has the meaning provided in ‎Section 2.08(b).

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
‎Section 2.05 for the account of any LC Obligor.

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

“Loan” means any Revolving Loan, Term Loan, Other Term Loan or Swing Loan.

“Loan Documents” means this Agreement, the Notes, any Guaranty, the Security
Documents, the Fee Letter, any joinder agreements or supplements, and each
Letter of Credit, each other LC Document and any and all agreements or executed
and delivered to, or in favor of, the Administrative Agent or any Lenders in
connection with this Agreement or the transactions contemplated hereby (other
than the Spin-Off Documents), and includes all schedules, exhibits and annexes
thereto and all side letters and agreements affecting the terms thereof or
entered into in connection therewith.

“Long Term Indebtedness” means Indebtedness with a maturity of more than 364
days but excluding Revolving Loans.

“Margin Stock” has the meaning provided in Regulation U.

“Masco” means Masco Corporation, a Delaware corporation.

“Material Acquisition” means any Acquisition the aggregate Consideration for
which exceeds $20,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of any Credit Party to perform
any of its obligations under this Agreement or any other Loan Document to which
it is a party or (c) the rights of or benefits available to the Administrative
Agent or the Lenders under this Agreement or any Loan Document.

“Material Contract” means each contract or agreement to which the Borrower or
any of its Subsidiaries is a party, the termination, breach or default would
reasonably be expected to result in a Material Adverse Effect.

“Material Disposition” means any Asset Sale the aggregate Consideration for
which exceeds $20,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedge Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$20,000,000.  For purposes of determining “Material Indebtedness” under this
definition, the “principal amount” of the obligations of the Borrower or any of
its Subsidiaries in respect of any Hedge Agreement at any





29

--------------------------------------------------------------------------------

 

 



time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Hedge Agreement were terminated at such time.

“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.

“Maximum Rate” has the meaning provided in ‎Section 10.23.

“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$500,000 with minimum increments thereafter of $100,000; (ii) with respect to
any  Eurodollar Loan, $1,000,000, with minimum increments thereafter of
$500,000; and (iii) with respect to Swing Loans, $100,000, with minimum
increments thereafter of $100,000.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all LC Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the LC Issuers in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multi-Employer Plan” means a multi-employer plan, as defined in Section
4001(a)(3) of ERISA to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate is making or accruing an obligation to make contributions or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate, and one or more employers other than the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan.

“Net Cash Proceeds” means, with respect to (i) any Asset Sale, the Cash Proceeds
resulting therefrom net of (A) reasonable expenses of sale incurred in
connection with such Asset Sale, and other reasonable fees and expenses
incurred, and all state and local taxes paid or reasonably estimated to be
payable by such person as a consequence of such Asset Sale, and the payment of
principal, premium and interest of Indebtedness (other than the Obligations)
secured by the asset that is the subject of such Asset Sale, and required to be,
and that is, repaid under the terms thereof as a result of such Asset Sale, and
(B) incremental federal, state and local income taxes paid or payable as a
result thereof; (ii) any Event of Loss, the Cash Proceeds resulting therefrom
net of (A) reasonable expenses incurred in connection with such Event of Loss
payable by such person as a consequence of such Event of Loss and the payment of
principal, premium and interest of Indebtedness (other than the Obligations)
secured by the asset that is the subject of the Event of Loss and required to
be, and that is, repaid under the terms thereof as a result of such Event of
Loss, and (B) incremental federal, state and local income taxes paid or





30

--------------------------------------------------------------------------------

 

 



payable as a result thereof; and (iii) the incurrence or issuance of any
Indebtedness, the Cash Proceeds resulting therefrom net of reasonable
underwriting fees, placement agent fees, commissions and other reasonable fees
and expenses incurred in connection therewith; in the case of each of clauses
(i), (ii) and (iii), to the extent, but only to the extent, that the amounts so
deducted are (x) actually paid to a Person that, except in the case of
reasonable out-of-pocket expenses, is not an Affiliate of such Person or any of
its Subsidiaries and (y) properly attributable to such transaction or to the
asset that is the subject thereof.

“Net Leverage Ratio” means for the Borrower and its Subsidiaries on a
consolidated basis as of the end of any Fiscal Quarter or as of any time Pro
Forma compliance is required to be demonstrated, the ratio of (i)(x)
Consolidated Funded Indebtedness minus (y) up to $75,000,000 of unrestricted
cash and Cash Equivalents of the Credit Parties on deposit with financial
institutions located in the United States of America in excess of $25,000,000 to
(ii) Consolidated EBITDA for the Testing Period most recently ended.

“Non-Contingent Obligations” means all Obligations other than (i) those
contingent indemnity obligations for which no demand has been made, (ii) Letters
of Credit that have been fully Cash Collateralized, (iii) Banking Services
Obligations and (iv) Hedging Obligations.

“Non-Consenting Lender” has the meaning provided in ‎Section 10.12(g).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Note” means a Revolving Facility Note, a Term Note or a Swing Line Note, as
applicable.

“Notice of Borrowing” has the meaning provided in ‎Section 2.06(b).

“Notice of Continuation or Conversion” has the meaning provided in ‎Section
2.10(b).

“Notice of Swing Loan Refunding” has the meaning provided in ‎Section 2.04(b).

“Notice Office” means the office of the Administrative Agent at 500 First
Avenue, 4th Floor, Mailstop: P7-PFSC-04-1, Pittsburgh, Pennsylvania 15219,
Attention:  Agency Services (facsimile: (412) 762-8672), or such other office as
the Administrative Agent may designate in writing to the Borrower from time to
time, with a copy to PNC Bank, National Association, 1900 East 9th St.,
Cleveland, Ohio, Attention:  John Platek (facsimile:  (216) 222-7079).

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, any Affiliate or branch of any Lender, the
Swing Line Lender, any Secured Hedge Provider or any LC Issuer pursuant to the
terms of this Agreement, any other Loan Document or any Designated Hedge
Agreement (including, but not limited to, interest and fees that accrue after
the commencement by or against any Credit Party of any insolvency proceeding,
regardless of whether allowed or





31

--------------------------------------------------------------------------------

 

 



allowable in such proceeding or subject to an automatic stay under Section
362(a) of the Bankruptcy Code).  Without limiting the generality of the
foregoing description of Obligations, the Obligations include (a) the obligation
to pay principal, interest, Letter of Credit commissions, charges, expenses,
fees, reasonable attorneys’ fees and disbursements, indemnities and other
amounts payable by the Credit Parties under any Loan Document, (b) Banking
Services Obligations, (c) Hedging Obligations and (d) the obligation to
reimburse any amount in respect of any of the foregoing that any Agent, any
Lender or any Affiliate or any Secured Hedge Provider of any of them, in
connection with the terms of any Loan Document, may elect to pay or advance on
behalf of the Credit Parties provided,  however, that Obligations consisting of
obligations of any Credit Party arising under any Hedge Agreement shall exclude
all Excluded Swap Obligations.

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

“Ordinary Course Indebtedness” means Indebtedness incurred in the ordinary
course of business in respect of,

(i)     overdraft facilities, employee credit card programs, netting services,
automatic clearinghouse arrangements and other cash management and similar
arrangements, and in connection with Deposit Accounts, Securities Accounts and
Commodity Accounts,

(ii)     performance or surety bonds, bid bonds, appeal bonds, return of money
and similar obligations not in connection with money borrowed, including those
incurred to secure health, safety and environmental obligations,

(iii)     any bankers’ acceptance, bank guarantees, letter of credit, warehouse
receipt or similar facilities (including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims),

(iv)     the endorsement of instruments for deposit or the financing of
insurance premiums,

(v)     deferred compensation or similar arrangements to employees of the
Borrower, any Subsidiary of the Borrower or any direct or indirect Subsidiary
thereof,

(vi)     obligations to pay insurance premiums or take or pay obligations
contained in supply agreements,

(vii)     indebtedness owed to any Person providing property, casualty, business
interruption or liability insurance to the Borrower or any of its Subsidiaries,
so long as such Indebtedness shall not be in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such incurrence for
the annual price in which such Indebtedness is incurred; and





32

--------------------------------------------------------------------------------

 

 



(viii)     Guaranty Obligations incurred in respect of obligations (other than
for borrowed money) of (or to) suppliers, customers, dealers, distributors,
franchisees, lessors and licensees.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership or limited liability
company, includes any partnership agreement, operating agreement or limited
liability company agreements (as applicable) and any amendments to any of the
foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to ‎Section 3.05).

“Other Term Loans” has the meaning provided in ‎Section 2.17(a).

“Participant” has the meaning provided in ‎Section 10.06(b).

“Participant Register” has the meaning provided in ‎Section 10.06(b).

“Payment Office” means the office of the Administrative Agent at 500 First
Avenue, 4th Floor, Mailstop: P7-PFSC-04-1, Pittsburgh, Pennsylvania 15219,
Attention:  Agency Services (facsimile: (412) 762-8672), or such other
office(s), as the Administrative Agent may designate in writing to the Borrower
from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” has the meaning provided in the applicable Security
Agreement.

“Permitted Acquisition” means any Acquisition by the Borrower as to which all of
the following conditions are satisfied:

(i)     such Acquisition involves a line or lines of business that are the same
as, similar or related to or complementary to the lines of business in which the
Borrower and its Subsidiaries, considered as an entirety, are engaged on the
Closing Date;





33

--------------------------------------------------------------------------------

 

 



(ii)     no Default or Event of Default shall exist prior to or immediately
after giving effect to such Acquisition;

(iii)     the Borrower would, after giving effect to such Acquisition, on a Pro
Forma Basis (as determined in accordance with subpart (vi) below), (A) have a
Total Leverage Ratio not in excess of 3.00 to 1.00 and (B) be in compliance with
the financial covenants contained in ‎Section 7.07;

(iv)     at least two Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds $20,000,000, the Borrower shall
have delivered to the Administrative Agent and the Lenders a certificate of a
Financial Officer demonstrating, in reasonable detail, the computation of the
financial covenants referred to in ‎Section 7.07 on a Pro Forma Basis, such pro
forma ratios being determined as if (y) such Acquisition had been completed at
the beginning of the most recent Testing Period for which financial information
for the Borrower and the business or Person to be acquired is available, and (z)
any such Indebtedness, or other Indebtedness incurred to finance such
Acquisition, had been outstanding for such entire Testing Period;

(v)     all transactions in connection with such Acquisition shall be
consummated, in all material respects, in accordance with all applicable laws;

(vi)     the Acquisition shall have been approved by the board of directors or
other governing body or controlling Person of the Person from whom such Equity
Interests or assets are proposed to be acquired;

(vii)     as of the date of the Acquisition, a Financial Officer shall provide a
certificate to the Administrative Agent and the Lenders certifying as to the
matters set forth in the clause (ii) and, for any such Acquisition in which the
Consideration exceeds $20,000,000, demonstrating compliance with clause (iii)
above;

(viii)     immediately after giving effect to such Acquisition, any acquired or
newly formed Subsidiary shall take all actions required to be taken pursuant to
‎Section 6.110 and ‎Section 6.121;

(ix)     to the extent any Person acquired in connection with an Acquisition
does not upon consummation of such Acquisition become a wholly-owned Subsidiary
or Subsidiary Guarantor, the aggregate consideration payable in connection with
any such Acquisition shall not exceed $25,000,000 in the aggregate in any fiscal
year; and

(xii)     immediately after giving effect to such Acquisition, the Revolving
Availability shall be no less than $25,000,000.

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Borrower or any of its Subsidiaries in connection with the
bankruptcy or reorganization of any customer or supplier of the Borrower or any
such Subsidiary or in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business.





34

--------------------------------------------------------------------------------

 

 



“Permitted Lien” means any Lien permitted by ‎Section 7.03.

“Permitted Seller Debt” means unsecured Indebtedness of the Borrower or any of
its Subsidiaries issued as part of the consideration payable in respect of any
Permitted Acquisition; provided that:

(i)     there shall be no scheduled payments of interest or principal in respect
of such Indebtedness prior to 91 days after the Latest Maturity Date, and

(ii)     the final maturity of such Indebtedness shall not be earlier than the
date that is 91 days after the Latest Maturity Date.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, unlimited limited liability company, association,
central bank, trust or other enterprise or any governmental or political
subdivision or any agency, department or instrumentality thereof.

“Plan” means any Multi-Employer Plan, Multiple Employer Plan or Single-Employer
Plan.

“Platform” has the meaning provided in ‎Section 9.16(b).

“PNC” means PNC Bank, National Association.

“Post Closing Obligations Agreement” means the Post Closing Obligations
Agreement, dated as of the Effective Date, by and between the Borrower and the
Administrative Agent, as the same may be amended or otherwise modified from time
to time.

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation hereunder, the determination or calculation
of such test, covenant or ratio in accordance with ‎Section 1.05.

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, the Published Rate shall be the Adjusted Eurodollar Rate for a
one month period as published in another publication determined by the
Administrative Agent in accordance with its customary practices); provided,
however, that in no event shall the Published Rate be less than 0.0%.

“Purchase Date” has the meaning provided in ‎Section 2.04(c).

“Quarterly Payment Date” means the last Business Day of each Fiscal Quarter.





35

--------------------------------------------------------------------------------

 

 



“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.

“Real Property” of any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any LC
Issuer, as applicable.

“Reference Period” has the meaning provided in ‎Section 1.05(b).

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Refinancing Term Lenders,
establishing Refinancing Term Loan Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
‎Section 2.19.  

“Refinancing Term Lender” has the meaning set forth in ‎Section 2.19(a).

“Refinancing Term Loan” has the meaning set forth in ‎Section 2.19(a).

“Refinancing Term Loan Commitments” has the meaning set forth in ‎Section
2.19(a).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Remedial Action” means all actions any Environmental Law requires any Credit
Party to: (i) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate or in any other way address Hazardous Materials in the environment;
(ii) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.





36

--------------------------------------------------------------------------------

 

 



“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

“Reporting Date” means (i) for purposes of the disclosure schedules to be
delivered by the Borrower to the Administrative Agent on the Closing Date, the
Closing Date, and (ii) for purposes of the disclosure schedules to be delivered
by the Borrower to the Administrative Agent on the Effective Date, the Effective
Date.

“Required Lenders” means Lenders whose Credit Facilities Exposure and Unused
Commitments constitute more than 50% of the sum of the Aggregate Credit
Facilities Exposure and the Unused Commitments.  The Credit Facilities Exposure
and Unused Commitments of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Restricted Payment” means (i) any Capital Distribution, and (ii) any amount
paid by the Borrower or any of its Subsidiaries in repayment (including any
voluntary or mandatory prepayment of principal), redemption, retirement,
repurchase, direct or indirect, of any Subordinated Indebtedness.

“Revolving Availability” means, at the time of determination, (a) the sum of all
Revolving Commitments at such time less (b) the sum of the (i) the principal
amount of Revolving Loans and Swing Loans made and outstanding at such time and
(ii) the LC Outstandings at such time.

“Revolving Borrowing” means the incurrence of Revolving Loans or Incremental
Revolving Loans, in each case, consisting of one Type, by the Borrower from all
of the Lenders having Revolving Commitments in respect thereof on a pro rata
basis on a given date (or resulting from Conversions or Continuations on a given
date) in the same currency, having in the case of any  Eurodollar Loans, the
same Interest Period.

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to ‎Section 2.12 or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to ‎Section 10.06 and any Incremental Revolving Credit Commitments.

“Revolving Facility” means the credit facility established under ‎Section 2.02
pursuant to the Revolving Commitment of each Lender, and includes the amount of
any Incremental Revolving Credit Commitments.

“Revolving Facility Availability Period” means the period from the Effective
Date until the Revolving Facility Termination Date.

“Revolving Facility Exposure” means, for any Lender at any time, the sum of (i)
the principal amount of Revolving Loans made by such Lender and outstanding at
such time, (ii) the





37

--------------------------------------------------------------------------------

 

 



principal amount of such Lender’s pro rata share of Swing Loans outstanding at
such time and (iii) such Lender’s share of the LC Outstandings at such time.

“Revolving Facility Note” means a promissory note made by the Borrower
substantially in the form of Exhibit A-1 hereto.

“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination after giving effect to any subsequent assignments.  The Revolving
Facility Percentage of each Lender as of the Effective Date is set forth on
Schedule 1 hereto.

“Revolving Facility Termination Date” means the earlier of (i) the fifth
anniversary of the Effective Date, or (ii) the date that the Commitments have
been terminated pursuant to ‎Section 8.02.

“Revolving Lender” means a Lender holding a Revolving Commitment or, if the
Revolving Commitments have terminated, Revolving Facility Exposure.

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to ‎Section 2.02.  Unless the context shall otherwise require,
the term “Revolving Loans” shall include Incremental Revolving Loans.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill
Financial, Inc., and its successors.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.

“Sanctioned Country” means a country, region or territory that is itself subject
to Sanctions.

“Sanctioned Person” means any individual person, group, regime, entity or thing
(a) listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Sanctions or (b) located,
organized or resident in a Sanctioned Country.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the (a) U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or





38

--------------------------------------------------------------------------------

 

 



the U.S. Department of State and (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

“Scheduled Installment” has the meaning provided in ‎Section 2.13(b).

“SDN List” has the meaning provided in ‎Section 5.23.

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Secured Creditors” has the meaning provided in the Security Agreement.

“Secured Hedge Provider” means a Lender or an Affiliate or branch of a Lender
(or a Person who was a Lender or an Affiliate or branch of a Lender at the time
of execution and delivery of a Hedge Agreement) who has entered into a Hedge
Agreement with the Borrower or any of its Subsidiaries.

“Securities Account” has the meaning provided in the Security Agreement.

“Security Agreement” means the Security Agreement executed by the Credit Parties
in favor of the Administrative Agent, substantially in the form of Exhibit C‑2
hereto, except as otherwise agreed by the Administrative Agent.

“Security Documents” means the Security Agreement, any UCC financing statement
or similar registration document, any Control Agreement, any Collateral
Assignment, any IP Filing and any document pursuant to which any Lien is granted
or perfected by any Credit Party to the Administrative Agent as security for any
of the Obligations.

“Significant Intellectual Property” has the meaning provided in the Security
Agreement.

“Single Employer Plan” means any employee pension benefit plan (within the
meaning of Section 3(2) of ERISA) (other than a Multi-employer Plan) that is
subject to the provisions of Section 302 or Title IV of ERISA in respect of
which the Borrower, or any Subsidiary of the Borrower or any ERISA Affiliate, is
an “employer” as defined in Section 3(5) of ERISA or with respect to which the
Borrower or any Subsidiary or ERISA Affiliate has any liability.

“Solvency Opinion” means an opinion delivered by Duff & Phelps to the Board of
Directors of the Borrower opining to the solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or





39

--------------------------------------------------------------------------------

 

 



reasonably believe that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise), and (d) such Person
is “solvent” or not “insolvent”, as applicable within the meaning given those
terms and similar terms under applicable laws relating to fraudulent transfers
and conveyances.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“SPC” has the meaning provided in ‎Section 10.06(f).

“Specified Obligations” means Obligations consisting of (i) principal of and
interest on the Loans, (ii) reimbursement obligations in respect of Letters of
Credit and (iii) fees related to any of the foregoing (other than fees payable
to the Administrative Agent or any LC Issuer in its capacity as such).

“Spin-Off” means, collectively, (a) the direct or indirect transfer by Masco of
all assets and liabilities of the Installation and Other Services segment of
Masco to the Borrower (including the Subsidiary Guarantor Contribution) and (b)
the distribution of 100% of the common stock of the Borrower to the shareholders
of Masco, as described in the Form 10.

“Spin-Off Dividend” means the cash distribution from the Borrower to Masco in an
amount not to exceed $225,000,000, in connection with the Spin-Off.

“Spin-Off Documents” means the Distribution Agreement, the Solvency Opinion and
all other material agreements related to the Spin-Off contemplated by the Form
10 or required to be delivered thereunder or in connection therewith.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).

“Subordinated Debt Documents” means, collectively, any loan agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Subordinated
Indebtedness.

“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms acceptable to the Administrative Agent.

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or





40

--------------------------------------------------------------------------------

 

 



classes of such corporation shall have or might have Voting Power by reason of
the happening of any contingency) is at the time owned by such Person directly
or indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries, owns more than 50% of the Equity
Interests of such Person at the time or in which such Person, one or more other
Subsidiaries of such Person or such Person and one or more Subsidiaries of such
Person, directly or indirectly, has the power to direct the policies, management
and affairs thereof.  Unless otherwise expressly provided, all references herein
to “Subsidiary” means a Subsidiary of the Borrower.

“Subsidiary Guarantor” means any Subsidiary that is or hereafter becomes a party
to a Guaranty.  Schedule 4 hereto lists each Subsidiary Guarantor as of the
Reporting Date under the heading “Subsidiary Guarantors”.

“Subsidiary Guarantor Contribution” means the direct or indirect contribution by
Masco to the Borrower of 100% of the Equity Interests of the Effective Date
Subsidiary Guarantors.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Commitment” means $15,000,000.

“Swing Line Facility” means the credit facility established under ‎Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.

“Swing Line Lender” means PNC.

“Swing Line Note” means a promissory note by the Borrower substantially in the
form of Exhibit A‑2 hereto.

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to ‎Section 2.04.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the Borrower, but in any event, not more than 7
days, and (ii) the Revolving Facility Termination Date.

“Swing Loan Participation” has the meaning provided in ‎Section 2.04(c).

“Swing Loan Participation Amount” has the meaning provided in ‎Section 2.04(c).

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would





41

--------------------------------------------------------------------------------

 

 



appear on a balance sheet of such person in accordance with GAAP if such
obligations were accounted for as Capitalized Lease Obligations.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means the incurrence of Term Loans or Incremental Term Loans by
the Borrower from all of the Lenders having Term Commitments in respect thereof
on a pro rata basis on a given date (or resulting from Conversions or
Continuations on a given date).

“Term Commitment” means, with respect to each Lender, the amount, if any, set
forth opposite such Lender’s name in Schedule 1 hereto as its “Term Commitment”
 or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be adjusted from time to time as a result of assignments to or
from such Lender pursuant to ‎Section 10.06 and any Incremental Term Loan
Commitments.

“Term Facility Exposure” means, for any Lender at any time, the principal amount
of Term Loans made by such Lender and outstanding at such time.

“Term Loan” means, with respect to each Lender that has a Term Commitment, any
loan made by such Lender pursuant to ‎Section 2.03.  Unless the context shall
otherwise require, the term “Term Loans” shall include Incremental Term Loans.

“Term Loan Maturity Date” means the fifth anniversary of the Effective Date.

“Term Note” means a promissory note substantially in the form of Exhibit A‑3
hereto.

“Testing Period” means a single period consisting of the four consecutive Fiscal
Quarters of the Borrower then last ended (whether or not such quarters are all
within the same Fiscal Year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular Fiscal Quarter or
Fiscal Quarters then last ended that are so indicated in such provision.

“Total Credit Facilities Amount” means the aggregate amount of the Total
Revolving Commitment and the Total Term Loan Commitment and, if any, any
Incremental Revolving Credit Commitments and/or Incremental Term Loan
Commitments.  As of the Closing Date, the Total Credit Facilities Amount is
$325,000,000.

“Total Leverage Ratio” means for the Borrower and its Subsidiaries on a
consolidated basis as of the end of any Fiscal Quarter or as of any time Pro
Forma compliance is required to be demonstrated, the ratio of (i) Consolidated
Funded Indebtedness to (ii) Consolidated EBITDA for the Testing Period most
recently ended.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to ‎Section 2.12(c) hereof or
increased pursuant





42

--------------------------------------------------------------------------------

 

 



to ‎Section 2.17 hereof.  As of the Closing Date, the amount of the Total
Revolving Commitment is $125,000,000.

“Total Term Loan Commitment” means the sum of the Term Commitments of the
Lenders.  As of the Closing Date, the amount of the Total Term Loan Commitment
is $200,000,000.

“Transaction Documents” means, collectively, the Loan Documents, the Form 10,
the Spin-Off Documents and includes all schedules, exhibits and annexes thereto
and all side letters and agreements affecting the terms thereof or entered into
in connection therewith.

“Transactions” means the transactions contemplated by the Transaction Documents.

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurodollar Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time.  Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

“Unfunded Benefit Liabilities” of any Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“United States” and “U.S.” each means United States of America.

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the Borrower or the applicable LC Obligor or converted to a
Revolving Loan pursuant to ‎Section 2.05(f)(i), and, in each case, all interest
that accrues thereon pursuant to this Agreement.

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time (excluding the principal amount of Swing Loans
outstanding at such time).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning provided in ‎Section
3.03(g)(ii)(B).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
Act) of 2001, as amended.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests





43

--------------------------------------------------------------------------------

 

 



of such Person sufficient to control exclusively the election of that percentage
of the members of the board of directors or other similar governing body of such
Person.

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withholding Agent” means any Credit Party and the Administrative Agent, as
applicable.

Section 1.02     Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”

Section 1.03     Accounting Terms.  Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that if the
Borrower notifies the Administrative Agent and the Lenders that the Borrower
wishes to amend any covenant in ‎Article VII to eliminate the effect of any
change in GAAP that occurs after the Closing Date on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend ‎Article VII for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower, the Administrative Agent and the Required Lenders, with the
Borrower, the Administrative Agent and the Lenders agreeing to enter into
negotiations to amend any such covenant immediately upon receipt from any party
entitled to send such notice.  Notwithstanding the foregoing, all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.  All financial statements other than the annual audited financial
statements provided pursuant to ‎Section 6.01(a), shall be prepared in
accordance with GAAP in all material respects.

Section 1.04     Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.”  The word “will”
shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein or in any other Loan Document), (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (c) the
words





44

--------------------------------------------------------------------------------

 

 



“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Schedules and Exhibits
shall be construed to refer to Sections of, and Schedules and Exhibits to, this
Agreement, (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all Real Property, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, and interests in any of the foregoing, and (f) any reference to
a statute, rule or regulation is to that statute, rule or regulation as now
enacted or as the same may from time to time be amended, re-enacted or expressly
replaced.

Section 1.05     Pro Forma Calculations.

(a)     Notwithstanding anything to the contrary herein, the Total Leverage
Ratio and Consolidated EBITDA shall be calculated in the manner prescribed by
this ‎Section 1.05.

(b)     All pro forma computations required to be made hereunder giving effect
to any Material Acquisition or Material Disposition, or issuance, incurrence or
assumption of Indebtedness, or other transaction (other than an acquisition that
is not a Material Acquisition or a disposition that is not a Material
Disposition) shall in each case be calculated giving pro forma effect thereto
(and, in the case of any pro forma computation made hereunder to determine
whether such acquisition or disposition, or issuance, incurrence or assumption
of Indebtedness, or other transaction is permitted to be consummated hereunder,
to any other such transaction consummated since the first day of the period
covered by any component of such pro forma computation and on or prior to the
date of such computation) as if such transaction had occurred on the first day
of the period of four consecutive fiscal quarters ending with the most recent
fiscal quarter for which financial statements shall have been delivered pursuant
to ‎Section 6.01(a) or 6.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in ‎Section 5.07(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Debt, all in accordance
with Article 11 of Regulation S-X of the SEC.  Such computations may give effect
to (i) any projected cost savings (net of continuing associated expenses)
expected to be realized as a result of such event to the extent such cost
savings would be permitted to be reflected in financial statements prepared in
compliance with Article 11 of Regulation S-X of the SEC or (ii) any other cost
savings (net of continuing associated expenses) that are reasonably anticipated
by the Borrower to be achieved in connection with any such event and are
attributable to actions started or occurring within the 12-month period
following the consummation of such event, which the Borrower, in its reasonable
judgment, determines are achievable; provided that if any cost savings included
in any pro forma calculations pursuant to this clause (ii) shall at any time
cease to be achievable, in the Borrower’s reasonable judgment, then on and after
such time pro forma calculations to be made hereunder shall no longer reflect
such cost savings.  Notwithstanding the foregoing, (x) all adjustments pursuant
to this paragraph will be without duplication of any amounts that are otherwise
included or added back in computing Consolidated EBITDA in accordance with the
definition of such term and (y) the aggregate additions to Consolidated EBITDA
pursuant to clauses (i) or (ii) above for any period being tested shall not
exceed 10% (or such greater percentage as may be approved by the Administrative
Agent in its sole discretion) of the amount which could have been included in
Consolidated EBITDA as a result of the relevant event in the





45

--------------------------------------------------------------------------------

 

 



absence of the adjustments pursuant to clauses (i) or (ii) above.  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedge Agreement applicable to such
Indebtedness).  For the avoidance of doubt, all calculations shall give pro
forma effect to the Transactions.

 

ARTICLE II.

 

THE TERMS OF THE CREDIT FACILITIES

Section 2.01     Establishment of the Credit Facilities.  On the Closing Date,
and subject to and upon the terms and conditions set forth in this Agreement and
the other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facilities for the
benefit of the Borrower; provided,  however, that at no time will (i) the
Aggregate Credit Facilities Exposure exceed the Total Credit Facilities Amount,
(ii) the Credit Facilities Exposure of any Lender exceed the aggregate amount of
such Lender’s Commitment or (iii) the Aggregate Revolving Facility Exposure
exceed the Total Revolving Commitment.

Section 2.02     Revolving Facility.  During the Revolving Facility Availability
Period, each Lender severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make a Revolving Loan or Revolving
Loans to the Borrower from time to time pursuant to such Lender’s Revolving
Commitment, which Revolving Loans:  (i) may, except as set forth herein, at the
option of the Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars; (ii) may be repaid or prepaid and reborrowed in
accordance with the provisions hereof; and (iii) shall not be made if, after
giving effect to any such Revolving Loan, (A) the Revolving Facility Exposure of
any Lender would exceed such Lender’s Revolving Commitment, (B) the Aggregate
Revolving Facility Exposure would exceed the Total Revolving Commitment, or (C)
the Borrower would be required to prepay Loans or Cash Collateralize Letters of
Credit pursuant to ‎Section 2.13(c).  The Revolving Loans to be made by each
Lender will be made by such Lender on a pro rata basis based upon such Lender’s
Revolving Facility Percentage of each Revolving Borrowing, in each case in
accordance with ‎Section 2.07 hereof.  Each Lender having an Incremental
Revolving Credit Commitment hereby severally, and not jointly, agrees on the
terms and subject to the conditions set forth herein and in the applicable
Incremental Revolving Credit Assumption Agreement, to make Incremental Revolving
Loans to the Borrower, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Incremental Revolving Credit Exposure
exceeding such Lender’s Incremental Revolving Credit Commitment.  Within the
limits set forth in the preceding sentence and subject to the terms, conditions
and limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Incremental Revolving Loans.

Section 2.03     Term Loans.

(a)     Term Loan. On the Effective Date, each Lender that has a Term Commitment
severally, and not jointly, agrees, on the terms and conditions set forth in
this Agreement, to





46

--------------------------------------------------------------------------------

 

 



make a Term Loan to the Borrower pursuant to such Lender’s Term Commitment,
which Term Loans: (i) can only be incurred on the Effective Date up to the
entire amount of each Lender’s Term Commitment; (ii) once prepaid or repaid, may
not be reborrowed; (iii) may, except as set forth herein, at the option of the
Borrower, be incurred and maintained as, or Converted into, Term Loans that are
Base Rate Loans or Eurodollar Loans, in each case denominated in Dollars; (iv)
shall be repaid in accordance with ‎Section 2.13(b); and (v) shall not exceed
(A) for any Lender at the time of incurrence thereof the aggregate principal
amount of such Lender’s Term Commitment, if any, and (B) for all the Lenders at
the time of incurrence thereof the Total Term Loan Commitment.  The Term Loans
to be made by each Lender will be made by such Lender up to the aggregate amount
of its Term Commitment in accordance with ‎Section 2.07 hereof.  Each Lender
having an Incremental Term Loan Commitment hereby severally, and not jointly,
agrees on the terms and subject to the conditions set forth herein and in the
applicable Incremental Term Loan Assumption Agreement, to make Incremental Term
Loans to the Borrower, in an aggregate principal amount not to exceed its
Incremental Term Loan Commitment.  Amounts paid or prepaid in respect of
Incremental Term Loans may not be reborrowed.

Section 2.04     Swing Line Facility.

(a)     Swing Loans.  During the Revolving Facility Availability Period, the
Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make a Swing Loan or Swing Loans to the Borrower from time to
time, which Swing Loans:  (i) shall be payable on the Swing Loan Maturity Date
applicable to each such Swing Loan; (ii) may be made only in U.S. Dollars;
(iii) may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; (iv) may only be made if after giving effect thereto (A) the aggregate
principal amount of Swing Loans outstanding does not exceed the Swing Line
Commitment, and (B) the Aggregate Revolving Facility Exposure would not exceed
the Total Revolving Commitment; (v) shall not be made if the proceeds thereof
would be used to repay, in whole or in part, any outstanding Swing Loan;
(vi) shall not be made if, after giving effect thereto, the Borrower would be
required to prepay Loans or Cash Collateralize Letters of Credit pursuant to
‎Section 2.13(c) hereof; and (vii)  at no time shall there be more than one
Borrowing of Swing Loans outstanding hereunder.

(b)     Swing Loan Refunding.  The Swing Line Lender may at any time, in its
sole and absolute discretion, direct that the Swing Loans owing to it be
refunded by delivering a notice to such effect to the Administrative Agent,
specifying the aggregate principal amount thereof (a “Notice of Swing Loan
Refunding”).  Promptly upon receipt of a Notice of Swing Loan Refunding, the
Administrative Agent shall give notice of the contents thereof to the Lenders
with Revolving Commitments and the Borrower.  Each such Notice of Swing Loan
Refunding shall be deemed to constitute delivery by the Borrower of a Notice of
Borrowing requesting Revolving Loans consisting of Base Rate Loans in the amount
of the Swing Loans to which it relates.  Each Lender with a Revolving Commitment
(including the Swing Line Lender) hereby unconditionally agrees (notwithstanding
that any of the conditions specified in Section 4.02,  ‎Section 4.03 or
elsewhere in this Agreement shall not have been satisfied, but subject to the
provisions of paragraph (d) below) to make a Revolving Loan to the Borrower in
the amount of such Lender’s Revolving Facility Percentage of the aggregate
amount of the Swing Loans to which such Notice of Swing Loan Refunding
relates.  Each such Lender shall make the amount of such Revolving Loan
available to the Administrative Agent in immediately available funds at





47

--------------------------------------------------------------------------------

 

 



the Payment Office not later than 2:00 P.M. (local time at the Payment Office),
if such notice is received by such Lender prior to 11:00 A.M. (local time at its
Payment Office), or not later than 2:00 P.M. (local time at the Payment Office)
on the next Business Day, if such notice is received by such Lender after such
time.  The proceeds of such Revolving Loans shall be made immediately available
to the Swing Line Lender and applied by it to repay the principal amount of the
Swing Loans to which such Notice of Swing Loan Refunding relates.

(c)     Swing Loan Participation.  If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in ‎Section 8.01(i) shall have
occurred in respect of the Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), purchase an undivided participating interest (a “Swing
Loan Participation”) in the outstanding Swing Loans to which such Notice of
Swing Loan Refunding relates, in an amount (the “Swing Loan Participation
Amount”) equal to such Lender’s Revolving Facility Percentage of such
outstanding Swing Loans.  On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender’s Swing Loan Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender’s receipt of the funds from, and evidencing such
Lender’s Swing Loan Participation in, such Swing Loans and its Swing Loan
Participation Amount in respect thereof.  If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Loan Participation is not paid on the date such payment is due, such
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at the overnight Federal Funds Effective Rate from the due date until
such amount is paid in full.  Whenever, at any time after the Swing Line Lender
has received from any other Lender such Lender’s Swing Loan Participation
Amount, the Swing Line Lender receives any payment from or on behalf of the
Borrower on account of the related Swing Loans, the Swing Line Lender will
promptly distribute to such Lender its ratable share of such amount based on its
Revolving Facility Percentage of such amount on such date on account of its
Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided,  however, that if such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.

(d)     Obligations Unconditional.  Each Lender’s obligation to make Revolving
Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan Participations
in connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender that an Event of Default had occurred and was continuing, but otherwise
shall be absolute and unconditional, shall be solely for the benefit of the
Swing Line Lender that gives such Notice of Swing Loan Refunding, and shall not
be affected by any circumstance, including, without





48

--------------------------------------------------------------------------------

 

 



limitation, (A) any set-off, counterclaim, recoupment, defense or other right
that such Lender may have against any other Lender, any Credit Party, or any
other Person, or any Credit Party may have against any Lender or other Person,
as the case may be, for any reason whatsoever; (B) the occurrence or continuance
of a Default or Event of Default; (C) any event or circumstance involving a
Material Adverse Effect; (D) any breach of any Loan Document by any party
thereto; or (E) any other circumstance, happening or event, whether or not
similar to any of the foregoing.

Section 2.05     Letters of Credit.

(a)     LC Issuances.  During the Revolving Facility Availability Period, the
Borrower may request an LC Issuer at any time and from time to time to issue,
for the account of the Borrower or any Subsidiary, and subject to and upon the
terms and conditions herein set forth, each LC Issuer agrees to issue from time
to time Letters of Credit denominated and payable in Dollars in such form as may
be approved by such LC Issuer and the Administrative Agent; provided,  however,
that notwithstanding the foregoing, no LC Issuance shall be made if, after
giving effect thereto, (i) the LC Outstandings would exceed the LC Commitment
Amount, (ii) the Revolving Facility Exposure of any Lender would exceed such
Lender’s Revolving Commitment, (iii) the Aggregate Revolving Facility Exposure
would exceed the Total Revolving Commitment, or (iv) the Borrower would be
required to prepay Loans or Cash Collateralize Letters of Credit pursuant to
‎Section 2.13(c) hereof.  Subject to ‎Section 2.05(c) below, each Letter of
Credit shall have an expiry date (including any renewal periods) occurring not
later than the earlier of (y) one year from the date of issuance thereof, or (z)
the Revolving Facility Termination Date.

Notwithstanding the foregoing, no LC Issuer shall not be under any obligation to
issue any Letter of Credit if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such LC
Issuer from issuing such Letter of Credit, or any Law applicable to such LC
Issuer or any request or directive (whether or not having the force of Law) from
any Governmental Authority with jurisdiction over such LC Issuer shall prohibit,
or request that such LC Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such LC Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such LC Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such LC Issuer in good faith deems material to it.

Each LC Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and each LC Issuer
shall have all of the benefits and immunities (A) provided to the Administrative
Agent in ‎Article IX with respect to any acts taken or omissions suffered by any
such LC Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and any related documents pertaining to such Letters of Credit
as fully as if the term “Administrative Agent” as used in ‎Article IX included
each LC Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the LC Issuers.





49

--------------------------------------------------------------------------------

 

 



(b)     LC Requests.  Whenever the Borrower desires that a Letter of Credit be
issued for its account or the account of any eligible LC Obligor, the Borrower
shall give the Administrative Agent and the applicable LC Issuer written or
telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent) which, if in the form of
written notice, shall be substantially in the form of Exhibit B-3 (each such
request, an “LC Request”), or transmit by electronic communication (if
arrangements for doing so have been approved by the applicable LC Issuer), prior
to 11:00 A.M. (local time at the Notice Office) at least three Business Days (or
such shorter period as may be acceptable to the relevant LC Issuer) prior to the
proposed date of issuance (which shall be a Business Day), which LC Request
shall include such supporting documents that such LC Issuer customarily requires
in connection therewith (including, in the case of a Letter of Credit for an
account party other than the Borrower, an application for (in a form acceptable
to the applicable LC Issuer), and if applicable a reimbursement agreement with
respect to, such Letter of Credit).  In the event of any inconsistency between
any of the terms or provisions of any LC Document and the terms and provisions
of this Agreement respecting Letters of Credit, the terms and provisions of this
Agreement shall control.

An LC Issuer shall be under no obligation to amend any Letter of Credit if (A)
such LC Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of
Credit.  Unless the applicable LC Issuer has received written notice from any
Lender, the Administrative Agent or any Credit Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in ‎Article IV shall
not then be satisfied, then, subject to the terms and conditions hereof, such LC
Issuer shall, on the requested date, issue a Letter of Credit or enter into the
applicable amendment, as the case may be, in each case in accordance with such
LC Issuer’s usual and customary business practices.

(c)     Auto-Renewal Letters of Credit.  If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided,  however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued.  Once any such
Letter of Credit that has automatic renewal provisions has been issued, the
Lenders shall be deemed to have authorized (but may not require) such LC Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Revolving Facility Termination Date (unless such  Letter of
Credit is Cash Collateralized or backstopped pursuant to arrangements reasonably
satisfactory to the applicable LC Issuer); provided,  however, that such LC
Issuer shall not permit any such renewal if (i) such LC Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof, or (ii) it has received notice (which
may be by telephone or in writing) on or before the day that is two Business
Days before the date that such LC Issuer is permitted to send a notice of
non-renewal from the Administrative Agent, any Lender or the Borrower that one
or more of the applicable conditions specified in ‎Section 4.03 is not then
satisfied.





50

--------------------------------------------------------------------------------

 

 



(d)     Applicability of ISP98 and UCP.  Unless otherwise expressly agreed by
the applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit
is issued, (i) the rules of the “International Standby Practices 1998” published
by the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each Commercial Letter of
Credit.

(e)     Notice of LC Issuance.  Each LC Issuer shall, on the date of each LC
Issuance by it, give the Administrative Agent, each applicable Lender and the
Borrower written notice of such LC Issuance, accompanied by a copy to the
Administrative Agent of the Letter of Credit or Letters of Credit issued by
it.  Each LC Issuer shall provide to the Administrative Agent a quarterly (or
monthly if requested by any applicable Lender) summary describing each Letter of
Credit issued by such LC Issuer and then outstanding and an identification for
the relevant period of the daily aggregate LC Outstandings represented by
Letters of Credit issued by such LC Issuer.

(f)     Reimbursement Obligations.

(i)     The Borrower hereby agrees to reimburse (or cause any LC Obligor for
whose account a Letter of Credit was issued to reimburse) each LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer, for any Unpaid Drawing with respect to any
Letter of Credit immediately after, and in any event within one Business Day
after the date on which, such LC Issuer notifies the Borrower (or any such other
LC Obligor for whose account such Letter of Credit was issued) of such payment
or disbursement (which notice to the Borrower (or such other LC Obligor) shall
be delivered reasonably promptly after any such payment or disbursement), with
interest on the amount so paid or disbursed by such LC Issuer, to the extent not
reimbursed prior to 1:00 P.M. (local time at the payment office of the
applicable LC Issuer) on the Business Day immediately following the date of
notice of such payment or disbursement, from and including the date paid or
disbursed to but not including the date such LC Issuer is reimbursed therefor at
a rate per annum that shall be the rate then applicable to Revolving Loans
pursuant to ‎Section 2.09(a) that are Base Rate Loans or, if not reimbursed on
the date of such payment or disbursement, at the Default Rate, any such interest
also to be payable on demand.  If by 1:00 P.M. on the Business Day immediately
following notice to it of its obligation to make reimbursement in respect of an
Unpaid Drawing, the Borrower or the relevant LC Obligor has not made such
reimbursement out of its available cash on hand or, in the case of the Borrower,
a contemporaneous Borrowing hereunder in the currency such Letter of Credit is
denominated (if such Borrowing is otherwise available to the Borrower in U.S.
Dollars), (x) the Borrower will in each case be deemed to have given a Notice of
Borrowing for a Revolving Loan with the shortest Interest Period then available,
denominated in U.S. Dollars that are Base Rate Loans, in each case, in an
aggregate principal amount equal to the amount necessary to reimburse such
Unpaid Drawing (and the Administrative Agent shall promptly give notice to the
Lenders of such deemed Notice of Borrowing), (y) the Lenders shall, unless they
are legally prohibited from doing so, make the Revolving Loans contemplated by
such deemed Notice of Borrowing





51

--------------------------------------------------------------------------------

 

 



(which Revolving Loans shall be considered made under ‎Section 2.02), and (z)
the proceeds of such Revolving Loans shall be disbursed directly to the
applicable LC Issuer to the extent necessary to effect such reimbursement and
repayment of the Unpaid Drawing, with any excess proceeds to be made available
to the Borrower in accordance with the applicable provisions of this Agreement.

(ii)     Obligations Absolute.  Each LC Obligor’s obligation under this Section
to reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided,  however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer.

(g)     LC Participations.

(i)     Immediately upon each LC Issuance, the LC Issuer of such Letter of
Credit shall be deemed to have sold and transferred to each Lender with a
Revolving Commitment, and each such Lender (each an “LC Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
LC Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Lenders as provided
in ‎Section 2.11 and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by ‎Section 2.11(c) or ‎Section
2.11(d)), the obligations of any LC Obligor under any LC Documents pertaining
thereto, and any security for, or guaranty pertaining to, any of the foregoing.

(ii)     In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.

(iii)     If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to ‎Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such





52

--------------------------------------------------------------------------------

 

 



failure, and each LC Participant shall promptly and unconditionally pay to the
Administrative Agent for the account of such LC Issuer, the amount of such LC
Participant’s Revolving Facility Percentage of such payment in U.S. Dollar and
in same-day funds; provided,  however, that no LC Participant shall be obligated
to pay to the Administrative Agent its Revolving Facility Percentage of such
unreimbursed amount for any wrongful payment made by such LC Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such LC Issuer.  If the
Administrative Agent so notifies any LC Participant required to fund a payment
under a Letter of Credit prior to 11:00 A.M. (local time at its Notice Office)
on any Business Day, such LC Participant shall make available to the
Administrative Agent for the account of the relevant LC Issuer such LC
Participant’s Revolving Facility Percentage of the amount of such payment on
such Business Day in same-day funds.  If and to the extent such LC Participant
shall not have so made its Revolving Facility Percentage of the amount of such
payment available to the Administrative Agent for the account of the relevant LC
Issuer, such LC Participant agrees to pay to the Administrative Agent for the
account of such LC Issuer, forthwith on demand, such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such LC Issuer at the Federal
Funds Effective Rate.  The failure of any LC Participant to make available to
the Administrative Agent for the account of the relevant LC Issuer its Revolving
Facility Percentage of any payment under any Letter of Credit shall not relieve
any other LC Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such LC Issuer its Revolving Facility
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no LC Participant shall be responsible for the failure of
any other LC Participant to make available to the Administrative Agent for the
account of such LC Issuer such other LC Participant’s Revolving Facility
Percentage of any such payment.

(iv)     Whenever an LC Issuer receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such LC
Issuer any payments from the LC Participants pursuant to subpart (iii) above,
such LC Issuer shall pay to the Administrative Agent and the Administrative
Agent shall promptly pay to each LC Participant that has paid its Revolving
Facility Percentage thereof, in same-day funds, an amount equal to such LC
Participant’s Revolving Facility Percentage of the principal amount thereof (in
the currency received) and interest thereon accruing after the purchase of the
respective LC Participations, as and to the extent so received.

(v)     The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A)     any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;





53

--------------------------------------------------------------------------------

 

 



(B)     the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;

(C)     any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D)     the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E)     the occurrence of any Default or Event of Default.

(vi)     To the extent any LC Issuer is not indemnified by the Borrower or any
LC Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided,  however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.

Section 2.06     Notice of Borrowing.

(a)     Time of Notice.  Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for in Section
2.06(b) below which shall be provided by the Borrower to the Administrative
Agent at its Notice Office not later than (such time, the “Applicable Minimum
Notice Time”) (i) in the case of each Borrowing of a Eurodollar Loan denominated
in Dollars, 11:00 A.M. (local time at its Notice Office) at least three Business
Days’ prior to the date of such Borrowing, (ii) in the case of each Borrowing of
a Base Rate Loan, prior to 11:00 A.M. (local time at its Notice Office) on the
proposed date of such Borrowing, and (iii) in the case of any Borrowing under
the Swing Line Facility, prior to 1:00 P.M. (local time at its Notice Office) on
the proposed date of such Borrowing.

(b)     Notice of Borrowing.  Each request for a Borrowing (other than a
Continuation or Conversion) shall be made by an Authorized Officer of the
Borrower by delivering written notice





54

--------------------------------------------------------------------------------

 

 



of such request substantially in the form of Exhibit B-1 hereto (each such
notice, a “Notice of Borrowing”) or by telephone (to be confirmed immediately in
writing by delivery by an Authorized Officer of the Borrower of a Notice of
Borrowing), and in any event each such request shall be irrevocable and shall
specify (i) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (ii) the date of the Borrowing (which shall be a Business Day),
(iii) the Type of Loans such Borrowing will consist of, and (iv) if applicable,
the initial Interest Period or the Swing Loan Maturity Date.  Without in any way
limiting the obligation of the Borrower to confirm in writing any telephonic
notice permitted to be given hereunder, the Administrative Agent may act prior
to receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer of the Borrower entitled to give telephonic notices under
this Agreement on behalf of the Borrower.  In each such case, the Administrative
Agent’s record of the terms of such telephonic notice shall be conclusive absent
manifest error.

(c)     Minimum Borrowing Amount.  The aggregate principal amount of each
Borrowing by the Borrower shall not be less than the Minimum Borrowing Amount.

(d)     Maximum Borrowings.  More than one Borrowing may be incurred by the
Borrower on any day; provided,  however, that (i) if there are two or more
Borrowings on a single day by the Borrower that consist of  Eurodollar Loans,
each such Borrowing shall have a different initial Interest Period, and (ii) at
no time shall there be more than ten Borrowings of  Eurodollar Loans outstanding
hereunder.

Section 2.07     Funding Obligations; Disbursement of Funds.

(a)     Several Nature of Funding Obligations.  The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations.  No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder.  Nothing herein and no subsequent termination of the
Commitments pursuant to ‎Section 2.12 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.

(b)     Borrowings Pro Rata.  Except with respect to the making of Swing Loans
by the Swing Line Lender, all Loans hereunder shall be made as follows:  (i) all
Revolving Loans made, and LC Participations acquired by each Lender, shall be
made or acquired, as the case may be, on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such Revolving Borrowing
or Letter of Credit in effect on the date the applicable Revolving Borrowing is
to be made or the Letter of Credit is to be issued; and (ii) all Term Loans
shall be made by the Lenders having Term Commitments pro rata on the basis of
their respective Term Commitments.





55

--------------------------------------------------------------------------------

 

 



(c)     Notice to Lenders. The Administrative Agent shall promptly give each
Lender, as applicable, written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing, or Conversion or Continuation thereof,
and LC Issuance, and of such Lender’s proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, or LC Request, as the case may
be, relating thereto.

(d)     Funding of Loans.

(i)     Loans Generally.  No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent promptly will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received.

(ii)     Swing Loans.  No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, the Swing Line Lender
will make available to the Borrower by depositing to its account at the Payment
Office (or such other account as the Borrower shall specify) the aggregate of
Swing Loans requested in such Notice of Borrowing.

(e)     Advance Funding.  Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made the same available to the
Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall promptly (and in any event, within one (1) Business Day) pay such
corresponding amount to the Administrative Agent.  The Administrative Agent
shall also be entitled to recover from such Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then applicable rate of interest, calculated in accordance with ‎Section 2.09,
for the respective Loans (but without any requirement to pay any amounts in
respect thereof pursuant to ‎Section 3.02).





56

--------------------------------------------------------------------------------

 

 



Section 2.08     Evidence of Obligations.

(a)     Loan Accounts of Lenders.  Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder;  provided,  however, in the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters (including without
limitation the Lender Register), the accounts and records of the Administrative
Agent shall control.

(b)     Loan Accounts of Administrative Agent; Lender Register.  The
Administrative Agent shall maintain accounts in which it shall record: (i) the
amount of each Loan and Borrowing made hereunder, the Type thereof, the Interest
Period and applicable interest rate and, in the case of a Swing Loan, the Swing
Loan Maturity Date applicable thereto; (ii) the amount and other details with
respect to each Letter of Credit issued hereunder; (iii) the amount of any
principal due and payable or to become due and payable from the Borrower to each
Lender hereunder; (iv) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof;
and (v) the other details relating to the Loans, Letters of Credit and other
Obligations.  In addition, the Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it pursuant to
‎Section 10.06(c)(iv) and a register (the “Lender Register”) on or in which it
will record the names and addresses of the Lenders, and the Commitments of, and
the principal amounts of and stated interest on the Loans owing to, each Lender
pursuant to the terms hereof from time to time.  The entries in the Lender
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, and the Lenders shall treat each Person whose name is
recorded in the Lender Register pursuant to the terms hereof as a Lender for all
purposes of this Agreement. The Lender Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior written notice.

(c)     Effect of Loan Accounts, etc.  The entries made in the accounts
maintained pursuant to Section 2.08(b) shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein; provided, that the
failure of the Administrative Agent to maintain such accounts or any error
(other than manifest error) therein shall not in any manner affect the
obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.

(d)     Notes.  Upon request of any Lender or the Swing Line Lender, the
Borrower will execute and deliver to such Lender or the Swing Line Lender, as
the case may be, (i) a Revolving Facility Note with blanks appropriately
completed in conformity herewith to evidence the Borrower’s obligation to pay
the principal of, and interest on, the Revolving Loans made to it by such
Lender, (ii) a Term Note with blanks appropriately completed in conformity
herewith to evidence its obligation to pay the principal of, and interest on,
the Term Loan made to it by such Lender, and (iii) a Swing Line Note with blanks
appropriately completed in conformity herewith to evidence the Borrower’s
obligation to pay the principal of, and interest on, the Swing Loans made to it
by the Swing Line Lender; provided,  however, that the decision of any Lender or
the Swing Line Lender to not request a Note shall in no way detract from the
Borrower’s obligation





57

--------------------------------------------------------------------------------

 

 



to repay the Loans and other amounts owing by the Borrower to such Lender or the
Swing Line Lender.

Section 2.09     Interest; Default Rate.

(a)     Interest on Revolving Loans.  The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Margin in
effect from time to time or (ii) during such periods as such Revolving Loan is a
Eurodollar Loan denominated in Dollars, the relevant Adjusted Eurodollar Rate
for the applicable Interest Period plus the Applicable Margin in effect from
time to time.

(b)     Interest on Term Loans.  The outstanding principal amount of each Term
Loan made by each Lender shall bear interest at a fluctuating rate per annum
that shall at all times be equal to (i) during such periods as such Term Loan is
a Base Rate Loan, the Base Rate plus the Applicable Margin in effect from time
to time or  (ii) during such periods as such Term Loan is a Eurodollar Loan
denominated in Dollars, the relevant Adjusted Eurodollar Rate for the applicable
Interest Period plus the Applicable Margin in effect from time to time.

(c)     Interest on Swing Loans.  The outstanding principal amount of each Swing
Loan shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the Base Rate plus the Applicable Margin applicable to Base
Rate Loans.

(d)     Default Interest.  Notwithstanding the above provisions, if an Event of
Default has occurred and is continuing (i) the overdue amount of all Loans
outstanding and, to the extent permitted by applicable law, all overdue interest
in respect of each such Loan and all overdue fees or other amounts owed
hereunder, shall thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand, at a rate per annum equal to the Default Rate, and (ii) the
LC Fees shall be increased by an additional 2.00% per annum in excess of the LC
Fees otherwise applicable thereto.  In addition, if any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable) payable
by the Credit Parties under the Loan Documents is not paid when due, upon
written notice by the Administrative Agent (which notice the Administrative
Agent may give in its discretion and shall give at the direction of the Required
Lenders), such amount shall bear interest, payable on demand, at a rate per
annum equal to the Default Rate.

(e)     Accrual and Payment of Interest.  Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable by the Borrower: (i) in respect of
each Base Rate Loan, quarterly in arrears on each Quarterly Payment Date; (ii)
in respect of each  Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates that are successively three months after the commencement
of such Interest Period; (iii) in respect of any Swing Loan, on the Swing Loan
Maturity Date applicable thereto; and (iv) in respect of all Loans, other than
Revolving Loans accruing interest at a Base Rate, on any repayment, prepayment
or Conversion (on the amount repaid, prepaid or Converted), at maturity





58

--------------------------------------------------------------------------------

 

 



(whether by acceleration or otherwise), and, after such maturity or, in the case
of any interest payable pursuant to ‎Section 2.09(c), on demand.

(f)     Computations of Interest.  All computations of interest on  Eurodollar
Loans and Swing Loans hereunder shall be made on the actual number of days
elapsed over a year of 360 days.  All computations of interest on Base Rate
Loans (other than Swing Loans) and Unpaid Drawings hereunder shall be made on
the actual number of days elapsed over a year of 365 or 366 days, as applicable.

(g)     Information as to Interest Rates.  The Administrative Agent, upon
determining the interest rate for any Borrowing, shall promptly notify the
Borrower and the Lenders thereof.  Any changes in the Applicable Margin shall be
determined by the Administrative Agent in accordance with the provisions set
forth in the definition of “Applicable Margin” and the Administrative Agent will
promptly provide notice of such determinations to the Borrower and the
Lenders.  Any such determination by the Administrative Agent shall be conclusive
and binding absent manifest error.

Section 2.10     Conversion and Continuation of Loans.

(a)     Conversion and Continuation of Revolving Loans.  The Borrower shall have
the right, subject to the terms and conditions of this Agreement, to (i) Convert
all or a portion of the outstanding principal amount of Loans of one Type made
to it into a Borrowing or Borrowings of another Type of Loans denominated in the
same currency that can be made to it pursuant to this Agreement and (ii)
Continue a Borrowing of  Eurodollar Loans at the end of the applicable Interest
Period as a new Borrowing of  Eurodollar Loans denominated in the same currency
with a new Interest Period; provided,  however, that any Conversion
of  Eurodollar Loans into Base Rate Loans shall be made on, and only on, the
last day of an Interest Period for such  Eurodollar Loans, unless the Borrower
shall pay all amounts due under ‎Section 3.02 in connection with any such
conversion.

(b)     Notice of Continuation and Conversion.  Each Continuation or Conversion
of a Loan shall be made upon notice in the form provided for in this ‎Section
2.10(b) provided by the Borrower to the Administrative Agent at its Notice
Office not later than the Applicable Minimum Notice Time prior to the date of
such Continuation or Conversion.  Each such request shall be made by an
Authorized Officer of the Borrower delivering written notice of such request
substantially in the form of Exhibit B-2 hereto (each such notice, a “Notice of
Continuation or Conversion”) or by telephone (to be confirmed immediately in
writing by delivery by an Authorized Officer of the Borrower of a Notice of
Continuation or Conversion), and in any event each such request shall be
irrevocable and shall specify (A) the Borrowings to be Continued or Converted,
(B) the date of the Continuation or Conversion (which shall be a Business Day),
and (C) the Interest Period or, in the case of a Continuation, the new Interest
Period.  Without in any way limiting the obligation of the Borrower to confirm
in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower entitled to give telephonic notices under this Agreement on behalf of
the Borrower.  In each such case, the Administrative Agent’s record of the terms
of such telephonic notice shall be conclusive absent manifest error.





59

--------------------------------------------------------------------------------

 

 



Section 2.11     Fees.

(a)     Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent,  for the ratable benefit of each Lender based upon each such Lender’s
Revolving Facility Percentage, as consideration for the Revolving Commitments of
the Lenders, commitment fees (the “Commitment Fees”) for the period from the
Effective Date to, but not including, the Revolving Facility Termination Date,
computed for each day at a rate per annum equal to (i) the Applicable Commitment
Fee Rate times (ii) the Unused Total Revolving Commitment in effect on such day;
provided, that for purposes of this provision, the Revolving Commitment of any
Defaulting Lender shall be deemed to be zero.  Accrued Commitment Fees shall be
due and payable in arrears on each Quarterly Payment Date and on the Revolving
Facility Termination Date.

(b)     LC Fees.  (i)    Standby Letters of Credit.  The Borrower agrees to pay
to the Administrative Agent, for the ratable benefit of each Lender with a
Revolving Commitment based upon each such Lender’s Revolving Facility
Percentage, a fee in respect of each Letter of Credit issued hereunder that is a
Standby Letter of Credit for the period from the date of issuance of such Letter
of Credit until the expiration date thereof (including any extensions of such
expiration date that may be made at the election of the account party or the
beneficiary), computed for each day at a rate per annum equal to (A) the
Applicable Margin for Revolving Loans that are Eurodollar Loans in effect on
such day times (B) the Stated Amount of such Letter of Credit on such day.  The
foregoing fees shall be payable quarterly in arrears on each Quarterly Payment
Date and on the Revolving Facility Termination Date.

(ii)     Commercial Letters of Credit.  The Borrower agrees to pay to the
Administrative Agent for the ratable benefit of each Lender based upon each such
Lender’s Revolving Facility Percentage, a fee in respect of each Letter of
Credit issued hereunder that is a Commercial Letter of Credit in an amount equal
to (A) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on the date of issuance times (B) the Stated Amount of such Letter of
Credit.  The foregoing fees shall be payable quarterly in arrears on each
Quarterly Payment Date and on the Revolving Facility Termination Date.

(c)     Fronting Fees.  The Borrower agrees to pay directly to each LC Issuer,
for its own account, a fee in respect of each Letter of Credit issued by it,
payable quarterly in arrears (or any increase in the amount, or renewal or
extension) thereof, computed at the rate of 12.5 basis points per annum on the
Stated Amount thereof for the period from the date of issuance (or increase,
renewal or extension) to the expiration date thereof (including any extensions
of such expiration date which may be made at the election of the beneficiary
thereof).

(d)     Additional Charges of LC Issuer.  The Borrower agrees to pay directly to
each LC Issuer upon each LC Issuance, drawing under, or amendment, extension,
renewal or transfer of, a Letter of Credit issued by it such amount as shall at
the time of such LC Issuance, drawing under, amendment, extension, renewal or
transfer be the processing charge that such LC Issuer is customarily charging
for issuances of, drawings under or amendments, extensions, renewals or
transfers of, letters of credit issued by it.





60

--------------------------------------------------------------------------------

 

 



(e)     Administrative Agent Fees.  The Borrower shall pay to the Administrative
Agent, on the Effective Date and thereafter, for its own account, the fees set
forth in the Fee Letter.

(f)     Ticking Fees.    The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, a ticking fee equal to the applicable Commitment
Fee for the period from and including the date that is 45 days after the Closing
Date and through (but excluding) the Effective Date, payable on the last day of
each calendar quarter or, if earlier, on the Effective Date.

(g)     Computation and Determination of Fees.  All computations of Commitment
Fees, LC Fees and other Fees hereunder shall be made on the actual number of
days elapsed over a year of 360 days.

Section 2.12     Termination and Reduction of Revolving Commitments.

(a)     Mandatory Termination of Revolving Commitments.  All of the Revolving
Commitments (including all Incremental Revolving Credit Commitments) shall
terminate on the Revolving Facility Termination Date.

(b)     Cash Collateralization.  If the Total Revolving Commitment is reduced to
any amount that is less than the LC Outstandings, the Borrower shall immediately
Cash Collateralize the LC Outstandings to the extent of such excess.

(c)     Voluntary Termination of the Total Revolving Commitment.  Upon at least
three Business Days’ prior written notice (or telephonic notice confirmed in
writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unpaid
Drawings are contemporaneously prepaid in accordance with ‎Section 2.13 and (ii)
either there are no outstanding Letters of Credit or the Borrower shall
contemporaneously cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions acceptable to each LC Issuer and the
Revolving Lenders) or shall Cash Collateralize all LC Outstandings.  Such notice
may be conditional upon the occurrence of one or more events, including a
refinancing.

(d)     Partial Reduction of Total Revolving Commitment.  Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment; provided,  however, that (i) any such reduction
shall apply to proportionately (based on each Lender’s Revolving Facility
Percentage) and permanently reduce the Revolving Commitment of each Lender, (ii)
such reduction shall apply to proportionately and permanently reduce the LC
Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below any such limits, (iii) such reduction shall
apply to permanently reduce the Swing Line Commitment but only to the extent
that the Unused Total Revolving Commitment would be reduced below the Swing Line
Commitment, (iv) no such reduction shall be permitted if the Borrower would be
required to





61

--------------------------------------------------------------------------------

 

 



make a mandatory prepayment of Loans pursuant to ‎Section 2.13(c)(ii) or
‎Section 2.13(c)(iii), and (v) any partial reduction shall be in the amount of
at least $10,000,000 and in integral multiples of $1,000,000.

Section 2.13     Voluntary, Scheduled and Mandatory Prepayments of Loans.

(a)     Voluntary Prepayments.  The Borrower shall have the right to prepay any
of the Loans owing by it, in whole or in part, without premium or penalty from
time to time.  The Borrower shall give the Administrative Agent at the Notice
Office written or telephonic notice (in the case of telephonic notice, promptly
confirmed in writing if so requested by the Administrative Agent) of its intent
to prepay the Loans, the amount of such prepayment and (in the case of
Eurodollar Loans) the specific Borrowing(s) pursuant to which the prepayment is
to be made, which notice shall be received by the Administrative Agent by (x)
11:00 A.M. (local time at the Notice Office) three Business Days prior to the
date of such prepayment, in the case of any prepayment of Eurodollar Loan, or
(y) 11:00 A.M. (local time at the Notice Office) on the date of such prepayment,
in the case of any prepayment of Base Rate Loans, and which notice shall
promptly be transmitted by the Administrative Agent to each of the affected
Lenders, provided that:

(i)     each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $500,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $50,000,
(B) in the case of any prepayment of a Base Rate Loan, $500,000 (or, if less,
the full amount of such Borrowing), or an integral multiple of $50,000, and (C)
in the case of any prepayment of a Swing Loan, in the full amount thereof;

(ii)     no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; and

(iii)     in the case of any prepayment of Term Loans, such prepayment shall be
applied in direct order of maturity to the remaining amortization installments.

(b)     Scheduled Payments of Term Loans.  On each Quarterly Payment Date set
forth below, the Borrower shall pay the principal amount of the Term Loans in an
amount equal to the amount set forth below for such date, except that (i) such
amount shall be reduced by reason of the application of prepayments pursuant to
Sections 2.13(a) and 2.13(c) and (ii) the payment due on the Term Loan Maturity
Date shall in any event be equal to the amount of the entire remaining principal
amount of the outstanding Term Loans (each such payment, a “Scheduled
Installment”):

Date

Amount of Payment

September 30, 2015

$2,500,000

December 31, 2015

$2,500,000

 





62

--------------------------------------------------------------------------------

 

 



Date

Amount of Payment

March 31, 2016

$2,500,000

June 30, 2016

$2,500,000

September 30, 2016

$5,000,000

December 31, 2016

$5,000,000

March 31, 2017

$5,000,000

June 30, 2017

$5,000,000

September 30, 2017

$5,000,000

December 31, 2017

$5,000,000

March 31, 2018

$5,000,000

June 30, 2018

$5,000,000

September 30, 2018

$5,000,000

December 31, 2018

$5,000,000

March 31, 2019

$5,000,000

June 30, 2019

$5,000,000

September 30, 2019

$7,500,000

December 31, 2019

$7,500,000

March 31, 2020

$7,500,000

Term Loan Maturity Date

Remaining principal balance

 

In addition to the foregoing, the Borrower shall pay to the Administrative
Agent, for the account of the Lenders, on each Incremental Term Loan Repayment
Date, a principal amount of the Other Term Loans (as adjusted from time to time
pursuant to Section 2.13(a),  ‎(c) and ‎Section 2.17(d)) equal to the amount set
forth for such date in the applicable Incremental Term Loan Assumption
Agreement, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.  To the
extent not previously paid, all Incremental Term Loans shall be due and payable
on the maturity date of the applicable Incremental Term Loan and all Incremental
Revolving Loans shall be due and payable on the Revolving Facility Termination
Date, together in each case with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of payment.

(c)     Mandatory Payments.  The Loans shall be subject to mandatory repayment
or prepayment (in the case of any partial prepayment conforming to the
requirements as to the amounts of partial prepayments set forth in Section
2.13(a) above), and the LC Outstandings shall be subject to cash
collateralization requirements, in accordance with the following provisions:





63

--------------------------------------------------------------------------------

 

 



(i)     Revolving Facility Termination Date.  The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.

(ii)     Loans Exceed the Commitments.  If on any date (after giving effect to
any other payments on such date) (A) the Aggregate Credit Facilities Exposure
exceeds the Total Credit Facilities Amount, (B) the Revolving Facility Exposure
of any Lender exceeds such Lender’s Revolving Commitment, (C) the Aggregate
Revolving Facility Exposure exceeds the Total Revolving Commitment, or (D) the
aggregate principal amount of Swing Loans outstanding exceeds the Swing Line
Commitment, then, in the case of each of the foregoing, the Borrower shall, on
such day, prepay on such date the principal amount of Loans and, after Loans
have been paid in full, Unpaid Drawings, in an aggregate amount equal to such
excess.

(iii)     LC Outstandings Exceed LC Commitment.  If on any date the LC
Outstandings exceed the LC Commitment Amount, then the applicable LC Obligor or
the Borrower shall, on such day, Cash Collateralize the LC Outstandings to the
extent of such excess.

(iv)     Certain Proceeds of Asset Sales.  If during any Fiscal Year of the
Borrower, the Borrower and any of its Subsidiaries have received cumulative Net
Cash Proceeds during such Fiscal Year from one or more Asset Sales of more than
$20,000,000, not later than the third Business Day following the date of receipt
of any Cash Proceeds in excess of such amount, an amount equal to 100% of the
Net Cash Proceeds then received in excess of such amount from any Asset Sale
shall be applied as a mandatory prepayment of the Loans in accordance with
‎Section 2.13(d) below; provided, that if (A) no Event of Default shall have
occurred and be continuing, or would result therefrom (both at the date of
receipt of such excess Net Cash Proceeds and the date the Borrower or such
Subsidiary reinvests), (B) the Borrower notifies the Administrative Agent
promptly following the receipt of such excess Net Cash Proceeds that the
Borrower or any of its Subsidiaries intends to reinvest or commit to reinvest
all or a portion of such excess Net Cash Proceeds in assets used or useful in
the business of the Credit Parties and (C) the Borrower or any of its
Subsidiaries reinvests (or enter into a binding commitment to reinvest) such
excess Net Cash Proceeds within 365 days following the receipt thereof, no such
prepayment shall be required in respect of the portion of such excess Net Cash
Proceeds so reinvested (or committed to be reinvested).  If at the end of the
period specified above any portion of such excess Net Cash Proceeds has not been
so reinvested or committed to be reinvested, the Borrower will immediately make
a prepayment of the Loans, to the extent required above (or in the case of a
commitment entered into in such 365-day period, to the extent not actually
reinvested in the 180 days following such initial 365 day period).

(v)     Certain Proceeds of Indebtedness.  Not later than the Business Day
following the date of the receipt by any Credit Party or any of their respective
Subsidiaries of the Net Cash Proceeds from any sale or issuance of any
Indebtedness (other than any Indebtedness incurred pursuant to ‎Section 7.04),
the Borrower will make





64

--------------------------------------------------------------------------------

 

 



a prepayment of the Loans in an amount equal to 100% of such Net Cash Proceeds
in accordance with ‎Section 2.13(d) below.

(vi)     Certain Proceeds of an Event of Loss.  If during any Fiscal Year of the
Borrower, the Borrower or any of its Subsidiaries has received cumulative Net
Cash Proceeds during such Fiscal Year from one or more Events of Loss of at
least $20,000,000, not later than the third Business Day following the date of
receipt of any Net Cash Proceeds in excess of such amount, the Borrower will
make a prepayment of the Loans with an amount equal to 100% of the Net Cash
Proceeds then received in excess of such amount from any Event of Loss in
accordance with ‎Section 2.13(d) below.  Notwithstanding the foregoing, in the
event any property suffers an Event of Loss and (A) no Event of Default shall
have occurred and be continuing, or would result therefrom (both at the date of
receipt of such excess Net Cash Proceeds and the date the Borrower or such
Subsidiary reinvests), (B) the Borrower notifies the Administrative Agent
promptly following the receipt of such excess Net Cash Proceeds that the
Borrower or any of its Subsidiaries intends to reinvest or commit to reinvest
all or a portion of such excess Net Cash Proceeds in assets used or useful in
the business of the Credit Parties and (C) the Borrower or any of its
Subsidiaries actually reinvests or enter into a binding commitment to reinvest
such excess Net Cash Proceeds within 365 days following the receipt thereof, no
such prepayment shall be required in respect of the portion of such excess Net
Cash Proceeds so reinvested.  If at the end of the period specified above any
portion of such excess Net Cash Proceeds has not been so reinvested or committed
to be reinvested, the Borrower will immediately make a prepayment of the Loans,
to the extent required above (or in the case of a commitment entered into in
such 365-day period, to the extent not actually reinvested in the 180 days
following such initial 365 day period).

(d)     Applications of Certain Prepayment Proceeds.  Each prepayment required
to be made pursuant to Section 2.13(c)(iv),  (v) or (vi) above shall be applied
as a mandatory prepayment of principal of first, the outstanding Term Loans,
with such amounts being applied to the next four Scheduled Installments thereof
in direct order of maturity, second, the outstanding Term Loans, with such
amounts being applied to the remaining Schedule Installments on a pro rata
basis,  and third, after no Term Loans are outstanding, to the outstanding
Revolving Loans, without a concurrent permanent reduction of the Total Revolving
Commitment.  To the extent any Incremental Term Loans are outstanding,
prepayments may be applied, on a no greater than pro rata basis, to such
Incremental Term Loans if the Incremental Term Loan Assumption Agreement so
requires.

(e)     Particular Loans to be Prepaid.  With respect to each repayment or
prepayment of Loans made or required by this Section, the Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made;
provided,  however, that (i) the Borrower shall first so designate all Loans
that are Base Rate Loans and  Eurodollar Loans with Interest Periods ending on
the date of repayment or prepayment prior to designating any other  Eurodollar
Loans for repayment or prepayment, and (ii) if the outstanding principal amount
of  Eurodollar Loans made pursuant to a Borrowing is reduced below the
applicable Minimum Borrowing Amount as a result of any such repayment or
prepayment, then all the Loans outstanding pursuant to such Borrowing shall be
Converted into Base Rate Loans.  In the absence of a designation by the Borrower
as described





65

--------------------------------------------------------------------------------

 

 



in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under ‎Article III.

(f)     Breakage and Other Compensation.  Any prepayment made pursuant to this
‎Section 2.13 shall be accompanied by any amounts payable in respect thereof
under ‎Article III hereof.

Section 2.14     Method and Place of Payment.

(a)     Generally.  All payments made by the Borrower hereunder under any Note
or any other Loan Document shall be made without setoff, counterclaim or other
defense.

(b)     Application of Payments.  Except as specifically set forth elsewhere in
this Agreement and subject to ‎Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each Lender’s
Revolving Facility Percentage of the amount of such prepayment, (ii) all
payments and prepayments of Term Loans shall be applied by the Administrative
Agent to reduce the principal amount of the Term Loans made by each Lender with
a Term Commitment, pro rata on the basis of their respective Term Commitments,
and (iii) all payments or prepayments of Swing Loans shall be applied by the
Administrative Agent to pay or prepay such Swing Loans.

(c)     Payment of Obligations.  Except as set forth elsewhere in this Agreement
and the next sentence, all payments under this Agreement with respect to any of
the Obligations shall be made to the Administrative Agent on the date when due
and shall be made at the Payment Office in immediately available funds and,
except as set forth in the next sentence, shall be made in Dollars.

(d)     Timing of Payments.  Any payments made by any Credit Party under this
Agreement that are made later than 2:00 PM  (local time at the Payment Office)
shall be deemed to have been made on the next succeeding Business Day.  Whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.

(e)     Distribution to Lenders.  Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to
each applicable Lender or the applicable LC Issuer, as the case may be, its
ratable share, if any, of the amount of principal, interest, and Fees received
by it for the account of such Lender.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, Unpaid Drawings, interest and Fees then due hereunder then, except
as specifically set forth elsewhere in this Agreement and subject to ‎Section
8.03, such funds shall be applied, first, towards payment of interest and Fees
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and Fees then due to such parties, and second,
towards payment of principal and Unpaid Drawings then due hereunder, ratably
among the





66

--------------------------------------------------------------------------------

 

 



parties entitled thereto in accordance with the amounts of principal and Unpaid
Drawings then due to such parties.

Section 2.15     Defaulting Lenders.

(a)     Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)     Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to ‎Section 10.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with ‎Section 2.16;  fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
‎Section 2.16; sixth, to the payment of any amounts owing to the Lenders, the LC
Issuers or Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the LC Issuers or Swing Line
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any
Loans or reimbursement of any payment on any Letter of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans or reimbursement of any payment on any Letter of Credit were made or
the related Letters of Credit were issued at a time when the conditions set
forth in ‎Section 4.03 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Outstandings owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being





67

--------------------------------------------------------------------------------

 

 



applied to the payment of any Loans of, or LC Outstandings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Outstandings and Swing Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Credit Facilities
without giving effect to ‎Section 2.15(a)(iv). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this ‎Section 2.15(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)     Certain Fees.  (A) No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(A)     Each Defaulting Lender shall be entitled to receive LC Fees for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Facility Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to ‎Section 2.16.

(B)     With respect to any LC Fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each LC Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv)     Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in LC Outstandings and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Facility Percentages (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in ‎Section 4.03 are satisfied at the time of such
reallocation and (y) such reallocation does not cause the Aggregate Revolving
Facility Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)     Cash Collateral, Repayment of Swing Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without





68

--------------------------------------------------------------------------------

 

 



prejudice to any right or remedy available to it hereunder or under law, (x)
first, prepay Swing Loans in an amount equal to the Swing Line Lenders’ Fronting
Exposure and (y) second, Cash Collateralize the LC Issuers’ Fronting Exposure in
accordance with the procedures set forth in ‎Section 2.16.

(b)     Defaulting Lender Cure.  If the Borrower, the Administrative Agent and
each Swing Line Lender and LC Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to ‎Section
2.15(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided,  further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c)     New Swing Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is reasonably satisfied that it will have no Fronting
Exposure after giving effect to such Swing Loan and (ii) no LC Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
reasonably satisfied that it will have no Fronting Exposure after giving effect
thereto.

Section 2.16     Cash Collateral.

(a)     Fronting Exposure.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any LC Issuer (with a copy to the Administrative Agent)
the Borrower shall Cash Collateralize the LC Issuers’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to ‎Section
2.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.

(b)     Grant of Security Interest.  The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuers, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lenders’ obligation to fund participations in respect of LC
Outstandings, to be applied pursuant to clause (c) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional





69

--------------------------------------------------------------------------------

 

 



Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

(c)     Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this ‎Section 2.16 or ‎Section 2.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(d)     Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this ‎Section 2.16 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each LC Issuer that there exists
excess Cash Collateral; provided that, subject to ‎Section 2.15, the Person
providing Cash Collateral and each LC Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided,  further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

Section 2.17     Increase in Commitments.

(a)     The Borrower may, by written notice to the Administrative Agent at any
time after the Effective Date and prior to the Latest Maturity Date, on one or
more occasions (but not more than three), request to incur one or more
Incremental Term Loan Commitments and/or increase the aggregate amount of the
Revolving Facility by obtaining one or more Incremental Revolving Credit
Commitments, in an aggregate principal amount not to exceed $100,000,000, from
one or more Incremental Term Lenders or Incremental Revolving Credit Lenders, as
applicable, which may include any existing Lender (each of which shall be
entitled to agree or decline to participate in its sole discretion); provided,
that each Incremental Term Lender and Incremental Revolving Credit Lender, if
not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and solely with respect to any Incremental Revolving Credit
Lender, each LC Issuer and the Swing Line Lender, in each case in their
respective reasonable discretion, which approval shall not be unreasonably
withheld, conditioned or delayed.  Such notice shall set forth (i) the amount of
the Incremental Term Loan Commitments or the Incremental Revolving Credit
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $10,000,000), (ii) the date on which such Incremental
Term Loan Commitments or Incremental Revolving Credit Commitments are requested
to become effective (which shall not be less than five Business Days nor more
than 60 days after the date of such notice, unless otherwise agreed to by the
Administrative Agent) and (iii) whether such Incremental Term Loan Commitments
are to be Term Commitments or commitments to make term loans with terms
different from the Term Loans (“Other Term Loans”); provided that (a) no
commitment of any Lender may be increased without consent of such Lender, and
(b) except as otherwise agreed by the Lenders (in their sole discretion)
providing the Incremental Facility in connection with an acquisition or other
Investment





70

--------------------------------------------------------------------------------

 

 



permitted under this Agreement, no Default or Event of Default exists
immediately before or after giving effect thereto.  Notwithstanding anything
contained herein to the contrary, it is acknowledged and agreed that all
Incremental Revolving Credit Commitments are to be Revolving Commitments and
based on the terms and conditions set forth herein for Revolving Commitments and
Revolving Loans; provided that the Borrower may increase the pricing of the
Revolving Facility, without the consent of the Administrative Agent or any
Lender, such that the foregoing is true, including increasing the Applicable
Margin, the Commitment Fee, adding or increasing an existing “LIBOR Floor” (if
applicable), and paying additional upfront fees.

(b)     The Borrower and each Incremental Term Lender shall execute and deliver
to the Administrative Agent an Incremental Term Loan Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of such Incremental Term
Lender.  The Borrower and each Incremental Revolving Credit Lender shall execute
and deliver to the Administrative Agent an Incremental Revolving Credit
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Revolving Credit Commitment
of such Incremental Revolving Credit Lender.  Each Incremental Term Loan
Assumption Agreement and Incremental Revolving Credit Assumption Agreement shall
specify the terms of the Incremental Term Loans or Incremental Revolving Loans,
as applicable, to be made thereunder; provided, that (i) the final maturity date
of any Other Term Loans shall be no earlier than the Latest Maturity Date, (ii)
the average life to maturity of any Other Term Loans shall be no shorter than
the average life to maturity of the Term Loans, (iii) until the date that is 18
months after the Effective Date, for any Other Term Loans, if the Initial Yield
on such Other Term Loans exceeds by more than 50 basis points the sum of (A) the
margin then in effect for Term Loans that are  Eurodollar Loans plus (B)
one-quarter of the amount of such upfront fee initially paid in respect of the
Term Loans (the amount of such excess above 50 basis points being referred to
herein as the “Yield Differential”), then the Applicable Margin then in effect
for each such affected Type of Term Loans shall automatically be increased by
the Yield Differential, effective upon the making of the Other Term Loans.  As
used in the prior sentence, “Initial Yield” shall, as determined by the
Administrative Agent, be equal to the sum of (x) the margin above the Adjusted
Eurodollar Rate on such Other Term Loans (which shall be increased by the amount
any “LIBOR floor” applicable to such Other Term Loans on the date such Other
Term Loans are made exceeds the Adjusted Eurodollar Rate) plus (y) if the
Lenders making such Other Term Loans receive an upfront fee (other than a
customary arrangement or underwriting fee) directly or indirectly from the
Borrower or any Subsidiary, the amount of such upfront fee divided by the lesser
of (A) the average life to maturity of such Other Term Loans and (B) four, (iv)
the Incremental Term Loans shall be denominated in Dollars, and (v) the Other
Term Loans shall rank pari passu or junior in right of payment and of security
with the other Credit Facilities or may be unsecured.  The other terms of the
Incremental Term Loans and the Incremental Term Loan Assumption Agreement to the
extent not consistent with the terms applicable to the Term Loans hereunder
shall otherwise be reasonably satisfactory to the Administrative Agent and, to
the extent that such Incremental Term Loan Assumption Agreement contains any
covenants, events of default, representations or warranties or other rights or
provisions that place greater restrictions on the Borrower or any of its
Subsidiaries that are more favorable to the Lenders making such Other Term
Loans, the existing Lenders shall be entitled to the benefit of such rights and
provisions so long as such Other Term Loans remain outstanding and such
additional rights and provisions shall be deemed automatically incorporated by
reference into this





71

--------------------------------------------------------------------------------

 

 



Agreement, mutatis mutandis, as if fully set forth herein, without any further
action required on the part of any Person effective as of the date of such
Incremental Term Loan Assumption Agreement.  For the avoidance of doubt, any
Incremental Term Loan may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis) as the Term Loans in any
voluntary or mandatory prepayments hereunder, as specified in the applicable
amendment documenting such Incremental Term Loan.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Term Loan Assumption Agreement and Incremental Revolving Credit Assumption
Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Term Loan Assumption Agreement or Incremental
Revolving Credit Assumption Agreement, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loan Commitment or Incremental Revolving Credit Commitment,
as applicable, evidenced thereby as provided for in ‎Section 10.12.  Any such
deemed amendment may be memorialized in writing by the Administrative Agent with
the Borrower’s consent (not to be unreasonably withheld) and furnished to the
other parties hereto.  For the avoidance of doubt, none of the Borrower or its
Subsidiaries or their respective Affiliates may provide any Incremental
Revolving Credit Commitment or Incremental Term Loan.

(c)     Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment shall become effective under this
‎Section 2.17 unless (i) on the date of such effectiveness, the conditions set
forth in ‎Section 4.02 shall be satisfied and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower, (ii) the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates and
documentation consistent with those delivered on the Closing Date, and (iii) the
Borrower would be in pro forma compliance with the covenants set forth in
‎Section 7.07.

(d)     Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding Term Loans on a pro rata basis, and
the Borrower agrees that ‎Section 3.02 shall apply to any conversion
of  Eurodollar Loans which are Term Loans to Base Rate Loans reasonably required
by the Administrative Agent to effect the foregoing.  In addition, to the extent
any Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments set forth in ‎Section 2.13(b) required to be made after the making of
such Incremental Term Loans shall be ratably increased by the aggregate
principal amount of such Incremental Term Loans.

(e)     On the effective date of any Incremental Revolving Credit Commitments,
the Administrative Agent may take any and all action as may be reasonably
necessary to ensure that, upon the effectiveness of such Incremental Revolving
Credit Commitments, (i) Revolving Loans made under such Incremental Revolving
Credit Commitments are included in each Borrowing of outstanding Revolving Loans
on a pro rata basis and (ii) the Lender providing such Incremental Revolving
Credit Commitments shares ratably in the Aggregate Revolving Facility
Exposure.  Each of the Revolving Lenders shall participate in any new Revolving
Loans made on or after such date on a pro rata basis based upon such Lender’s
Revolving Facility Percentage after giving effect to the increase in Revolving
Commitments contemplated by ‎Section 2.17.  On the





72

--------------------------------------------------------------------------------

 

 



effective date of any Incremental Revolving Credit Commitments, each Lender
providing any such additional Revolving Commitments (i) will be deemed to have
purchased a participation in each then outstanding Letter of Credit on a pro
rata basis based upon such Lender’s Revolving Facility Percentage of such
Letters of Credit and the participation of each other Revolving Lender in such
Revolving Facility Letters of Credit shall be adjusted accordingly and (ii) will
acquire, (and will pay to the Administrative Agent, for the account of each
Lender, in immediately available funds, an amount equal to) its pro rata share
based upon such Lender’s Revolving Facility Percentage of the outstanding
Revolving Facility LC Participation.

Section 2.18     Extension Offers.

(a)     The Borrower may on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, an “Extension Offer”) to
all the Lenders of one or more Classes (each Class subject to such an Extension
Offer, an “Extension Request Class”) to make one or more Extension Permitted
Amendments pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower; provided that any Extension
Offer relating to Revolving Commitments or Revolving Loans may only be made on
an anniversary of the Effective Date (or on the next succeeding Business Day in
the case of any anniversary that occurs on a day that is not a Business Day) and
no more than two Extension Offers may be made in respect of Revolving
Commitments.  Such notice shall set forth (i) the terms and conditions of the
requested Extension Permitted Amendment and (ii) the date on which such
Extension Permitted Amendment is requested to become effective (which shall not
be less than five Business Days or more than 60 days after the date of such
notice, unless otherwise agreed to by the Administrative Agent).  Extension
Permitted Amendments shall become effective only with respect to the Loans and
Commitments of the Lenders of the Extension Request Class that accept the
applicable Extension Offer (such Lenders, the “Extending Lenders”) and, in the
case of any Extending Lender, only with respect to such Lender’s Loans and
Commitments of such Extension Request Class as to which such Lender’s acceptance
has been made, in each case to be determined in such Lender’s sole discretion.

(b)     An Extension Permitted Amendment shall be effected pursuant to an
Extension Agreement executed and delivered by (i) in the case of an Extension
Permitted Amendment in respect of any Class of Term Loans, the Borrower, each
applicable Extending Lender and the Administrative Agent, and (ii) in the case
of an Extension Permitted Amendment in respect of any Class of Revolving
Commitments, the Borrower, each applicable Extending Lender, a Majority in
Interest of the Revolving Lenders, each LC Issuer, the Swing Line Lender and the
Administrative Agent; provided that no Extension Permitted Amendment shall
become effective unless (i) no Default shall have occurred and be continuing on
the date of effectiveness thereof, (ii) on the date of effectiveness thereof,
the representations and warranties of each Credit Party set forth in the Loan
Documents shall be true and correct (A) in the case of the representations and
warranties qualified as to materiality, in all respects and (B) otherwise, in
all material respects, in each case on and as of such date, except in the case
of any such representation and warranty that specifically relates to an earlier
date, in which case such representation and warranty shall be so true and
correct on and as of such earlier date, and (iii) the Borrower shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall
reasonably be requested by the Administrative Agent in connection
therewith.  The Administrative Agent shall promptly notify





73

--------------------------------------------------------------------------------

 

 



each Lender as to the effectiveness of each Extension Agreement.  Each Extension
Agreement may, without the consent of any Lender other than the applicable
Extending Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that in the case of any Extension Offer relating
to Revolving Commitments or Revolving Loans, except as otherwise agreed to by
each LC Issuer and the Swing Line Lender, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swingline Loan as between the commitments of such
new “Class” and the remaining Revolving Commitments shall be made on a ratable
basis as between the commitments of such new “Class” and the remaining Revolving
Commitments and (ii) the Revolving Facility Availability Period and the
Revolving Facility Termination Date, as such terms are used in reference to
Letters of Credit or Swing Loans, may not be extended without the prior written
consent of each LC Issuer and the Swing Line Lender, as applicable; and provided
further that in the case of any Extension Offer relating to Revolving
Commitments or Revolving Loans, the Borrower shall have the right to replace any
Revolving Lender that does not agree to become an Extending Lender with an
Eligible Assignee that will agree to be an Extending Lender as provided in
‎Section 10.12(g).

Section 2.19     Refinancing Provisions for the Term Facility.

(a)     The Company may, on one or more occasions, by written notice to the
Administrative Agent, request the establishment hereunder of one or more
additional Classes of term loan commitments (the “Refinancing Term Loan
Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Borrower (the
“Refinancing Term Loans”); provided that each Refinancing Term Loan Lender shall
be an Eligible Assignee and, if not already a Lender, shall otherwise be
reasonably acceptable to the Administrative Agent.    

(b)     The Refinancing Term Loan Commitments shall be effected pursuant to one
or more Refinancing Facility Agreements executed and delivered by the Borrower,
each Refinancing Term Lender providing such Refinancing Term Loan Commitment and
the Administrative Agent; provided that no Refinancing Term Loan Commitments
shall become effective unless (i) no Default shall have occurred and be
continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Credit Party
set forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects and
(B) otherwise, in all material respects, in each case on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, (iii) Borrower shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall
reasonably be requested by the Administrative Agent in connection with any such
transaction, and (iv) substantially concurrently with the effectiveness thereof,
the Company shall obtain Refinancing Term Loans thereunder and shall repay or
prepay then outstanding Term Borrowings of any Class in an aggregate principal
amount equal to the aggregate amount of such Refinancing Term





74

--------------------------------------------------------------------------------

 

 



Loan Commitments (less the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Loans and any reasonable fees, premium and
expenses relating to such refinancing) (and any such prepayment of Term Loans of
any Class shall be applied to reduce the subsequent scheduled repayments of Term
Loans of such Class.

(c)     The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Term Loan Commitments established thereby and the Refinancing Term
Loans and other extensions of credit to be made thereunder, to the extent
applicable, the following terms thereof:  (i) the designation of such
Refinancing Term Loan Commitments and Refinancing Term Loans as a new “Class”
for all purposes hereof, (ii) the stated termination and maturity dates
applicable to the Refinancing Term Loan Commitments or Refinancing Term Loans of
such Class, provided that (A) such stated termination and maturity dates shall
not be earlier than the Term Loan Maturity Date and (B) the weighted average
life to maturity of such Refinancing Term Loans shall be no shorter than the
remaining weighted average life to maturity (determined at the time of the
borrowing if such Refinancing Term Loans) of the Term Loans being refinanced
thereby, (iii) any amortization applicable thereto and the effect thereon of any
prepayment of such Refinancing Term Loans, (iv) the interest rate or rates
applicable to the Refinancing Term Loans of such Class, (v) the fees applicable
to the Refinancing Term Loan Commitment or Refinancing Term Loans of such Class,
(vi) any original issue discount applicable thereto, (vii) the initial Interest
Period or Interest Periods applicable to Refinancing Term Loans of such Class,
(viii) any voluntary or mandatory commitment reduction or prepayment
requirements applicable to Refinancing Term Loan Commitments or Refinancing Term
Loans of such Class (which prepayment requirements, in the case of any
Refinancing Term Loans, may provide that such Refinancing Term Loans may
participate in any mandatory prepayment on a pro rata basis with the Term Loans,
but may not provide for prepayment requirements that are more favorable to the
Lenders holding such Refinancing Term Loans than to the Lenders holding Term
Loans) and any restrictions on the voluntary or mandatory reductions or
prepayments of Refinancing Term Loan Commitments or Refinancing Term Loans of
such Class and (ix) any financial covenant with which the Borrower shall be
required to comply (provided that any such financial covenant for the benefit of
any Class of Refinancing Term Lenders shall also be for the benefit of all other
Lenders).  Except as contemplated by the preceding sentence, the terms of the
Refinancing Term Loan Commitments and Refinancing Term Loans shall be
substantially the same as the terms of the Term Loan Commitments and the Term
Loans.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Facility Agreement.  Each Refinancing Facility
Agreement may, without the consent of any Lender other than the applicable
Refinancing Term Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Refinancing Term Loan
Commitments and Refinancing Term Loans as a new “Class” of loans and/or
commitments hereunder.  For the avoidance of doubt, each Lender may elect or
decline, in its sole discretion, to become a Refinancing Term Lender.





75

--------------------------------------------------------------------------------

 

 



ARTICLE III.

 

INCREASED COSTS, ILLEGALITY AND TAXES

 

Section 3.01     Increased Costs, Illegality, etc.

(a)     In the event that (x) in the case of clause (i) below, the
Administrative Agent or (y) in the case of clauses (ii) and (iii) below, any
Lender or other Recipient, shall have determined on a reasonable basis (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):

(i)     on any date for determining the interest rate applicable to
any  Eurodollar Loan for any Interest Period, that, by reason of any changes
arising after the Closing Date, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in this
Agreement for such  Eurodollar Loan; or

(ii)     at any time, that such Lender or other Recipient shall incur increased
costs or reductions in the amounts received or receivable by it hereunder in an
amount that such Lender or other Recipient deems material with respect to any
Eurodollar Loans (other than any increased cost or reduction in the amount
received or receivable resulting from Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes) because of (x) any Change in Law since the Closing Date
(including, but not limited to, a change in requirements for any reserve,
special deposit, liquidity or similar requirements (including any compulsory
loan requirement, insurance charge or other assessment) against assets of,
deposits with or for the account of, or credit extended by, any Lender or other
Recipient, but, in all events, excluding reserves already includable in the
interest rate applicable to such  Eurodollar Loan pursuant to this Agreement) or
(y) other circumstances adversely affecting the London interbank market or the
position of such Lender or other Recipient in any such market; or

(iii)     at any time, that the making or continuance of any  Eurodollar Loan
has become unlawful by compliance by such Lender in good faith with any Change
in Law since the Closing Date, or would conflict with any thereof not having the
force of law but with which such Lender customarily complies, or has become
impracticable as a result of a contingency occurring after the Closing Date that
materially adversely affects the London interbank market;

then, and in each such event, such Lender or other Recipient (or the
Administrative Agent in the case of clause (i) above) shall (1) on or promptly
following such date or time and (2) within 10 Business Days of the date on which
such event no longer exists give notice (by telephone confirmed in writing) to
the Borrower and to the Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each of the other Lenders or
other Recipients).  Thereafter (x) in the case of clause (i) above, the affected
Type of  Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders or other Recipients
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of





76

--------------------------------------------------------------------------------

 

 



Continuation or Conversion given by the Borrower with respect to such Type
of  Eurodollar Loans that have not yet been incurred, Converted or Continued
shall be deemed rescinded by the Borrower or, in the case of a Notice of
Borrowing, shall, at the option of the Borrower, be deemed converted into a
Notice of Borrowing for Base Rate Loans to be made on the date of Borrowing
contained in such Notice of Borrowing, (y) in the case of clause (ii) above, the
Borrower shall pay to such Lender or other Recipient, upon written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender or other
Recipient shall determine) as shall be required to compensate such Lender or
other Recipient for such increased costs or reductions in amounts receivable
hereunder (a written notice as to the additional amounts owed to such Lender or
other Recipient, showing the basis for the calculation thereof, which basis must
be reasonable, submitted to the Borrower by such Lender or other Recipient
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) and (z) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in ‎Section 3.01(b) as promptly as possible
and, in any event, within the time period required by law.

(b)     At any time that any Eurodollar Loan is affected by the circumstances
described in ‎Section 3.01(a)(ii) or ‎Section 3.01(a)(iii), the Borrower may
(and in the case of a  Eurodollar Loan affected pursuant to ‎Section
3.01(a)(iii) the Borrower shall) either (i) if the affected  Eurodollar Loan is
then being made pursuant to a Borrowing, by giving the Administrative Agent
telephonic notice (confirmed promptly in writing) thereof on the same date that
the Borrower was notified by a Lender or other Recipient pursuant to ‎Section
3.01(a)(ii) or ‎Section 3.01(a)(iii), cancel said Borrowing, or, in the case of
any Borrowing, convert the related Notice of Borrowing into one requesting a
Borrowing of Base Rate Loans or require the affected Lender or other Recipient
to make its requested Loan as a Base Rate Loan or (ii) if the
affected  Eurodollar Loan is then outstanding, upon at least one Business Day’s
notice to the Administrative Agent, require the affected Lender or other
Recipient to Convert each such Eurodollar Loan into a Base Rate Loan denominated
in Dollars; provided,  however, that if more than one Lender or other Recipient
is affected at any time, then all affected Lenders or other Recipients must be
treated the same pursuant to this ‎Section 3.01(b).

(c)     If any Lender shall have determined that after the Closing Date, any
Change in Law regarding capital adequacy or liquidity by any Governmental
Authority, central bank or comparable agency charged by law with the
interpretation or administration thereof, or compliance by such Lender or its
parent corporation with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) of any such authority,
central bank, or comparable agency, in each case made subsequent to the Closing
Date, has or would have the effect of reducing by an amount reasonably deemed by
such Lender to be material to the rate of return on such Lender’s or its parent
corporation’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its Borrower
corporation’s policies with respect to capital adequacy and liquidity), then
from time to time, within 15 days after demand by such Lender (with a copy to
the Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent corporation for
such reduction.  Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this ‎Section 3.01(c), will give prompt
written notice thereof





77

--------------------------------------------------------------------------------

 

 



to the Borrower, which notice shall set forth, in reasonable detail, the basis
of the calculation of such additional amounts, which basis must be reasonable,
although the failure to give any such notice shall not release or diminish any
of the Borrower’s obligations to pay additional amounts pursuant to this
‎Section 3.01(c) upon the subsequent receipt of such notice provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof; provided further that, such Lender shall not be entitled to receive
amounts in respect of such increased costs or reductions unless it is generally
claiming such amounts from similarly situated borrowers in comparable credit
facilities.

Section 3.02     Breakage Compensation.  The Borrower shall compensate each
Lender (including the Swing Line Lender), upon its written request (which
request shall set forth the detailed basis for requesting and the method of
calculating such compensation), for all reasonable losses, costs, expenses and
liabilities (including, without limitation, any loss, cost, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its  Eurodollar Loans or Swing Loans) which such
Lender may sustain in connection with any of the following: (i) if for any
reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of  Eurodollar Loans or Swing Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Continuation or Conversion
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
‎Section 3.01(a)); (ii) if any repayment, prepayment, Conversion or Continuation
of any  Eurodollar Loan occurs on a date that is not the last day of an Interest
Period, applicable thereto or any Swing Loan is paid prior to the Swing Loan
Maturity Date applicable thereto; (iii) if any prepayment of any of
its  Eurodollar Loans is not made on any date specified in a notice of
prepayment given by the Borrower; (iv) as a result of an assignment by a Lender
of any Eurodollar Loan other than on the last day of the Interest Period,
applicable thereto pursuant to a request by the Borrower pursuant to ‎Section
3.05(b); or (v) as a consequence of (y) any other default by the Borrower to
repay or prepay any  Eurodollar Loans when required by the terms of this
Agreement or (z) an election made pursuant to ‎Section 3.05(b).  The written
request of any Lender setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such request within 10 Business Days after
receipt thereof.

Section 3.03     Taxes.

(a)     Defined Terms.  For purposes of this ‎Section 3.03, the term “Lender”
includes any LC Issuer and the term “applicable law” includes FATCA.

(b)     Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the





78

--------------------------------------------------------------------------------

 

 



deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)     Payment of Other Taxes by the Credit Parties.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d)     Indemnification by the Credit Parties.  The Credit Parties shall jointly
and severally each indemnify Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient with respect to a payment made to such
Recipient pursuant to this Agreement or any other Loan Document or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e)     Indemnification by the Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of ‎Section 10.06(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)     Evidence of Payments.  As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this ‎Section 3.03,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.





79

--------------------------------------------------------------------------------

 

 



(g)     Status of Lenders.  (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent and at
the time or times prescribed by applicable law, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent or prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in ‎Section
3.03(g)(ii)(A),  ‎(ii)(B) and ‎(ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)       Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

i)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

ii)     executed copies of IRS Form W-8ECI;





80

--------------------------------------------------------------------------------

 

 



iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

iv)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and





81

--------------------------------------------------------------------------------

 

 



withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)     Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this ‎Section 3.03 (including by
the payment of additional amounts pursuant to this ‎Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)     Survival.  Each party’s obligations under this ‎Section 3.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

Section 3.04     Increased Costs to LC Issuers.  If after the Closing Date,
there is a Change in Law by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any LC Issuer or any Lender with any request or directive (whether
or not having the force of law) by any such authority, central bank or
comparable agency (in each case made subsequent to the Closing Date) shall
either (i) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against Letters of Credit issued by such LC
Issuer or such Lender’s participation therein, or (ii) impose on such LC Issuer
or any Lender any other conditions affecting this Agreement, any Letter of
Credit or such Lender’s participation therein; and the result of any of the
foregoing is to increase the cost to such LC Issuer or such Lender of issuing,
maintaining or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by such LC Issuer or such Lender hereunder (other
than any increased cost or reduction in the amount received or





82

--------------------------------------------------------------------------------

 

 



receivable resulting from the imposition of or a change in the rate of taxes or
similar charges), then, upon demand to the Borrower by such LC Issuer or such
Lender (a copy of which notice shall be sent by such LC Issuer or such Lender to
the Administrative Agent), the Borrower shall pay to such LC Issuer or such
Lender such additional amount or amounts as will compensate any such LC Issuer
or such Lender for such increased cost or reduction.  A certificate submitted to
the Borrower by any LC Issuer or any Lender, as the case may be (a copy of which
certificate shall be sent by such LC Issuer or such Lender to the Administrative
Agent), setting forth, in reasonable detail, the basis for the determination of
such additional amount or amounts necessary to compensate any LC Issuer or such
Lender as aforesaid shall be conclusive and binding on the Borrower absent
manifest error, although the failure to deliver any such certificate shall not
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this ‎Section 3.04 provided that the Borrower shall not be required
to compensate any LC Issuer pursuant to this ‎Section 3.04 for any increased
costs or reductions incurred more than 180 days prior to the date that such LC
Issuer notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such LC Issuer’s  intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 3.05     Change of Lending Office; Replacement of Lenders.

(a)     Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of ‎Section 3.01(a)(ii) or ‎(iii),  ‎Section 3.01(c),  ‎Section
3.03 or ‎Section 3.04 requiring the payment of additional amounts to the Lender,
such Lender will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another Applicable
Lending Office for any Loans or Commitments affected by such event; provided,
 however, that such designation is made on such terms that such Lender and its
Applicable Lending Office suffer no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of any such Section.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)     If (i) any Lender requests any compensation, reimbursement or other
payment under ‎Section 3.01(a)(ii) or ‎(iii),  ‎Section 3.01(c) or ‎Section 3.04
with respect to such Lender, (ii) the Borrower is, or because of a matter in
existence as of the date that the Borrower is seeking to exercise its rights
under this Section will be, required to pay any additional amount to any Lender
or Governmental Authority pursuant to ‎Section 3.03, or (iii) or if any Lender
is a Defaulting Lender, then the Borrower may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in ‎Section 10.06(c)), all its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations;
provided,  however, that (1) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld or delayed, (2) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts, including any breakage
compensation





83

--------------------------------------------------------------------------------

 

 



under ‎Section 3.02 hereof), and (3) in the case of any such assignment
resulting from a claim for compensation, reimbursement or other payments
required to be made under ‎Section 3.01(a)(ii) or ‎(iii),  ‎Section 3.01(c) or
‎Section 3.04 with respect to such Lender, or resulting from any required
payments to any Lender or Governmental Authority pursuant to ‎Section 3.03, such
assignment will result in a reduction in such compensation, reimbursement or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

(c)     Nothing in this ‎Section 3.05 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in ‎Section
3.01, ‎Section 3.03 or ‎Section 3.04.

ARTICLE IV.

 

CONDITIONS PRECEDENT

 

Section 4.01     Conditions Precedent to the Closing Date.  This Agreement shall
be effective and valid and binding on each party hereto, subject to the
satisfaction of each of the following conditions on or prior to the Closing
Date:

(i)     Credit Agreement.  This Agreement, together with the disclosure
schedules as of the Closing Date, shall have been executed by the Borrower, the
Administrative Agent, each LC Issuer and each of the Lenders.

(ii)     Notes.  The Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same at least three Business Days prior to the
Closing Date.

(iii)     Fees and Fee Letters.  The Borrower shall have (A) executed and
delivered to the Administrative Agent the Fee Letter and shall have paid (or
shall concurrently pay) to the Administrative Agent, for its own account, the
fees required to be paid by it on the Closing Date, (B) paid (or shall
concurrently pay) to the Administrative Agent, for the benefit of the Lenders,
the fees required to be paid pursuant to the Fee Letter, and (C) paid or caused
to be paid (or shall concurrently pay or cause to be paid) all reasonable fees
and expenses of the Administrative Agent and of special counsel to the
Administrative Agent that have been invoiced three (3) Business Days prior to
the Closing Date in connection with the preparation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby.

(iv)     Corporate Resolutions and Approvals.  The Administrative Agent shall
have received certified copies of the resolutions of the Board of Directors (or
similar governing body) of the Borrower approving the Loan Documents to which
the Borrower is or may become a party, and of all documents evidencing other
necessary corporate or other organizational action, as the case may be, and
governmental approvals, if any, with respect to the execution, delivery and
performance by the Borrower of the Loan Documents to which it is a party and the
expiration of all applicable waiting periods, all





84

--------------------------------------------------------------------------------

 

 



of which documents to be in form and substance reasonably satisfactory to the
Administrative Agent.

(v)     Incumbency Certificates.  The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary (or, if applicable, the
Secretary or an Assistant Secretary of the sole member) of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign the Loan Documents to which the Borrower is a party and any
other documents to which the Borrower is a party that may be executed and
delivered in connection herewith.

(vi)     Opinions of Counsel.  The Administrative Agent shall have received
legal opinions of Davis Polk & Wardwell LLP, special New York counsel to the
Borrower, which opinion shall be addressed to the Administrative Agent and the
Lenders and dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent.

(vii)     Evidence of Insurance.  The Administrative Agent shall have received
certificates of insurance and other evidence reasonably satisfactory to it of
compliance with the insurance requirements of Section 6.03(a).

(viii)     Search Reports.  The Administrative Agent shall have received the
results of UCC and other search reports that it shall have requested from
counsel to the Credit Parties or one or more commercial search firms reasonably
acceptable to the Administrative Agent.

(ix)     Corporate Charter and Good Standing Certificates.  The Administrative
Agent shall have received:  (A) a copy of the Certificate or Articles of
Incorporation, Certificate of Formation or equivalent formation document of the
Borrower and any and all amendments and restatements thereof, certified as of a
recent date by the relevant Secretary of State or equivalent officer; and (B) to
the extent applicable, an original “long-form” good standing certificate or
certificate of existence from the Secretary of State or equivalent officer of
the jurisdiction of incorporation or formation and, if different, of the chief
executive office, dated as of a recent date, certifying as to the good standing
of the Borrower and, if available, listing all charter documents of the
Borrower.

(x)     Closing Certificate.  The Administrative Agent shall have received a
Closing Certificate, dated the Closing Date, of an Authorized Officer of the
Borrower, to the effect that, among other things, at and as of the Closing Date,
both before and after giving effect to the Credit Agreement: (i) the Borrower
has not experienced a Material Adverse Effect since December 31, 2014, (ii) no
Default or Event of Default has occurred or is continuing; and (iii)  all
representations and warranties of the Credit Parties set forth in this Agreement
are true and correct in all material respects as of the Closing Date. 

(xi)     Projections.  The Administrative Agent shall have received financial
projections (including a pro forma closing balance sheet, and pro forma
statements of income and cash flows) and a business model for the Borrower
through Fiscal Year 2019





85

--------------------------------------------------------------------------------

 

 



(on a quarterly basis for Fiscal Year 2015 and on an annual basis for each
Fiscal Year thereafter) in form and substance satisfactory to the Administrative
Agent. 

(xii)     Financial Statements.     The Administrative Agent shall have received
(a) an audited combined balance sheet of the Borrower and its Subsidiaries as of
December 31, 2014 and the related audited combined statements of income and cash
flows of the Borrower and its Subsidiaries for the two Fiscal Years most
recently ended and (b) unaudited combined balance sheet of the Borrower and its
Subsidiaries as of the end of each subsequent Fiscal Quarter ended at least 50
days prior to the Closing Date and the related unaudited combined statements of
income and cash flows of the Borrower and its Subsidiaries for the Fiscal
Quarter then ended (prepared on the same basis as the statements referred to in
the preceding clause (a)), in each case, in accordance with GAAP (it being
understood that, for purposes of this clause (xii), the Effective Date
Subsidiary Guarantors shall be deemed Subsidiaries of the Borrower);

(xiii)     Patriot Act.  The Administrative Agent shall have received, at least
three Business Days prior to the Closing Date, all documentation and other
information that the Administrative Agent or Lead Arrangers reasonably determine
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

(xiv)     Consents and Approvals.  The Administrative Agent shall have received
evidence that all governmental and third party consents, approvals and licenses
necessary to consummate this Agreement have been obtained and completed and
there shall be an absence of any legal or regulatory prohibition or
restrictions, actual or threatened, that could reasonably be expected to
restrain, prevent or impose burdensome conditions on entering into this
Agreement.

Each Lender and the Administrative Agent, by delivering its signature page to
this Agreement shall be deemed to have acknowledged receipt of, and consented to
and approved and found satisfactory, each Loan Document and each other document,
agreement, instrument, certificate or opinion required to be approved or be
found satisfactory by such Lender or the Administrative Agent (including those
specified in this ‎Section 4.01 to be approved or be found satisfactory by the
Administrative Agent), as the case may be.

Section 4.02     Conditions Precedent to Effective Date.  The obligation of the
Lenders to make Loans on the Effective Date, and of any LC Issuer to issue
Letters of Credit on the Effective Date, is subject to the satisfaction of each
of the following conditions on or prior to the Effective Date and subject to
Section 8.02:

(i)     Closing Date.  The condition precedent set forth in ‎Section 4.01 shall
have been satisfied and this Agreement is effective.

(ii)     Subsidiary Guarantor Contribution; Guaranty. The Subsidiary Guarantor
Contribution shall have occurred. The Effective Date Subsidiary Guarantors shall
have duly executed and delivered the Guaranty, substantially in the form
attached hereto as Exhibit C-1. 





86

--------------------------------------------------------------------------------

 

 



(iii)     Corporate Resolutions and Approvals.  The Administrative Agent shall
have received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Effective Date Subsidiary Guarantor approving
the Loan Documents to which such Effective Date Subsidiary Guarantor is or may
become a party, and of all documents evidencing other necessary corporate or
other organizational action, as the case may be, and governmental approvals, if
any, with respect to the execution, delivery and performance by such Effective
Date Subsidiary Guarantor of the Transactions and the Loan Documents to which it
is a party and the expiration of all applicable waiting periods, all of which
documents to be in form and substance reasonably satisfactory to the
Administrative Agent.

(iv)     Incumbency Certificates.  The Administrative Agent shall have received
a certificate of the Secretary or an Assistant Secretary (or, if applicable, the
Secretary or an Assistant Secretary of the sole member) of each Effective Date
Subsidiary Guarantor certifying the names and true signatures of the officers of
such Effective Date Subsidiary Guarantor authorized to sign the Loan Documents
to which such Effective Date Subsidiary Guarantor is a party and any other
documents to which such Effective Date Subsidiary Guarantor is a party that may
be executed and delivered in connection herewith.

(v)     Corporate Charter and Good Standing Certificates.  The Administrative
Agent shall have received:  (A) a copy of the Certificate or Articles of
Incorporation, Certificate of Formation or equivalent formation document of each
Effective Date Subsidiary Guarantor and any and all amendments and restatements
thereof, certified as of a recent date by the relevant Secretary of State or
equivalent officer; and (B) to the extent applicable, an original “long-form”
good standing certificate or certificate of existence from the Secretary of
State or equivalent officer of the jurisdiction of incorporation or formation
and, if different, of the chief executive office, dated as of a recent date,
certifying as to the good standing of such Effective Date Subsidiary Guarantor
and, if available, listing all charter documents of such Effective Date
Subsidiary Guarantor.

(vi)     Schedules.  The Administrative Agent shall have received updated
disclosure schedules to this Agreement as of Effective Date, all of which
disclosure schedules to be in form and substance reasonably satisfactory to the
Administrative Agent and certified by an Authorized Officer of the Borrower as
being true and correct on the Effective Date.

(vii)     Spin-Off.  All conditions to the Spin-Off as set forth in the Form 10
and in the Distribution Agreement (other than payment of the Spin-Off Dividend
and the passage of time until as late as 11:59 P.M. (New York City time) on the
Effective Date) shall have been satisfied (or shall have been waived, amended or
otherwise modified in a manner not materially adverse to the rights or interests
of the Lenders, as determined by the Administrative Agent in its reasonable
discretion).

(viii)     Spin-Off Documents.  The Lead Arrangers shall have received a
certificate of an Authorized Officer of the Borrower attached true and correct
fully





87

--------------------------------------------------------------------------------

 

 



executed copies of the Spin-Off Documents, in each case, as in effect on the
Effective Date, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent (it being agreed any agreement attached
to the Form 10 as in effect on the Closing Date (with any changes after the
Closing Date as are not materially adverse to the Lenders) is
satisfactory).  The Distribution Agreement shall be consistent in all material
respects with the information set forth in the Form 10 as amended on or before
the Closing Date and with any changes following the Closing Date as are not
materially adverse to the Lenders, and no term or condition of the Distribution
Agreement or any related agreement shall have been waived, amended or otherwise
modified in a manner material and adverse to the rights or interests of the
Lenders without the prior approval of the Administrative Agent.

(ix)     Spin-Off Dividend.  The Borrower shall have declared the Spin-Off
Dividend, which shall be paid concurrently with or promptly after the initial
funding of the Loans on the Effective Date (it being understood that at or prior
to 11:59 P.M. (New York City time) on the Effective Date shall be “prompt” for
purposes of this clause (iv)).

(x)     Officer’s Certificate.  The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Financial Officer of the
Borrower, certifying that, (i) there is no litigation or administrative
proceeding that would  reasonably be expected to have a Material Adverse Effect
on the Spin-Off or on the business, assets, results of operations or financial
condition of the Borrower and its Subsidiaries or on the business to be
conducted by them (in each case, taken as a whole), and (ii) as of the Effective
Date, no Default or Event of Default has occurred or is continuing and all
representations and warranties of the Credit Parties contained herein or in the
other Loan Documents are true and correct in all material respects (or in the
case of any representation and warranty subject to a materiality qualifier, true
and correct) with the same effect as though such representations and warranties
had been made on and as of the Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made.

(xi)     Fees.    The Borrower shall have (A) paid (or shall concurrently pay)
to the Administrative Agent, for its own account, the fees required to be paid
by it pursuant to the Fee Letter on the Effective Date, (B) paid (or shall
concurrently pay) to the Administrative Agent, for the benefit of the Lenders,
the fees required to be paid pursuant to the Fee Letter on the Effective Date,
and (C) paid or caused to be paid (or shall concurrently pay or cause to be
paid) all reasonable fees and expenses of the Administrative Agent and of
special counsel to the Administrative Agent that have been invoiced three
Business Days prior to the Effective Date in connection with the preparation,
execution and delivery of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby.

(xii)     Total Leverage Ratio.    The Administrative Agent shall have received
a compliance certificate and the detailed calculations thereof demonstrating
that after giving pro forma effect to the Loans made on the Effective Date and
the Transactions, 





88

--------------------------------------------------------------------------------

 

 



the Total Leverage Ratio does not exceed 3.00 to 1.00 for the most recently
completed Testing Period.

(xiii)     Payment of Outstanding Indebtedness, etc.  The Administrative Agent
shall have received evidence that immediately after the making of the Loans on
the Effective Date, (A) pre-existing letters of credit, other than those to be
agreed between the Administrative Agent and the Borrower, and (B) all any other
Indebtedness not permitted by ‎Section 7.04, together with all interest, all
payment premiums and all other amounts due and payable with respect thereto,
shall be paid in full from the proceeds of the initial Credit Event, and the
commitments in respect of such Indebtedness shall be permanently terminated.

(xiv)     Security Agreement.  The Credit Parties shall have duly executed and
delivered the Security Agreement and, subject to Section 6.12, each other
Security Document that is required by this Agreement or the respective Security
Agreements to be delivered on the date hereof.

(xv)     Opinions of Counsel.  The Administrative Agent shall have received
legal opinions of (i) Davis Polk & Wardwell LLP, special New York counsel to the
Credit Parties, (ii) Hunton & Williams LLP, Virginia counsel to the Credit
Parties, (iii) Dykema Gossett PLLC, California counsel to the Credit Parties,
(iv) McDermott Will & Emery LLP, Florida counsel to the Credit Parties and (v)
Morris, Nichols, Arsht & Tunnell LLP, Delaware counsel to the Credit Parties,
which opinions shall be addressed to the Administrative Agent and the Lenders
and dated the Effective Date and in form and substance reasonably satisfactory
to the Administrative Agent.

(xvi)     Recordation of Security Documents, Delivery of Collateral, Taxes,
etc.  The Security Documents (or proper notices or UCC financing statements in
respect thereof) shall have been received by the Administrative Agent in such a
form so that they can be duly recorded, registered, published and filed in such
manner and in such places as is required by law to establish, perfect, preserve
and protect the rights, Liens and security interests of the parties thereto and
their respective successors and assigns and all Collateral items required to be
physically delivered to the Administrative Agent pursuant to the Security
Documents in order to perfect a Lien on Collateral created under a Security
Document shall have been so delivered, accompanied by any appropriate
instruments of transfer, and all taxes, fees and other charges then due and
payable in connection with the execution and delivery of such instruments shall
have been paid in full.

(xvii)     Search Reports.  The Administrative Agent shall have received the
results of UCC and other search reports that it shall have requested from
counsel to the Credit Parties or one or more commercial search firms reasonably
acceptable to the Administrative Agent.

(xviii)     Consents and Approvals.  The Administrative Agent shall have
received evidence that all governmental and third party consents, approvals and
licenses necessary to consummate this Agreement have been obtained and completed
and there shall be an





89

--------------------------------------------------------------------------------

 

 



absence of any legal or regulatory prohibition or restrictions, actual or
threatened, that could reasonably be expected to restrain, prevent or impose
burdensome conditions on entering into this Agreement.

(xix)     Notice.  The Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of ‎Section 2.06(b) with respect to any
Borrowing to be made on the Effective Date. 

(xx)     Post Closing Obligations Agreement.  The Borrower shall have duly
executed and delivered the Post Closing Obligations Agreement to the
Administrative Agent and in form and substance reasonably satisfactory to the
Administrative Agent.

Section 4.03     Conditions Precedent to Credit Events.  The obligations of the
Lenders, the Swing Line Lender and each LC Issuer to make or participate in any
Credit Event (other than the loans to be made on the Effective Date) is subject,
at the time thereof, to the satisfaction of the following conditions:

(i)     Notice.  The Administrative Agent (and in the case of subpart (iii)
below, the applicable LC Issuer) shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of ‎Section 2.06(b) with respect to
any Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of ‎Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of ‎Section 2.05(b) with respect to each LC Issuance, as
applicable.

(ii)     No Default; Representations and Warranties.  At the time of such Credit
Event and also after giving effect thereto (and in the case of subpart (ii)
below, before and after giving effect to the application of proceeds resulting
from such Borrowing), (i) there shall exist no Default or Event of Default and
(ii) all representations and warranties of the Credit Parties contained herein
or in the other Loan Documents shall be true and correct in all material
respects (or in the case of any representation and warranty subject to a
materiality qualifier, true and correct) with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.

The acceptance of the benefits of (i) each Credit Event after the Closing Date
shall constitute a representation and warranty by the Borrower to the
Administrative Agent, the Swing Line Lender, each LC Issuer and each of the
Lenders that all of the applicable conditions specified in ‎Section 4.01 and
‎Section 4.02 have been satisfied as of the times referred to in such Section
and (ii) each Credit Event thereafter (other than the first Credit Event) shall
constitute a representation and warranty by the Borrower to the Administrative
Agent, the Swing Line Lender, each LC Issuer and each of the Lenders that all of
the applicable conditions specified in ‎Section 4.03 have been satisfied as of
the times referred to in this ‎Section 4.03.





90

--------------------------------------------------------------------------------

 

 



ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, the Borrower makes the following
representations and warranties to, and agreements with, the Administrative
Agent, the Lenders and each LC Issuer, all of which shall survive the execution
and delivery of this Agreement and each Credit Event:

Section 5.01     Corporate Status.  Each Credit Party (i) is a duly organized or
formed and a validly existing corporation, partnership or limited liability
company, as the case may be, in good standing under the laws of the jurisdiction
of its formation and has the corporate, partnership or limited liability company
power and authority, as applicable, to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage,
and (ii) is in good standing and has duly qualified and is authorized to do
business in all jurisdictions where it is required to be so qualified or
authorized except where the failure to be in good standing or be so qualified or
authorized would not reasonably be expected to have a Material Adverse Effect.

Section 5.02     Corporate Power and Authority.  Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is party.  Each Credit Party has duly executed and delivered each Loan
Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law). 

Section 5.03     No Violation.  Neither the execution, delivery and performance
by any Credit Party of the Loan Documents to which it is party nor compliance
with the terms and provisions thereof (i) will contravene any provision of any
law, statute, rule, regulation, order, writ, injunction or decree of any
Governmental Authority applicable to such Credit Party or its properties and
assets, except as would not reasonably be expected to have a Material Adverse
Effect, (ii) will conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (other than Permitted Liens) upon any of the property or assets of such
Credit Party pursuant to the terms of (A) any Material Contract, or (B) any
other promissory note, bond, debenture, indenture, mortgage, deed of trust,
credit or loan agreement, or any other agreement or other instrument to which
such Credit Party is a party or by which it or any of its property or assets are
bound or to which it may be subject, in each case of this clause (ii) where such
conflict, breach or default would reasonably be expected to have a Material
Adverse Effect, or (iii) will violate any provision of the Organizational
Documents of such Credit Party.





91

--------------------------------------------------------------------------------

 

 



Section 5.04     Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except the filing and
recording of financing statements and other documents necessary in order to
perfect the Liens created by the Security Documents, to the extent such Liens
are required to be perfected thereunder.

Section 5.05     Litigation.  There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened against or affecting,
the Borrower or any of its Subsidiaries before any court or arbitrator or any
Governmental Authority which, in the reasonable opinion of the Borrower, has
resulted in or is likely to result in a Material Adverse Effect or which in any
manner draws into question the validity of any Loan Document.

Section 5.06     Use of Proceeds; Margin Regulations.

(a)     The proceeds of all Loans and LC Issuances shall be utilized to
(i) provide working capital and funds for general corporate purposes of the
Borrower, (ii) settle certain intercompany balances, and (iii) pay certain fees
and expenses incurred in connection with the Spin-Off.  The proceeds of the Term
Loans, but not of the Revolving Loans, shall also be utilized to finance the
Spin-Off Dividend.

(b)     No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System.  No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock.  At no time would
more than 25% of the value of the assets of the Borrower and its consolidated
Subsidiaries that are subject to any “arrangement” (as such term is used in
Section 221.2(g) of such Regulation U) hereunder be represented by Margin Stock.

Section 5.07     Financial Statements.

(a)     The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of:  (i) the unaudited interim combined balance
sheets of the Borrower and its combined Subsidiaries for the Fiscal Year 2014
and unaudited combined statements of income and cash flows of the Borrower and
its consolidated Subsidiaries for the Fiscal Years 2012, 2013 and 2014; and (ii)
the unaudited interim consolidated balance sheet, and the related statements of
income and of cash flows, of the Borrower and its Subsidiaries for the three
months ended March 31, 2015.  All such financial statements have been prepared
in accordance with GAAP in all material respects, consistently applied (except
as stated therein), and fairly present in all material respects the financial
position of the Borrower and its Subsidiaries as of the respective dates
indicated and the combined results of their operations and cash flows for the
respective periods indicated, subject in the case of any such financial
statements that are unaudited, to the absence of footnotes and normal audit
adjustments.





92

--------------------------------------------------------------------------------

 

 



(b)     The financial projections of the Borrower and its Subsidiaries for the
Fiscal Years 2015 through 2019 prepared by the Borrower and delivered to the
Administrative Agent and the Lenders on April 3, 2015 (the “Financial
Projections”) were prepared on behalf of the Borrower in good faith based upon
assumptions considered by management of the Borrower and its Subsidiaries to be
reasonable at the time prepared and furnished to the Administrative Agent and
the Lender (it being understood that such Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower and its Subsidiaries, that no assurance can be given that such
Projections will be realized and that actual results may differ materially from
such Financial Projections.  For purposes of this Section 5.07, the Effective
Date Subsidiary Guarantors shall be deemed Subsidiaries of the Borrower.

Section 5.08     Solvency.  As of the Effective Date, the Borrower, individually
and the Credit Parties, taken as a whole, are Solvent.

Section 5.09     No Material Adverse Change.  Since December 31, 2014, there has
been no change in the condition, business or affairs of the Borrower and its
Subsidiaries, taken as a whole, or their properties and assets considered as an
entirety, except for changes none of which, individually or in the aggregate,
has had or would reasonably be expected to have, a Material Adverse Effect.

Section 5.10     Tax Returns and Payments.  Each Credit Party and each
Subsidiary of a Credit Party has filed (or has had filed on its behalf) all (i)
federal, state and other income Tax returns and (ii) all other Tax returns,
domestic and foreign, required to be filed by it (or on its behalf) to the
extent the failure to file any such return described in clauses (i) or (ii)
would reasonably be expected to result in a Material Adverse Effect, and has
paid all Taxes and assessments payable by it (or on its behalf) that have become
due, other than those (x) not yet delinquent and except for those contested in
good faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made or (y) the failure to pay of which would not reasonably be
expected to have a Material Adverse Effect.  Each Credit Party and each
Subsidiary of a Credit Party has established on its books such charges, accruals
and reserves in respect of material Taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by GAAP.  No Credit
Party or Subsidiary of a Credit Party knows of any proposed assessment for Taxes
for any period, or of any basis therefor, which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

Section 5.11     Title to Properties; Intellectual Property.  Each Credit Party
has good title to, or valid leasehold interests in, all of its real and personal
property necessary or material to its business free and clear of Liens other
than Permitted Liens, except for defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.  Each Credit Party owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property necessary or material to its business, and the use thereof by such
Credit Party does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.





93

--------------------------------------------------------------------------------

 

 



Section 5.12     Lawful Operations, etc.  Each Credit Party and each of its
Subsidiaries:  (i) holds all necessary foreign, federal, state, provincial,
municipal, local and other governmental licenses, registrations, certifications,
permits and authorizations necessary to conduct its business and own its
properties; and (ii) is in full compliance with all requirements imposed by law,
regulation or rule, whether foreign, federal, state, provincial, municipal or
local, that are applicable to it, its operations, or its properties and assets,
including, without limitation, applicable requirements of Environmental Laws,
except, in each case of clause (i) or (ii), for any failure to obtain and
maintain in effect, or noncompliance that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

Section 5.13     Environmental Matters.

(a)     Each Credit Party and each of their Subsidiaries are and have been in
compliance with all applicable Environmental Laws, except to the extent that any
such failure to comply (together with any resulting penalties, fines or
forfeitures) would not reasonably be expected to have a Material Adverse
Effect.  All licenses, permits, registrations or approvals required for the
conduct of the business of each Credit Party and each of their Subsidiaries
under any Environmental Law have been secured and each Credit Party and each of
their Subsidiaries is and has been in substantial compliance therewith, except
for such licenses, permits, registrations or approvals the failure to secure or
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.  No Credit Party nor any of their respective Subsidiaries has received
written notice, or otherwise knows, that it is in any respect in noncompliance
with, in breach of, in default or liable under any applicable writ, order,
judgment, injunction, or decree to which such Credit Party or such Subsidiary is
a party or that would affect the ability of such Credit Party or such Subsidiary
to operate any of their respective Real Property and no event has occurred and
is continuing that, with the passage of time or the giving of notice or both,
would constitute noncompliance, breach of, default or liability thereunder,
except in each such case, such noncompliance, breaches, defaults or liabilities
as would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.  There are no Environmental Claims pending or, to the
knowledge of any Credit Party, threatened wherein an unfavorable decision ruling
or finding would reasonably be expected to have a Material Adverse
Effect.  There are no facts, circumstances, conditions or occurrences on any
Real Property now or at any time owned, leased or operated by the Credit Parties
or their Subsidiaries or on any property adjacent to any such Real Property,
that are known by the Credit Parties or as to which any Credit Party or any such
Subsidiary has received written notice, that could reasonably be expected:  (i)
to form the basis of an Environmental Claim against any Credit Party or any of
their Subsidiaries or any Real Property of a Credit Party or any of their
Subsidiaries; or (ii) to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property under any Environmental Law, except in each such case of clauses (i)
and (ii), such Environmental Claims or restrictions that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.

(b)     Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the Credit
Parties or any of their Subsidiaries or (ii) released on or about any such Real
Property, in each case where such occurrence or event is not in compliance with
or could give rise to liability under Environmental Laws that would reasonably
be expected to have a Material Adverse Effect.





94

--------------------------------------------------------------------------------

 

 



Section 5.14     Employee Benefit Plans.  Compliance by the Credit Parties with
the provisions hereof and Credit Events contemplated hereby will not involve any
non-exempt prohibited transaction within the meaning of ERISA or Section 4975 of
the Code.  Except as would not reasonably be expected to result in a Material
Adverse Effect, the Credit Parties, their Subsidiaries and each ERISA Affiliate
(i) has fulfilled all obligations under the minimum funding standards of ERISA
and the Code with respect to each Plan that is not a Multi-Employer Plan or a
Multiple Employer Plan, (ii) has satisfied all contribution obligations in
respect of each Multi-Employer Plan and each Multiple Employer Plan, (iii) is in
compliance in all material respects with all other applicable provisions of
ERISA and the Code with respect to each Plan, each Multi-Employer Plan and each
Multiple Employer Plan, and (iv) has not incurred any liability under Title IV
of ERISA to the PBGC with respect to any Plan, any Multi-Employer Plan, any
Multiple Employer Plan, or any trust established thereunder.  No Plan or trust
created thereunder has been terminated, and there have been no Reportable
Events, with respect to any Plan or trust created thereunder or with respect to
any Multi-Employer Plan or Multiple Employer Plan, which termination or
Reportable Event will or could give rise to a material liability of the Credit
Parties or any ERISA Affiliate in respect thereof.  Except as set forth on
Schedule 5.14 hereto, no Credit Party nor any Subsidiary of a Credit Party nor
any ERISA Affiliate is at the date hereof, or has been at any time within the
five years preceding the date hereof, an employer required to contribute to any
Multi-Employer Plan or Multiple Employer Plan, or a “contributing sponsor” (as
such term is defined in Section 4001 of ERISA) in any Multi-Employer Plan or
Multiple Employer Plan.  Except as set forth on Schedule 5.14 hereto, no Credit
Party nor any Subsidiary of a Credit Party nor any ERISA Affiliate has any
contingent liability with respect to any post-retirement “welfare benefit plan”
(as such term is defined in ERISA) except as has been disclosed to the
Administrative Agent and the Lenders in writing.

Section 5.15     [Reserved.] 

Section 5.16     Investment Company Act.  No Credit Party is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

Section 5.17     Insurance.  The Credit Parties and their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts in accordance
with the terms of ‎Section 6.03. 

Section 5.18     Security Interests.  On and after the Effective Date, once
executed and delivered, each of the Security Documents creates, as security for
the Secured Obligations (as defined in the Security Agreement), a valid and
enforceable and, upon the timely and proper filings, deliveries, notations and
other actions contemplated, required or permitted by the Security Documents (to
the extent that such security interests and Liens may be perfected by such
filings, deliveries, notations and other actions contemplated, required or
permitted by the Security Documents), perfected security interest in and Lien on
all of the Collateral subject thereto from time to time, in favor of the
Administrative Agent for the benefit of the Secured Creditors, superior to and
prior to the rights of all third persons and subject to no other Liens, except
that the Collateral under the Security Documents may be subject to Permitted
Liens.  Schedule 5.18 hereto sets forth the chief executive office of each
Credit Party and the address of each location, and whether such location is
leased or owned, at which each Credit Party





95

--------------------------------------------------------------------------------

 

 



maintains Collateral.  On and after the Effective Date, all recording, stamp,
intangible or other similar taxes required to be paid by any Credit Party under
applicable legal requirements or other laws applicable to the property
encumbered by the Security Documents in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement thereof have been
(or will promptly be) paid.

Section 5.19     Disclosure.  The factual information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of any Credit Party to
the Administrative Agent or any Lender for purposes of or in connection with
this Agreement or any transaction contemplated herein (other than financial
projections (including the Financial Projections), other forward looking
information and information of a general economic or general industry nature),
is, and all other such factual information (taken as a whole) hereafter
furnished hereunder by or on behalf of such Person in writing to the
Administrative Agent or any Lender (other than financial projections, other
forward looking information and information of a general economic or general
industry nature) will be, when taken as a whole, correct in all material
respects on the date as of which such information is dated or certified and will
not as of the date on which such information is dated or certified omit to state
a material fact necessary in order to make such information (taken as a whole)
not materially misleading at such time in light of the circumstances under which
such information was provided.

Section 5.20     Defaults.  No Default or Event of Default exists.

Section 5.21     Capitalization.  As of the Reporting Date, Schedule 5.21 sets
forth a true, complete and accurate description of the equity capital structure
each Subsidiary, showing, for each such Person, the accurate ownership
percentages of the equityholders of record and accompanied by a statement of
authorized and issued Equity Interests for each Subsidiary.  As of the Reporting
Date, the Equity Interests of each Subsidiary described on Schedule 5.21 (i) are
validly issued and fully paid and non-assessable (to the extent such concepts
are applicable to the respective Equity Interests) and (ii) are owned of record
and beneficially as set forth on Schedule 5.21, free and clear of all Liens
(other than Liens created under the Security Documents).

Section 5.22     Status of Obligations as Senior Indebtedness.  All of the
Obligations constitute “Senior Indebtedness” or similar term relating to the
Obligations.

Section 5.23     Anti-Terrorism Law Compliance.

(a)     [Reserved.]

(b)     The Borrower has implemented (and has caused its Subsidiaries to
implement) and maintain in effect policies and procedures reasonably designed to
promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions and applicable anti-money laundering financing provisions
of the Bank Secrecy Act, and the Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective officers, employees, directors and
agents, are in compliance in all material respects with Anti-Corruption Laws,
applicable Sanctions and applicable anti-money laundering and counter-terrorism
financing provisions of the Bank Secrecy Act and all regulations issued pursuant
to it.  None of (i) the Borrower, any Subsidiary or, to the knowledge





96

--------------------------------------------------------------------------------

 

 



of the Borrower, any of their respective directors, officers or employees, or
(ii) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by the
Credit Agreement will violate Anti-Corruption Laws or applicable Sanctions or
applicable money laundering provisions of the Bank Secrecy Act.

(c)     No part of the proceeds of any Loan will be used directly or indirectly
for any payments to any government official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977 or other Anti-Corruption Law.

Section 5.24     Location of Bank Accounts.  The Administrative Agent has been
provided a complete and accurate list as of the Effective Date of all deposit,
checking and other bank accounts, all securities and other accounts maintained
with any broker dealer and all other similar accounts maintained by each Credit
Party.

Section 5.25     Contracts; Labor Relations.  No Credit Party nor any of its
Subsidiaries (a) is a party to any labor dispute affecting any bargaining unit
or other group of employees generally, (b) is subject to any strike, slowdown,
workout or other concerted interruptions of operations by employees of a Credit
Party or any Subsidiary, whether or not relating to any labor contracts, (c) is
subject to any pending or, to the knowledge of any Credit Party, threatened,
unfair labor practice complaint, before the National Labor Relations Board or
other Governmental Authority, (e) is subject to any pending or, to the knowledge
of any Credit Party, threatened grievance or arbitration proceeding arising out
of or under any collective bargaining agreement, (e) is subject to any pending
or, to the knowledge of any Credit Party, threatened significant strike, labor
dispute, slowdown or stoppage, or (f) is, to the knowledge of the Credit
Parties, involved or subject to any union representation organizing or
certification matter with respect to the employees of the Credit Parties or any
of their Subsidiaries, except (with respect to any matter specified in any of
the above clauses) for such matters as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. No Borrower nor
any of their respective Subsidiaries has suffered any strikes, walkouts or work
stoppages in the five years preceding the Closing Date which has resulted in a
Material Adverse Effect.

Section 5.26     Spin-Off Dividend.  Other than the Spin-Off Dividend, no other
material payments or distributions in cash by the Borrower or its Subsidiaries
to Masco shall be required to consummate the Spin-Off.

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
interest, Fees and all other





97

--------------------------------------------------------------------------------

 

 



Non-Contingent Obligations incurred hereunder and under the other Loan
Documents, have been paid in full, as follows:

Section 6.01     Reporting Requirements.  The Borrower will furnish to the
Administrative Agent and each Lender:

(a)     Annual Financial Statements.  As soon as available and in any event
within 90 days after the close of each Fiscal Year of the Borrower (commencing
with the Fiscal Year 2015), a copy of the Borrower’s Form 10-K filed with the
SEC for such Fiscal Year, the audited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of income and cash flows for such Fiscal
Year, in each case setting forth comparative figures for the preceding Fiscal
Year, accompanied by the opinion with respect to such consolidated financial
statements of any independent public accountants of recognized national standing
selected by the Borrower and reasonably satisfactory to the Administrative
Agent, which opinion shall be unqualified and shall state that such accountants
audited such consolidated financial statements in accordance with generally
accepted auditing standards, that such accountants believe that such audit
provides a reasonable basis for their opinion, and that in their opinion such
consolidated financial statements present fairly, in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
end of such Fiscal Year and the results of their operations and cash flows for
such Fiscal Year in conformity with GAAP.  Notwithstanding the foregoing, any
such report or opinion may be qualified or contain an explanatory paragraph to
the extent it results from an upcoming debt maturity or anticipated
non-compliance with a financial maintenance covenant (including ‎Section 7.07).

(b)     Quarterly Financial Statements.  As soon as available and in any event
within 45 days after the close of each of the first three quarterly accounting
periods in each Fiscal Year of the Borrower (commencing with the quarterly
accounting period ending on June 30, 2015), a copy of Borrower’s Form 10-Q filed
with the SEC for such Fiscal Quarter, the unaudited consolidated balance sheets
of the Borrower and its consolidated Subsidiaries as at the end of such
quarterly period and the related unaudited consolidated statements of income and
of cash flows for such quarterly period, for the Fiscal Year to date, and
setting forth, in the case of such unaudited consolidated statements of income
and of cash flows, and comparative figures for the related periods in the prior
Fiscal Year, and which shall be certified on behalf of the Borrower by an
Authorized Officer of the Borrower as fairly presenting in all material respects
the financial position of the Borrower and its Subsidiaries as of the respective
dates indicated and the consolidated results of their operations and cash flows
for the respective periods indicated, subject to the absence of footnotes and
normal audit adjustments.

(c)     Officer’s Compliance Certificates.  At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, (i) a
certificate (a “Compliance Certificate”), substantially in the form of Exhibit
E, signed by an Authorized Officer of the Borrower to the effect that no Default
or Event of Default is continuing or, if any Default or Event of Default is
continuing, specifying the nature and extent thereof and the actions the Credit
Parties have taken or propose to take with respect thereto, which certificate
shall set forth (i) the calculations required to establish compliance with the
provisions of ‎Section 7.07 and (ii) any





98

--------------------------------------------------------------------------------

 

 



ERISA Event arising under clause (xiii) of the definition thereof during the
applicable Fiscal Quarter.

(d)     Notices.  Promptly, and in any event within five Business Days, after
any Credit Party or any Subsidiary obtains knowledge thereof, notice of:

(i)     the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower propose to take with respect thereto;

(ii)     the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against any Credit
Party or any Subsidiary or the occurrence of any other event, if the same would
be reasonably expected to have a Material Adverse Effect if adversely
determined; or

(iii)     any event that would reasonably be expected to have a Material Adverse
Effect.

(e)     ERISA.  Promptly, and in any event within 30 days after any Credit Party
or any Subsidiary of a Credit Party or any ERISA Affiliate knows of the
occurrence of any ERISA Event (but, solely with respect to ERISA Events
described in clauses (ii), (iii), (v) and (x) of the definition thereof, only to
the extent liability could be incurred in respect thereof in excess of
$15,000,000), other than an ERISA Event arising under clause (xiii) of the
definition thereof, the Borrower will deliver to the Administrative Agent and
each of the Lenders a certificate of an Authorized Officer of the Borrower
setting forth the full details as to such occurrence and the action, if any,
that such Credit Party or such Subsidiary of such Credit Party or such ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given by such Credit Party or such Subsidiary of such Credit
Party or such ERISA Affiliate to or filed with the PBGC, a Plan participant or
the Plan administrator with respect thereto.

(f)     SEC Filings. Unless the same shall be publicly available, promptly after
the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or
with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto.

(g)     Information Relating to Collateral.  At the time of the delivery of the
annual financial statements provided for in subpart (a) above, a certificate of
an Authorized Officer of the Borrower (i) setting forth any changes to the
information required pursuant to Sections 1, 2, 7, 10 (to the extent any such
Intellectual Property is material), 11, 12, or 13 of the Perfection Certificate
or confirming that there has been no change in such information since the date
of the most recently delivered or updated information, and (ii) certifying that
no Credit Party has taken any actions (and is not aware of any actions so taken)
to terminate any UCC financing statements





99

--------------------------------------------------------------------------------

 

 



or other appropriate filings, recordings or registrations, including all
re-filings, re-recordings and re-registrations, containing a description of the
Collateral.

(h)     Other Notices.  Promptly after the transmission or receipt thereof, as
applicable, copies of all non-routine notices received or sent by any Credit
Party to or from the holders of any Material Indebtedness or any trustee with
respect thereto.

(i)     Proposed Amendments, etc. to Certain Agreements.  Promptly, but in any
event, not later than three Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to any Subordinated Debt Document, any
Material Indebtedness Agreement or any other material agreement or instrument
subject to the restrictions contained in Section 7.11.

(j)     Violation of Anti-Terrorism etc. Laws.  Promptly (i) if any Credit Party
obtains knowledge that any Credit Party or any Person that owns, directly or
indirectly, more than 25% of any Equity Interests of any Credit Party, or any
other holder at any time of any direct or indirect equitable, legal or
beneficial interest of more than 25% therein is charged by indictment, criminal
complaint or similar charging instrument in connection with any of the
Anti-Terrorism Laws, Anti-Corruption Laws or Sanctions, or has knowledge that
such Person is in actual or probable violation of such laws, such Credit Party
will notify the Administrative Agent, (ii) the occurrence of any Reportable
Compliance Event and (iii) upon the request of the Administrative Agent or any
Lender (through the Administrative Agent), such Credit Party will provide any
information the Administrative Agent or such Lender believes is reasonably
necessary to be delivered to comply with the USA Patriot Act,  any
Anti-Terrorism Laws, Anti-Corruption Laws or Sanctions.

(k)     Other Information.  Promptly upon the reasonable request therefor (and
in any event within 10 days of such request), such other information or
documents (financial or otherwise, including, without limitation, financial
statements in a similar form to those provided to the Administrative Agent prior
to the Closing Date) relating to the operations, affairs or business condition
of any Credit Party or any Subsidiary as the Administrative Agent or any Lender
(through the Administrative Agent) may reasonably request from time to time.

Section 6.02     Books, Records and Inspections.  Each Credit Party will, and
will cause each of its Subsidiaries to, (i) keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of such Credit Party or such
Subsidiary, as the case may be, in accordance with GAAP, and (ii) permit
officers and designated representatives of the Administrative Agent or any of
the Lenders to visit and inspect any of the properties or assets of such Credit
Party and/or its Subsidiaries in whomsoever’s possession (but only to the extent
such Credit Party or such Subsidiary, as applicable, has the right to do so to
the extent in the possession of another Person), to examine the books of account
of such Credit Party or such Subsidiary, as applicable, and make copies thereof
and take extracts therefrom, and to discuss the affairs, finances and accounts
of such Credit Party and/or such Subsidiary, as applicable, with, and be advised
as to the same by, its and their officers and independent accountants and
independent actuaries, if any, all at such reasonable times upon reasonable
notice and intervals and to such reasonable extent as the Administrative Agent
or any of the Lenders (through the Administrative Agent) may request; provided,
that (x) unless an





100

--------------------------------------------------------------------------------

 

 



Event of Default shall have occurred and be continuing, only the Administrative
Agent, on behalf of the Lenders, at such reasonable time as designated by the
Administrative Agent, may exercise rights under clause (ii) of this ‎Section
6.02; provided,  further, that unless an Event of
Default shall have occurred and be continuing, only one such visit and
inspections per calendar year shall be at the expense of the Borrower, such
visit shall be conducted at the Borrower’s headquarters only and the Borrower’s
obligation shall be limited to reimbursement of the reasonable travel expenses
of a maximum of two representatives, and (y) in respect of any such
discussions with any independent accountants, the
Borrower or such Subsidiary, as the case may be, shall have received reasonable
advance notice thereof and a reasonable opportunity to participate therein.

Section 6.03     Insurance.

(a)     The Borrower and its Subsidiaries considered as a whole will maintain
with financially sound and reputable insurance companies insurance in such
amounts and covering such risks as is consistent with sound business practice;
provided that the Borrower and its Subsidiaries may self-insure to the extent
the Borrower reasonably determines that such self insurance is consistent with
prudent business practice.

(b)     Each Credit Party will at all times keep its respective material
property that is subject to the Lien of any Security Document insured in favor
of the Administrative Agent, for the benefit of the Secured Creditors.  On and
after 10 Business Days following the Effective Date, all policies or
certificates (or certified copies thereof) with respect to such insurance (other
than self-insurance) (i) shall be endorsed for the benefit of the Administrative
Agent (including by naming the Administrative Agent as additional insured (with
respect to general liability) and lender loss payee (with respect to property
coverage), (ii) the general liability and  property coverage policies shall not
be canceled without 30 days’ prior written notice thereof (or 10 days’ prior
written notice in the case of cancellation for the non-payment of premiums) by
the respective insurer to the Administrative Agent and (iii) shall in the case
of any such certificates or endorsements in favor of the Administrative Agent,
be delivered to with the Administrative Agent.

(c)     After the Effective Date, subject to the Post Closing Obligations
Agreement, if any Credit Party shall fail to maintain any insurance in
accordance with this Section 6.03, or if any Credit Party shall fail to so
endorse and deliver or deposit all endorsements or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Borrower agrees to reimburse the
Administrative Agent on demand for all costs and expenses of procuring such
insurance.

Section 6.04     Payment of Taxes and Claims.  Each Credit Party will pay and
discharge (or cause to be paid and discharged), and will cause each of its
Subsidiaries to pay and discharge, all material Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon its properties or businesses, before the same becomes delinquent; provided,
however, that no Credit Party nor any of their respective Subsidiaries shall be
required to pay any such Tax, assessment, charge or levy (a) that is being
contested in good faith and by proper proceedings diligently conducted if it has
maintained adequate reserves or other





101

--------------------------------------------------------------------------------

 

 



appropriate provisions, if any, with respect thereto in accordance with GAAP or
(b) where failure to do so would not reasonably be expected to have a Material
Adverse Effect.

Section 6.05     Corporate Franchises.  Each Credit Party will do, and will
cause each of its Subsidiaries to do, or cause to be done, all things necessary
to preserve and keep in full force and effect its organizational existence
(except, in the case of Subsidiaries that are not Loan Parties, as would not
reasonably be expected to have a Material Adverse Effect) and, except as would
not reasonably be expected to result in a Material Adverse Effect, its rights
and authority, qualification, franchises, licenses and permits; provided,
 however, that nothing in this ‎Section 6.05 shall be deemed to prohibit any
transaction not permitted by ‎Section 7.02.

Section 6.06     [Reserved.]    

Section 6.07     Compliance with Statutes, etc.  Each Credit Party will, and
will cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not individually or in the aggregate be reasonably expected to have a Material
Adverse Effect.

Section 6.08     [Reserved.]

Section 6.09     Compliance with Environmental Laws.  Without limitation of the
covenants contained in ‎Section 6.07:

(a)     Each Credit Party will comply, and will cause each of its Subsidiaries
to comply, with all Environmental Laws applicable to the ownership, lease or use
of all Real Property now or hereafter owned, leased or operated by such Credit
Party or any of its Subsidiaries, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, except to the
extent that such compliance with Environmental Laws is being contested in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, or the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

(b)     Each Credit Party will keep or cause to be kept, and will cause each of
its Subsidiaries to keep or cause to be kept, all such Real Property free and
clear of any Liens imposed pursuant to such Environmental Laws other than
Permitted Liens.

(c)     No Credit Party nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Credit Parties or any of their
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with and in a manner
that would not give rise to liability under applicable Environmental Laws and in
the ordinary course of business, except to the extent that any noncompliance
with or liability under Environmental Laws is being contested in good faith and
by appropriate proceedings and for which adequate reserves have been established
to the extent required by GAAP, or such non-compliance or liability would not
reasonably be expected to have a Material Adverse Effect.





102

--------------------------------------------------------------------------------

 

 



(d)     If required to do so under any applicable order of any Governmental
Authority, each Credit Party will undertake, and cause each of its Subsidiaries
to undertake any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by the Credit Parties or any of its Subsidiaries in accordance with, in
all material respects, the requirements of all applicable Environmental Laws and
in accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that such Credit Party or such Subsidiary
contesting such order in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP, or the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

Section 6.10     Certain Subsidiaries to Join in Guaranty.  (a) In the event
that at any time after the Closing Date, other than in connection with the
Subsidiary Guarantor Contribution, any Credit Party acquires, creates or has any
Subsidiary that is not an Excluded Subsidiary and is not already a Credit Party
(including if any Subsidiary no longer constitutes, or is no longer deemed to
be, an Excluded Subsidiary or if any Subsidiary that is not an Excluded
Subsidiary becomes a Subsidiary) (such Subsidiary, a “New Subsidiary”), such
Credit Party will promptly, but in any event within 30 days (or such longer
period as agreed by the Administrative Agent), cause such New Subsidiary to
deliver to the Administrative Agent, (i) a supplement or joinder to each of the
Guaranty and Security Agreement, duly executed by such New Subsidiary, pursuant
to which such New Subsidiary joins the Guaranty and the Security Agreement as a
guarantor, pledgor or grantor, as applicable, thereunder, (ii) resolutions of
the Board of Directors or equivalent governing body of such New Subsidiary
(including a managing member), certified by the Secretary or an Assistant
Secretary of such New Subsidiary (or such other officer or Person authorized by
the Organizational Documents to sign on such New Subsidiary’s behalf), as duly
adopted and in full force and effect, authorizing the execution and delivery of
such supplement or joinder and the other Loan Documents to which such New
Subsidiary is or will be a party, together with such other corporate or other
applicable documentation and, unless such requirement is waived by the
Administrative Agent, an opinion of counsel, as the Administrative Agent shall
reasonably request, in each case, in form and substance reasonably satisfactory
to the Administrative Agent (it being agreed that documents substantially
similar to those delivered pursuant to ‎Section 4.01 shall be satisfactory) and
(iii) all such documents, instruments, agreements, and certificates as are
similar to those described in ‎Section 6.11, if required pursuant to such
Section, provided that a New Subsidiary shall not be required to take any of the
foregoing actions to the extent it is prohibited from so doing pursuant to the
terms of any agreement to which such Person is a party prior to it becoming a
New Subsidiary, provided further that, in the event such New Subsidiary is
released from the relevant restrictions, the Borrower will, and will cause each
of its Subsidiaries to, take such action to cause such New Subsidiary to become
a “Subsidiary Guarantor” hereunder in accordance with this ‎Section 6.10.
 Notwithstanding the foregoing, for the avoidance of doubt, the entry by the
Effective Date Subsidiary Guarantors into the Guaranty shall be a condition
precedent to the Effective Date.

Section 6.11     Further Assurances.

(a)     Foreign Subsidiaries.  Notwithstanding anything in this Agreement to the
contrary, no Credit Party shall be required to (i) pledge (or cause to be
pledged) more than 65% of the Equity Interests (by voting power) in any CFC or
FSHCO in support of the Obligations,





103

--------------------------------------------------------------------------------

 

 



(ii) pledge (or cause to be pledged) any assets of any CFC or FSHCO (including
indirectly by way of an offset or otherwise and including any Equity Interests
in Subsidiaries of any CFC or FSHCO) in support of the Obligations, or (iii)
cause a CFC or FSHCO to join in the Guaranty or to become a party to the
Security Agreement or otherwise guaranty or grant a lien on its assets to
support the Obligations.

(b)     Further Assurances.  The Credit Parties will, and will cause each of
their respective Subsidiaries to, at the expense of the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Administrative Agent from time
to time such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Administrative Agent may reasonably require.  If at any time
the Administrative Agent determines, based on applicable Law, that all
applicable Taxes (including, without limitation, mortgage recording Taxes or
similar charges) were not paid in connection with the recordation of any
mortgage or deed of trust, the Borrower shall promptly pay the same upon demand.

Section 6.12     Control Agreements.    Within 90 days of the Effective Date,
the Credit Parties will use their commercially reasonable efforts to enter into,
and maintain in effect, with respect to each Deposit Account (excluding all
Excluded Accounts) maintained by the Credit Parties, Control Agreements that are
in form and substance reasonably satisfactory to the Administrative Agent.

Section 6.13     Senior Debt.  The Obligations shall, and the Credit Parties
shall take all necessary action to ensure that the Obligations shall, at all
times rank prior in right of payment, to the extent set forth in the applicable
subordination agreement, to any Subordinated Indebtedness.

Section 6.14     Anti-Terrorism Laws. Each Credit Party covenants and agrees
that (i) no Credit Party will use the proceeds of any Borrowing (A) to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any applicable
Sanctions, or (B) in any manner that would result in the violation of any
Sanctions applicable to any party hereto, (ii) any funds used to repay the
Obligations will not be derived from any unlawful activity, and (iii) each
Covered Entity shall comply with all applicable Anti-Terrorism Laws in all
material respects. The Borrower will maintain in effect policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

Section 6.15     Spin-Off Documents.  Each Credit Party will, and will cause
each of its Subsidiaries to, comply with and observe the Spin-Off Documents to
which the Borrower or any Subsidiary is a party, except where failure to observe
and comply with such Spin-Off Documents would not reasonably be expected to
impair access to Significant Intellectual Property rights, result in the
Spin-Off no longer complying with the requirements of Section 355 of the Code or
otherwise have a Material Adverse Effect.

Section 6.16     Use of Proceeds.  The Borrower will use proceeds of all Loans
and LC Issuances solely for the purposes and in the manner specified in ‎Section
5.06.





104

--------------------------------------------------------------------------------

 

 



ARTICLE VII.

 

NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as the
Commitments have been terminated, no Notes remain outstanding and the Loans,
together with interest, Fees and all other Non-Contingent Obligations incurred
hereunder and under the other Loan Documents, have been paid in full as follows:

Section 7.01     Changes in Business.  No Credit Party nor any of its
Subsidiaries will engage in any business that would make the character of the
business substantially different from the businesses engaged in by the Credit
Parties and its Subsidiaries, taken as a whole, on the Effective Date, provided
that the Credit Parties and their Subsidiaries may engage in any other business
reasonably related, ancillary or complimentary to the business conducted as of
the Effective Date.

Section 7.02     Consolidation, Merger, Asset Sales, etc.  No Credit Party will,
nor will any Credit Party permit any of its Subsidiaries to, (i) wind up,
liquidate or dissolve its affairs, (ii) enter into any transaction of merger,
amalgamation or consolidation, or (iii) effect any Asset Sale, except that, if
no Event of Default shall have occurred and be continuing, each of the following
shall be permitted:

(a)     the merger, consolidation or amalgamation of:  (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; (ii) any Subsidiary of a Borrower with or
into any Subsidiary Guarantor, provided, that the surviving or continuing or
resulting corporation is the Borrower or a Subsidiary Guarantor; or (iv) any
Subsidiary of the Borrower that is not a Credit Party with or into any other
Subsidiary of the Borrower that is not a Credit Party; provided,  further that
if (i) the Borrower is a party to any such transaction, the Borrower shall
survive such transaction, and (ii) if a Subsidiary Guarantor is a party to any
such transaction, a Credit Party shall survive such transaction;

(b)     any Asset Sale:  (i) by any Credit Party to any Subsidiary that is a
Credit Party, (ii) by any Credit Party to any Subsidiary that is not a Credit
Party so long as the aggregate fair value of all such assets transferred does
not exceed the Aggregate Amount, (iii) by any Subsidiary that is not a Credit
Party to any other Subsidiary, (iv) consisting of the liquidation or sale of
Cash Equivalents by the Borrower or any of its Subsidiaries or Investments that
were Cash Equivalents when made or (v) consisting of disposals to the extent
that (A) such property is exchanged for credit against the purchase price of
similar replacement property, or (B) the proceeds of such disposal are
reasonably promptly applied to the purchase price of such replacement property;

(c)     any transaction permitted pursuant to ‎Section 7.05;

(d)     Restricted Payments made in compliance with ‎Section 7.06; and





105

--------------------------------------------------------------------------------

 

 



(e)     any Asset Sale, provided that:  (i) the consideration for each such
Asset Sale represents fair value (as determined by the Borrower in its
reasonably discretion) and at least 70% of such consideration consists of cash
or Cash Equivalents; provided, that for purposes of this clause (i), Designated
Non-Cash Consideration received in respect of such Asset Sale, taken together
with all other Designed Non-Cash Consideration received in respect of Asset
Sales pursuant to this clause (e) that do not exceed in the aggregate at any
time outstanding $5,000,000 shall be deemed to be cash (with the fair market
value of each item of Designated Non-Cash Consideration being determined in good
faith by the Borrower at the time received and without giving effect to
subsequent changes in value) and (ii) an amount equal to the Net Cash Proceeds
of such Asset Sale are applied as set forth in ‎Section 2.13(c)(iv).

Section 7.03     Liens.  No Credit Party will, nor will any Credit Party permit
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets of any kind of such Credit Party or such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:

(a)     Liens for taxes not yet delinquent or Liens for taxes, assessments or
governmental charges being contested in good faith and by appropriate
proceedings for which adequate reserves in accordance with GAAP have been
established;

(b)     Liens in respect of property or assets imposed by law that were incurred
in the ordinary course of business, such as carriers’, suppliers’,
warehousemen’s, materialmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, that do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries and do not secure any Indebtedness;

(c)     Liens to secure the performance of tenders, statutory obligations (other
than excise taxes), surety, stay, customs and appeal bonds, statutory bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (exclusive of obligations for the
payment of Indebtedness);

(d)     Liens on deposits to secure liability for premiums to insurance carriers
or securing insurance premium financing arrangements entered into in the
ordinary course of business;

(e)     Liens that are bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and cash equivalents on deposit in one or
more accounts maintained by any Credit Party in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements or otherwise arising by
virtue of any statutory or common law regarding banker’s Liens;

(f)     Liens that are licenses of Intellectual Property granted by any Credit
Party in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of business of the Credit Parties;

(g)     Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under ‎Section 8.01(h);





106

--------------------------------------------------------------------------------

 

 



(h)     Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;

(i)     leases or subleases of real or tangible personal property granted in the
ordinary course of business to others not interfering in any material respect
with the business of the Borrower or any of its Subsidiaries and any interest or
title of a lessor under any lease not in violation of this Agreement;

(j)     easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and would not reasonably be expected to cause either individually or in the
aggregate, (A) a substantial and prolonged interruption or disruption of the
business activities of the Borrower and its Subsidiaries considered as an
entirety, or (B) a Material Adverse Effect;

(k)     Liens on property rented to, or leased by, pursuant to a Sale and
Lease-Back Transaction; provided that such Sale and Lease-Back Transaction is
permitted by this Agreement;

(l)     Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

(m)     rights of consignors of goods, whether or not perfected by the filing of
a financing statement under the UCC or other applicable Law and the filing of
customary UCC financing statements in connection with operating leases,
consignment of goods or bailment agreements;

(n)     Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC or similar other provision of applicable Law
covering only the items being collected upon;

(o)     Liens securing cash collateral supporting letters of credit issued in
the ordinary course of business;

(p)     possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of Investments owned as of the date hereof
and in connection with Investments not otherwise prohibited by this Agreement;
provided that such Liens (i) attach only to such Investments and (ii) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such Investments and not any obligation in
connection with margin financing or otherwise;





107

--------------------------------------------------------------------------------

 

 



(q)     landlords’ and lessors’ Liens in respect of rent and other lease
obligations that are not past due by 90 days or which are being contested in
good faith for which adequate reserves have been established in accordance with
GAAP, which proceedings (or court orders entered into connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;

(r)     Liens in existence on the Reporting Date that are listed on Schedule
7.03 hereto and any continuation or extension thereof; provided that (i) the
Lien does not extend to any additional property other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03, and (B) proceeds and
products thereof, and (ii) the extension of the obligations secured or benefited
by such Liens, to the extent constituting Indebtedness, is permitted by Section
7.04;

(s)     Liens (i) that are placed upon fixed or capital assets acquired,
constructed or improved by the Credit Parties or any of their respective
Subsidiaries, provided that (A) such Liens only secure Indebtedness permitted by
‎Section 7.04(c), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 120 days after such acquisition of such asset or the
completion of such construction or improvement, (C) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets; and (D) such Liens shall not apply to any other
property or assets of the Credit Parties or any of their respective
Subsidiaries, or (ii) arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any such Liens, provided that the
principal amount of such Indebtedness is not increased and such Indebtedness is
not secured by any additional assets;

(t)     any Lien granted to the Administrative Agent securing any of the
Obligations or any other Indebtedness of the Credit Parties under the Loan
Documents or any Indebtedness under any Designated Hedge Agreement;

(u)     Liens securing Indebtedness permitted by ‎Section 7.04(g);

(v)     Liens on property of a Person existing at the time such property is
acquired or such person is acquired or merged or amalgamated with or into or
consolidated with any Credit Party to the extent such acquisition, merger or
amalgamation are permitted hereunder; provided that such Liens (i) do not extend
to property not subject to such Liens at the time of acquisition (other than
improvements thereon) and (ii) are not created in anticipation or contemplation
of such acquisition, merger or consolidation;

(w)     Liens on any cash earnest money deposits made by a Credit Party in
connection with any letter of intent or purchase agreement entered into with
respect to a Permitted Acquisition or other Investment not otherwise prohibited
by this Agreement;

(x)     Liens securing obligations not in excess of $5,000,000 in the aggregate
at any time outstanding; and

(y)     Liens on assets of Foreign Subsidiaries securing Indebtedness or other
obligations of such Subsidiary permitted by ‎Section 7.04.





108

--------------------------------------------------------------------------------

 

 



Section 7.04     Indebtedness.  No Credit Party will, nor will any Credit Party
permit any of its Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness of the Credit Parties or any of their respective
Subsidiaries, except:

(a)     Indebtedness incurred under this Agreement and the other Loan Documents;

(b)     the Indebtedness set forth on Schedule 7.04 hereto;

(c)     (i) Indebtedness consisting of Capitalized Lease Obligations of the
Borrower and its Subsidiaries and (ii) purchase money Indebtedness secured by a
Lien referred to in ‎Section 7.03(s),  provided the aggregate outstanding
principal amount (using Capitalized Lease Obligations in lieu of principal
amount, in the case of any Capital Lease) of Indebtedness permitted by this
subpart (c) shall not exceed $5,000,000 at any time;

(d)     any intercompany loans (i) made by any Credit Party to any Subsidiary
which is a Credit Party or any wholly-owned Subsidiary, (ii) by any Credit Party
to any Subsidiary that is not a Credit Party and that is not a wholly-owned
Subsidiary, so long as the aggregate amount of Indebtedness incurred pursuant
this ‎Section 7.04(d)(ii) does not exceed the Aggregate Amount at any time
outstanding, and (iii)  made by any Subsidiary that is not a Credit Party to any
other Subsidiary that is not a Credit Party;

(e)     Indebtedness of the Borrower and its Subsidiaries under Hedge
Agreements, provided such Hedge Agreements have been entered into in the
ordinary course of business and not for speculative purposes;

(f)     Indebtedness constituting Investments permitted by ‎Section 7.05;

(g)     Indebtedness issued or incurred (including by means of the extension or
renewal of existing Indebtedness) to refinance, refund, extend, defease,
discharge, renew or replace Indebtedness incurred pursuant to ‎Section 7.04(b),
 ‎Section 7.04(c),  Section 7.04(h) and (i) (“Refinanced Indebtedness”);
provided, that (i) the principal amount of such refinancing, refunding,
extending, renewing or replacing Indebtedness is not greater than the principal
amount of such Refinanced Indebtedness plus the amount of any premiums
make-whole amounts or penalties and accrued and unpaid interest paid thereon and
fees (including any closing fees and original issue discount) and expenses, in
each case associated with such refinancing, refunding, extension, renewal or
replacement, (ii) such refinancing, refunding, extending, renewing or replacing
Indebtedness has a final maturity that is no sooner than, and a weighted average
life to maturity that is no shorter than, such Refinanced Indebtedness, (iii) if
such Refinanced Indebtedness or any guaranties thereof are subordinated in right
of payment to the Obligations, such refinancing, refunding, extending, renewing
or replacing Indebtedness and any Guaranty Obligations thereof are subordinated
on terms that, taken as a whole, are no less favorable to the Lenders than those
applicable to the Refinanced Indebtedness, and (iv) the obligors in respect of
such Refinanced Indebtedness immediately prior to such refinancing, refunding,
extending, renewing or replacing are the only obligors on such refinancing,
refunding extending, renewing or replacing Indebtedness;

(h)     additional Indebtedness of the Borrower or any of its Subsidiaries in an
amount not to exceed the greater of (x) $35,000,000 and (y) the amount such that
after giving effect





109

--------------------------------------------------------------------------------

 

 



thereto the Total Leverage Ratio does not exceed 3.00 to 1.00; provided that (i)
the aggregate principal amount of Indebtedness of the Subsidiaries that are not
Credit Parties incurred in reliance on this clause (h) shall not exceed
$15,000,000 at any time outstanding, (ii) any Indebtedness of a Credit Party
incurred in reliance on this clause (h) shall be unsecured and (iii) solely with
respect to any Indebtedness of a Credit Party incurred in reliance on this
clause (h) in an initial principal amount in excess of $20,000,000, (x) the
stated maturity of such Indebtedness shall not be earlier than the date that is
six (6) months after the latest Maturity Date as of the date such Indebtedness
is incurred and (y) the financial covenants and events of default to which such
Indebtedness is subject shall not be more restrictive (taken as a whole) than
the covenants in Section 7.07 and Events of Default hereunder, as determined in
the good faith judgment of the Borrower, unless the Borrower agrees to amend
this Agreement such that the condition described in this proviso would be
satisfied;

(i)     Indebtedness of any Person that becomes a Subsidiary on or after the
date of this Agreement; provided that such Indebtedness, (i) exists at the time
such Person becomes a Subsidiary, (ii) is not created in anticipation or
contemplation of such person becoming a Subsidiary and (iii) is not directly or
indirectly recourse to any of the Credit Parties or any of their respective
assets, other than to the Person that becomes a Subsidiary and its Subsidiaries;

(j)     Indebtedness arising from agreements of the Borrower or any Subsidiary
of the Borrower providing for indemnification, hold backs, adjustment of
purchase price or similar obligations (including earn-outs), non-compete
agreements, deferred compensation or similar obligations, or from guaranties or
letters of credit, surety bonds or performance bonds but not in any event for
borrowed money, in each case entered into in connection with Acquisitions
permitted under this Agreement, other Investments and the disposition of any
business, assets or stock permitted by this Agreement;

(k)     Permitted Seller Debt in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding;

(l)     any Ordinary Course Indebtedness; and

(m)     any other Indebtedness or contingent obligations set forth or described
in the Form 10 as being outstanding after giving effect to the Spin-Off;  

(n)     any Indebtedness to the extent backstopped by a Letter of Credit issued
hereunder;

(o)     any Guaranty of Indebtedness otherwise permitted under this ‎Section
7.04; provided that any guaranty by a Credit Party of Indebtedness of a
Subsidiary that is not a Credit Party must be permitted by ‎Section 7.05; and

(p)     accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case on Indebtedness
otherwise permitted under this ‎Section 7.04.

Accrual of interest, the accretion of accreted value, amortization of original
issue discount, the payment of interest in the form of additional Indebtedness
with the same terms, and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the





110

--------------------------------------------------------------------------------

 

 



exchange rate of currencies shall not be deemed to be an incurrence of
Indebtedness for purposes of this ‎Section 7.04.

Section 7.05     Investments.  No Credit Party will, nor will any Credit Party
permit any of its Subsidiaries to, directly or indirectly make any Investment
except:

(a)     Investments that constitute a Permitted Acquisition or that are acquired
in connection with a Permitted Acquisition;

(b)     Investments made as a result of the receipt of non-cash consideration
from a sale, lease, transfer or other disposition in compliance with ‎Section
7.02;

(c)     Capital Expenditures that are not otherwise prohibited by this
Agreement;

(d)     Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents or Investments that were Cash Equivalents when made;

(e)     any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(f)     the Borrower and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(g)     any Permitted Creditor Investment;

(h)     (i) loans and advances in the ordinary course of business to employees
of the Borrower or any Subsidiary and (ii) advances of payroll payments and
expenses to employees of the Borrower or any Subsidiary in the ordinary course
of business;

(i)     Investments in the form of loans to officers, directors and employees of
any of the Borrower or its Subsidiaries for the sole purpose of purchasing
Equity Interests of the Borrower or any other direct or indirect Borrower
company of the Borrower (or purchase of such loans made by others) so long as
the Borrower or such other Borrower entity makes a capital contribution of the
proceeds of any such purchase, directly or indirectly, to the Borrower;

(j)     Investments existing as of the Reporting Date and described on Schedule
7.05 hereto and in each case, extensions and renewals thereof;

(k)     any Guaranty Obligations of the Credit Parties or any of their
respective Subsidiaries in favor of the Administrative Agent, each LC Issuer and
the Lenders under any Designated Hedge Agreements pursuant to the Loan
Documents;

(l)     Investments of the Borrower and its Subsidiaries in Hedge Agreements
permitted to be entered into pursuant to this Agreement;

(m)     Investments (i) of any Credit Party in any Subsidiary that is a Credit
Party, (ii) of any Credit Party in any other Subsidiary that is not a Credit
Party, so long as the aggregate





111

--------------------------------------------------------------------------------

 

 



principal amount of all such Investments does not exceed the Aggregate Amount
outstanding at any time, or (iii) of any Subsidiary that is not a Credit Party
in the Borrower or any other Subsidiary;

(n)     intercompany loans and advances permitted by ‎Section 7.04;

(o)     the Acquisitions permitted by Section 7.02(f);

(p)     any Guaranty Obligation incurred by any Credit Party with respect to
Indebtedness of another Credit Party that is permitted by ‎Section 7.04;  

(q)     other Investments by the Borrower or any Subsidiary of a Borrower in any
other Person (other than the Borrower or any of its Subsidiaries) made after the
Closing Date, provided that (i) at the time of making any such Investment no
Event of Default shall have occurred and be continuing, or would result
therefrom, and (ii) the maximum cumulative amount of all such Investments that
are so made pursuant to this ‎Section 7.05(q) and outstanding at any time shall
not exceed an aggregate of $10,000,000,  taking into account the repayment of
any loans or advances comprising such Investments but without regard to any
write-down or write-off thereof; and

(r)     Investments and acquisitions made as part of the Transactions.

Section 7.06     Restricted Payments.  No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

(a)     the Borrower or any of their Subsidiaries may declare and pay or make
Capital Distributions that are payable solely in additional Equity Interests
that are not Disqualified Equity Interests (or warrants, options or other rights
to acquire additional shares of its Equity Interests);

(b)     any Subsidiary of the Borrower may declare and pay or make Capital
Distributions to the holders of its Equity Interests in accordance with the
provisions of its Organizational Documents;

(c)     the Borrower may declare or make a Restricted Payment or issue a
dividend to the holders of its Equity Interests in an annual amount equal to (i)
the sum of $25,000,000 plus after January 1, 2017, 50% of Consolidated Net
Income for the prior Fiscal Year (provided that no amount shall be added with
respect to Consolidated Net Income for the Fiscal Year 2015), so long as after
giving pro forma effect to such dividend or Restricted Payment, (A) the pro
forma Total Leverage Ratio is greater than or equal to 2.50 to 1.00 and (B) the
Revolving Availability is at least $25,000,000 (provided that if the aggregate
amount of such dividend or Restricted Payments in any Fiscal Year is less than
the maximum amount permitted under this ‎Section 7.06(c)(i) for such Fiscal
Year, then the amount of such shortfall of such maximum amount may be added to
the maximum amount permitted in the following Fiscal Year) and (ii) an unlimited
amount so long as after giving pro forma effect to such dividend or Restricted
Payment (in the case of dividends, at the time such dividends is declared, so
long as such dividend is paid within





112

--------------------------------------------------------------------------------

 

 



60 days of declaration), (A) the pro forma Total Leverage Ratio is less than
2.50 to 1.00 and (B) no Event of Default has occurred and is then continuing or
would result therefrom;

(d)     the Borrower or any of their Subsidiaries may make payments on
Subordinated Indebtedness to the extent such payments are expressly permitted by
the subordination agreement or subordination provisions, as applicable,
applicable to such Subordinated Indebtedness;

(e)     the prepayment, redemption, purchase, defeasance or satisfaction of
intercompany loans and advances permitted by ‎Section 7.04(d) and the
Intercompany Subordination Agreement;

(f)     a refinancing, refunding, extension, defeasance, discharge, renewal or
replacement of permitted Indebtedness in compliance with ‎Section 7.04(g); and

(g)     the Spin-Off Dividend made on or promptly after the Effective Date.

Section 7.07     Financial Covenants.

(a)     Net Leverage Ratio.  Commencing with the Fiscal Quarter ending September
30, 2015, the Credit Parties will not permit the Net Leverage Ratio of the
Credit Parties and their Subsidiaries as of the last day of any Fiscal Quarter
to be greater than the maximum ratio specified below during the period opposite
such maximum ratio:

Fiscal Quarter Ending

Maximum Ratio

September 30, 2015

3.50 to 1.00

December 31, 2015

3.50 to 1.00

March 31, 2016

3.25 to 1.00

June 30, 2016

3.25 to 1.00

September 30, 2016

3.25 to 1.00

December 31, 2016 and thereafter

3.00 to 1.00

 

(b)     Fixed Charge Coverage Ratio.  The Credit Parties will not permit Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter to be less than
1.10 to 1.00 during any Testing Period commencing with September 30, 2015.

Section 7.08     Limitation on Certain Restrictive Agreements.  No Credit Party
will, nor will any Credit Party permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party or any of their respective Subsidiaries to create, incur or suffer to
exist any Lien upon any of its property or assets as security for the
Obligations, or (b) the ability of any such Credit Party or any such Subsidiary
to make Capital Distributions, or pay any Indebtedness owed to any Credit Party
or any Subsidiary, or to make loans or advances to any Credit Party or any
Subsidiary, or transfer any of its property or assets to any Credit Party or any
Subsidiary, except 





113

--------------------------------------------------------------------------------

 

 



for such restrictions existing under or by reason of (i) applicable law, (ii)
this Agreement and the other Loan Documents, (iii) customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (iv) customary provisions restricting assignment of any licensing
agreement entered into in the ordinary course of business, (v) customary
provisions restricting the transfer or further encumbering of assets subject to
Liens permitted under ‎Section 7.03(s), (vi) customary restrictions affecting
only a Subsidiary of the Borrower under any agreement or instrument governing
any of the Indebtedness of a Credit Party permitted pursuant to ‎Section 7.04,
(vii) restrictions affecting any Subsidiary of the Borrower that is not a Credit
Party under any agreement or instrument governing any Indebtedness of such
Subsidiary permitted pursuant to ‎Section 7.04, and customary restrictions
contained in “comfort” letters and guarantees of any such Indebtedness, (viii)
any document relating to Indebtedness secured by a Lien permitted by ‎Section
7.03, insofar as the provisions thereof limit grants of junior liens on the
assets securing such Indebtedness, (ix) any Operating Lease or Capital Lease,
insofar as the provisions thereof limit grants of a security interest in, or
other assignments of, the related leasehold interest to any other Person, (x)
any encumbrances or restrictions imposed by any amendments or refinancing that
are otherwise permitted by the Loan Documents; provided that such amendments or
refinancing are no more restrictive, taken as a whole, with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing,
(xi) restrictions imposed by any agreement relating to Indebtedness entered into
in accordance with ‎Section 7.02 if such restrictions are not materially more
restrictive taken as a whole than those set forth in the Loan Documents and
(xii) any encumbrances or restrictions imposed by the Organizational Documents
of a Subsidiary that is not a Credit Party.

Section 7.09     Transactions with Affiliates.  No Credit Party will, nor will
any Credit Party permit any of its Subsidiaries to, enter into any transaction
or series of transactions with any Affiliate (other than, in the case of a
Borrower, any Subsidiary or any other Borrower, and in the case of a Subsidiary,
a Borrower or another Subsidiary) other than upon fair and reasonable terms not
materially less favorable to the Credit Parties and their Subsidiaries taken as
a whole than would be obtained in a comparable arm’s-length transaction with a
Person other than an Affiliate, except (i) sales of goods to an Affiliate for
use or distribution outside the United States that in the good faith judgment of
the Credit Parties comply with any applicable legal requirements of the Code or
similar applicable Law, (ii) agreements and transactions with and payments to
officers, directors and shareholders that are either (A) entered into in the
ordinary course of business and not prohibited by any of the other provisions of
this Agreement, or (B) entered into outside the ordinary course of business,
approved by the directors or equity holders of the Borrower, and not prohibited
by any of the other provisions of this Agreement or in violation of any law,
rule or regulation, (iii) any issuance of securities, or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options, stock ownership plans, including
restricted stock plans, stock grants, directed share programs and other equity
based plans and the granting and stockholder rights of registration rights
approved by the Borrower, (iv) the Borrower or any Subsidiary may enter into any
indemnification agreement or any similar arrangement with directors, officers,
consultants and employees of the Borrower or any Subsidiary in the ordinary
course of business and may pay fees and indemnities to directors, officers,
consultants and employees of the Borrower or any Subsidiary in the ordinary
course of business, (v) (A) any purchase by Borrower of Equity Interests of the
Borrower or any contribution by the Borrower to the equity capital of the
Borrower and (B) any acquisition of Equity Interests of the Borrower and any
contribution by





114

--------------------------------------------------------------------------------

 

 



any equity holder of the Borrower to the equity capital of Borrower, (vi)
Restricted Payments permitted by ‎Section 7.06 and Investments permitted by
‎Section 7.05, (vii) the Transactions or as otherwise contemplated by the
Spin-Off Documents and (viii) the incurrence of intercompany Indebtedness
permitted by ‎Section 7.04.

Section 7.10     [Reserved.]

Section 7.11     Modification of Certain Agreements.  No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries to, amend, modify,
supplement, waive or otherwise change, or consent or agree to any amendment,
modification, supplement, waiver or other change to or enter into any
forbearance from exercising any rights with respect to the terms or provisions
contained in:

(a)     any Subordinated Debt Document (other than any amendment, modification,
supplement, waiver or other change for which no fee is payable to the holders of
the Subordinated Indebtedness and that (i) extends the maturity or reduces the
amount of any repayment, prepayment or redemption of the principal of such
Subordinated Indebtedness, (ii) reduces the rate or extends any date for payment
of interest, premium (if any) or fees payable on such Subordinated Indebtedness
or (iii) makes the covenants, events of default or remedies in such Subordinated
Debt Documents less restrictive on any applicable Credit Party or Subsidiary);

(b)     unless such change would not be materially adverse to the Lenders, any
of the terms of any preferred Equity Interests of any Credit Party or any
Subsidiary; 

(c)     unless such change would not be materially adverse to the Lenders, any
Credit Party’s or any Subsidiary’s Organizational Documents; or

(d)     unless such change would not be materially adverse to the Lenders, the
Spin-Off Documents.

Section 7.12     [Reserved.]

Section 7.13     Fiscal Year.  No Credit Party shall change its Fiscal Year.

ARTICLE VIII.

 

EVENTS OF DEFAULT

 

Section 8.01     Events of Default.  Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

(a)     Payments:  the Borrower shall (i) default in the payment when due
(whether at maturity, on a date fixed for a Scheduled Installment, on a date on
which a required prepayment is to be made, upon acceleration or otherwise) of
any principal of the Loans or any reimbursement obligation in respect of any
Unpaid Drawing; or (ii) default, and such default shall continue for five or
more Business Days, in the payment when due of any interest on the





115

--------------------------------------------------------------------------------

 

 



Loans, any Fees or any other Obligations; or (iii) fail to Cash Collateralize
any Letter of Credit when required to do so hereunder; or

(b)     Representations, etc.:  any representation or warranty made by the
Borrower or any other Credit Party herein or in any other Loan Document or in
any statement or certificate required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect (without duplication as to any
materiality modifiers, qualifications, or limitations applicable thereto) on the
date as of which made, deemed made, or confirmed; or

(c)     Certain Covenants:  the Borrower or any of its Subsidiaries shall
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 6.14 or Article VII of this Agreement; or

(d)     Other Covenants:  any Credit Party or any of its Subsidiaries shall
default in the due performance or observance by it of any term, covenant or
agreement contained (i) in Sections 6.01,  6.05 (as it relates to the Credit
Parties), 6.10, 6.12 and 6.13 and such default is not remedied within five days
after the earlier of (i) an Authorized Officer of any Credit Party obtaining
knowledge of such default or (ii) the Borrower receiving written notice of such
default from the Administrative Agent or the Required Lenders (any such notice
to be identified as a “notice of default” and to refer specifically to this
paragraph) or (ii) in this Agreement or any other Loan Document (other than
those referred to in ‎Section 8.01(a),  ‎Section 8.01(b), ‎Section 8.01(c) or
‎Section 8.01(d)(i) above) and such default is not remedied within 30 days after
the earlier of (i) an Authorized Officer of any Credit Party obtaining knowledge
of such default or (ii) the Borrower receiving written notice of such default
from the Administrative Agent or the Required Lenders (any such notice to be
identified as a “notice of default” and to refer specifically to this
paragraph); or

(e)     Cross Default Under Other Agreements; Designated Hedge Agreements:  any
Credit Party or any of its Subsidiaries shall (i) default in any payment with
respect to any Material Indebtedness (other than the Obligations), and such
default shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness; or (ii)
default in the observance or performance of any agreement or condition relating
to any Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto (and all grace periods applicable to
such observance, performance or condition shall have expired), or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Material Indebtedness to become due prior to its stated maturity;
or any such Material Indebtedness of any Credit Party or any of its Subsidiaries
shall be declared to be due and payable, or shall be required to be prepaid
(other than by a regularly scheduled required prepayment or redemption, prior to
the stated maturity thereof); or (iii) without limitation of the foregoing
clauses, default in any payment obligation under a Designated Hedge Agreement,
and such default shall continue after the applicable grace period, if any,
specified in such Designated Hedge Agreement or any other agreement or
instrument relating thereto; or

(f)     Invalidity of Loan Documents:  any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted





116

--------------------------------------------------------------------------------

 

 



hereunder or under such Loan Document or satisfaction in full of all the
Non-Contingent Obligations, ceases to be in full force and effect; or any Credit
Party contests in any manner the validity or enforceability of any provision of
any Loan Document; or any Credit Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document, other than as a result of the payment in
full of all Non-Contingent Obligations; or

(g)     Invalidity of Liens:  on or after the Effective Date, any Security
Document, or any other Loan Document that purports to create a Lien, shall, for
any reason, fail or cease to create a valid and perfected Lien, with the
priority required by the Security Documents (or other security purported to be
created on the applicable Collateral) on a material portion of the Collateral
covered or purported to be covered thereby (other than as a result of any action
or inaction within the sole control of the Administrative Agent) or shall be
asserted by any Credit Party not to be a valid, perfected, first priority
security interest in (subject only to Permitted Liens) or Lien on any material
portion of the Collateral covered thereby (other than as a result of a release
permitted by the Loan Documents); or

(h)     Judgments:  one or more final judgments, orders or decrees shall be
entered against any Credit Party and/or any of its Subsidiaries involving a
liability (other than a liability covered by insurance, as to which the carrier
has adequate claims paying ability and has not effectively reserved its rights)
of $20,000,000 or more in the aggregate for all such judgments, orders and
decrees for the Credit Parties and their Subsidiaries, and any such judgments or
orders or decrees shall not have been vacated, discharged or stayed or bonded
pending appeal within 60 days from the entry thereof; or

(i)     Insolvency Event:  any Insolvency Event shall occur with respect to any
Credit Party or any of its Subsidiaries other than an Immaterial Subsidiary
(other than as contemplated in clause (v) of the definition of “Asset Sale”); or

(j)     ERISA:  any ERISA Event shall have occurred and either (i) such event or
events would reasonably be expected to have a Material Adverse Effect or (ii)
there shall result from any such event or events the imposition of a Lien;

(k)     Change in Control:  if there occurs a Change in Control;

(l)     Sanctioned Persons:  any Credit Party shall become a Sanctioned Person;
or

(m)     Spin-Off:  the Spin-Off shall not have been consummated concurrently
with or promptly after  the initial funding of the Loans on the Effective Date
(it being understood that at or prior to 11:59 P.M. (New York City time) on the
Effective Date shall be “prompt” for purposes of this clause (m)).

Section 8.02     Remedies.  Upon the occurrence of any Event of Default, and at
any time thereafter, if any Event of Default shall then be continuing or if the
Effective Date has not occurred on or before July 31, 2015, the Administrative
Agent (i) may, in its discretion, or (ii) shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
or





117

--------------------------------------------------------------------------------

 

 



any Lender to enforce its claims against the Borrower or any other Credit Party
in any manner permitted under applicable law:

(a)     declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind;

(b)     declare the principal of and any accrued interest in respect of all
Loans, all Unpaid Drawings and all other Obligations (other than any Obligations
under any Designated Hedge Agreement) owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower;

(c)     require the Borrower to Cash Collateralize all or any portion of the LC
Outstandings in accordance with the provisions of this Agreement; or

(d)     exercise any other right or remedy available under any of the Loan
Documents or applicable law;

provided that, if an Event of Default specified in ‎Section 8.01(i) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.

Section 8.03     Application of Certain Payments and Proceeds.  All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, and subject to ‎Section 2.08(e), be applied as follows:

(i)     first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under ‎Article III) payable to the Administrative Agent in its
capacity as such;

(ii)     second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
‎Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

(iii)     third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

(iv)     fourth,  pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, (B) the amounts due to (i) providers of Banking Services Obligations in
respect of such Obligations and (ii) Designated Hedge Creditors under Designated
Hedge Agreements subject to confirmation by the Administrative Agent that any
calculations of termination or other payment obligations are being made in
accordance with normal industry practice





118

--------------------------------------------------------------------------------

 

 



and (C) to the Administrative Agent for the benefit of each LC Issuer to Cash
Collateralize the Stated Amount of outstanding Letters of Credit;

(v)     fifth, to the payment of all other Obligations of the Credit Parties
owing under or in respect of the Loan Documents and in respect of Banking
Services Obligations that are then due and payable to the Administrative Agent,
each LC Issuer, the Swing Line Lender, the Lenders and the Designated Hedge
Creditors, ratably based upon the respective aggregate amounts of all such
Obligations owing to them on such date; and

(vi)     finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT

 

Section 9.01     Appointment.

(a)     Each Lender hereby irrevocably designates and appoints PNC to act as
specified herein and in the other Loan Documents, and each such Lender hereby
irrevocably authorizes PNC as the Administrative Agent for such Lender, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  The Administrative Agent agrees to act as such upon the
express conditions contained in this Article.  Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Loan Documents, nor any fiduciary relationship with any Lender or
LC Issuer, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. The provisions of this Article IX are solely
for the benefit of the Administrative Agent and the Lenders, and no Credit Party
shall have any rights as a third-party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement, the
Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Credit Parties or any of their respective
Subsidiaries.

(b)     Each Lender hereby further irrevocably authorizes the Administrative
Agent on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty, the Security
Agreement, the Collateral and any other Loan Document.  Subject to ‎Section
10.12, without further written consent or authorization from Lenders, the
Administrative Agent may execute any documents or instruments necessary to (a)
release any Lien encumbering any item of Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon the payment in full of the
Non-Contingent Obligations, (ii) that is sold or to be sold or transferred as
part of or in connection with any sale or other disposition of assets permitted
under the Loan Documents, (iii) that does not constitute





119

--------------------------------------------------------------------------------

 

 



(or ceases to constitute) Collateral, (iv) if the property subject to such Lien
is owned by a Subsidiary Guarantor, upon the release of such Subsidiary
Guarantor of its guarantee of the Obligations otherwise in accordance with the
Loan Documents or (v) if consented to by the Required Lenders (or such other
Lenders as may be required to give consent under ‎Section 10.12) and (b) release
any Subsidiary Guarantor from its guarantee of the Obligations (i) upon the
payment in full of the Non-Contingent Obligations, (ii) upon the consummation of
any permitted transaction or series of related transactions if as a result
thereof such Subsidiary ceases to be a Subsidiary Guarantor or becomes an
Excluded Subsidiary or (iii) if consented to by the Required Lenders (or such
other Lenders as may be required to give consent under ‎Section 10.12).

(c)     Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale, the Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale.

Section 9.02     Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by ‎Section 9.03.  All of the rights, benefits and
privileges (including the exculpatory and indemnification provisions) of
‎Section 9.03 shall apply to any such sub-agent and to the Affiliates of any
such sub-agent, and shall apply to their respective activities as sub-agent as
if such sub-agent and Affiliates were named herein.  Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by the
Administrative Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory and rights to indemnification) and shall have all of the
rights, benefits and privileges of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Credit
Parties and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to the Administrative Agent and not to any Credit Party,
any Lender or any other Person and no Credit





120

--------------------------------------------------------------------------------

 

 



Party, Lender or any other Person shall have the rights, directly or indirectly,
as a third party beneficiary or otherwise, against such sub-agent.

Section 9.03     Exculpatory Provisions.  Neither the Administrative Agent nor
any of its Related Parties shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Related Parties’
own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Credit Parties or any of their
respective Subsidiaries or any of their respective officers contained in this
Agreement, any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for any failure of any Credit Party or any of its officers to perform its
obligations hereunder or thereunder.  The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Credit Parties or any of their respective
Subsidiaries.  The Administrative Agent shall not be responsible to any Lender
for the effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agent to the Lenders or by or on behalf
of the Credit Parties or any of their respective Subsidiaries to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default.

Section 9.04     Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, e-mail or other electronic transmission, facsimile
transmission, telex or teletype message, statement, order or other document or
conversation believed by it, in good faith, to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower or any of their respective Subsidiaries), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders or all of the
Lenders, as applicable, as to any matter that, pursuant to ‎Section 10.12, can
only be effectuated with the consent of all Required Lenders, or all applicable
Lenders, as the case may be), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders.





121

--------------------------------------------------------------------------------

 

 



Section 9.05     Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.”  If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided,  however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

Section 9.06     Non-Reliance.  Each Lender expressly acknowledges that neither
the Administrative Agent nor any of its Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including, without limitation, any review of the affairs of
the Credit Parties or their respective Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Credit Parties and their Subsidiaries and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries.  The Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
conditions, prospects or creditworthiness of the Credit Parties and their
Subsidiaries that may come into the possession of the Administrative Agent or
any of its Related Parties.

Section 9.07     No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 1020.220 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-money laundering Law, including any
programs involving any of the following items relating to or in connection with
the Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder:  (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.





122

--------------------------------------------------------------------------------

 

 



Section 9.08     USA Patriot Act.  Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations:  (i) within
10 days after the Closing Date, and (ii) at such other times as are required
under the USA Patriot Act.

Section 9.09     Indemnification.  The Lenders agree to indemnify the
Administrative Agent and its Related Parties, ratably according to their pro
rata share of the Aggregate Credit Facilities Exposure (excluding Swing Loans),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or such Related Parties
in any way relating to or arising out of this Agreement or any other Loan
Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
the Administrative Agent or such Related Parties under or in connection with any
of the foregoing, but only to the extent that any of the foregoing is not paid
by the Borrower; provided,  however, that no Lender shall be liable to the
Administrative Agent or any of its Related Parties for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the Administrative Agent’s or such Related Parties’ gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction.  If any indemnity furnished to the
Administrative Agent or any such Related Parties for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The agreements in this Section shall survive the payment of all
Obligations.

Section 9.10     The Administrative Agent in Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Credit Parties, their
respective Subsidiaries and their Affiliates as though not acting as
Administrative Agent hereunder.  With respect to the Loans made by it and all
Obligations owing to it, the Administrative Agent shall have the same rights and
powers under this Agreement as any Lender and may exercise the same as though it
were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

Section 9.11     Successor Administrative Agent.  The Administrative Agent may
resign at any time upon not less than 30 days’ notice to the Lenders, each LC
Issuer and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days





123

--------------------------------------------------------------------------------

 

 



after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and each LC
Issuer, appoint a successor Administrative Agent; provided,  however, that if
the Administrative Agent shall notify the Borrower and the Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any LC Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and LC Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and ‎Section 10.02 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Section 9.12     Other Agents.  Any Lender or any Affiliate of any Lender
identified herein as a Co-Agent, a Lead Arranger, a bookrunner, any syndication
or documentation agent, or any other corresponding title, other than
“Administrative Agent,” shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Document except
those applicable to all Lenders as such.  Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.

Section 9.13     Collateral Matters.  The Administrative Agent may from time to
time make such disbursements and advances (“Agent Advances”) that the
Administrative Agent, in its sole discretion, deems necessary or desirable to
preserve, protect, prepare for sale or lease or dispose of the Collateral or any
portion thereof, to enhance the likelihood or maximize the amount of repayment
by the Borrower of the Loans, Letters of Credit, and other Obligations or to pay
any other amount chargeable to the Borrower or the other Credit Parties pursuant
to the terms of this Agreement, including, without limitation, costs, fees and
expenses as described in ‎Section 10.01.  The Agent Advances shall constitute
Obligations hereunder, shall be repayable on demand, shall be secured by the
Collateral and shall bear interest at a rate per annum equal to the rate then
applicable to Revolving Loans that are Base Rate Loans.  The Administrative
Agent shall notify each Lender and the Borrower in writing of each such Agent
Advance, which notice shall include a description of the purpose of such Agent
Advance.  Without limitation to its obligations pursuant to ‎Section 9.09, each
Lender agrees that it shall make available to the





124

--------------------------------------------------------------------------------

 

 



Administrative Agent, upon the Administrative Agent’s demand, in Dollars in
immediately available funds, the Dollar Equivalent amount equal to such Lender’s
pro rata share of each such Agent Advance.  If such funds are not made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the Administrative Agent, at the Federal Funds Effective
Rate for three Business Days and thereafter at the Base Rate.

Section 9.14     Agency for Perfection.  The Administrative Agent and each
Lender hereby appoints the Administrative Agent and each other Lender as agent
and bailee for the purpose of perfecting the security interests in and liens
upon the Collateral in assets that, in accordance with Article 9 of the UCC or
other applicable Law, can be perfected only by possession or control (or where
the security interest of a secured party with possession or control has priority
over the security interest of another secured party) and the Administrative
Agent and each Lender hereby acknowledges that it holds possession of or
otherwise controls any such Collateral for the benefit of the Administrative
Agent and the Lenders as secured party.  Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or in accordance with
the Administrative Agent’s instructions.  Without limiting the generality of the
foregoing, each Lender hereby appoints the Administrative Agent for the purpose
of perfecting the Administrative Agent’s Liens on the Deposit Accounts or on any
other deposit accounts or securities accounts of any Credit Party.  Each Credit
Party by its execution and delivery of this Agreement hereby consents to the
foregoing.

Section 9.15     Proof of Claim.  The Lenders and the Borrower hereby agree that
after the occurrence of an Event of Default pursuant to ‎Section 8.01(i), in
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding or Insolvency Event relative to the Borrower or any of the
Guarantors, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower or any of the Guarantors) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a)     to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and

(b)     to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, interim receiver, assignee, trustee, monitor,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to





125

--------------------------------------------------------------------------------

 

 



make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder.  Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.  Further, nothing contained in this ‎Section 9.15
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within 10 days
prior to any applicable bar date and (ii) require an amendment of the proof of
claim to accurately reflect such Lender’s outstanding Obligations.

Section 9.16     Posting of Approved Electronic Communications.

(a)     Delivery of Communications.  Each Credit Party hereby agrees, unless
directed otherwise by the Administrative Agent or unless the electronic mail
address referred to below has not been provided by the Administrative Agent to
such Credit Party that it will, or will cause its Subsidiaries to, provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent or to the Lenders pursuant
to the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  In addition, each Credit Party agrees,
and agrees to cause its Subsidiaries, to continue to provide the Communications
to the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

(b)     Platform.  Each Credit Party further agrees that Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on SyndTrak or a substantially similar electronic transmission
system (the “Platform”).

(c)     No Warranties as to Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR





126

--------------------------------------------------------------------------------

 

 



FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
INDEMNITEES HAVE ANY LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF
ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE
ORDER BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d)     Delivery Via Platform.  The Administrative Agent agrees that the receipt
of the Communications set forth above by the Administrative Agent at its
electronic mail address shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan
Documents.  Each Lender agrees that receipt of notice to it (as provided in the
next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents.  Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s electronic mail address to which the foregoing
notice may be sent by electronic transmission and that the foregoing notice may
be sent to such electronic mail address.

(e)     No Prejudice to Notice Rights.  Nothing herein shall prejudice the right
of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

Section 9.17     Credit Bidding.  Each Lender hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the UCC (including pursuant to Sections 9-610 or 9-620
thereof), or other applicable Law, at any sale thereof conducted under the
provisions of the Bankruptcy Code (including Section 363 of the Bankruptcy Code)
or any applicable bankruptcy, insolvency, reorganization or other similar law
(whether domestic or foreign) now or hereafter in effect, or at any sale or
foreclosure conducted by the Administrative Agent or its designee (whether by
judicial action or otherwise) in accordance with applicable Law.

ARTICLE X.

 

MISCELLANEOUS

 

Section 10.01     Payment of Expenses etc.  Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Lenders, the Lead Arrangers or their
Affiliates or branches, as the case may be) all of the following: (i) whether or
not the transactions contemplated hereby are consummated, for all reasonable
out-of-pocket costs and expenses of the Administrative Agent





127

--------------------------------------------------------------------------------

 

 



in connection with the negotiation, preparation, syndication, administration and
execution and delivery of the Loan Documents and the documents and instruments
referred to therein and the syndication of the Commitments; (ii) all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
any amendment, waiver or consent relating to any of the Loan Documents; (iii)
all reasonable out-of-pocket costs and expenses of the Administrative Agent, the
Lenders and their Affiliates and branches in connection with the enforcement of
any of the Loan Documents or the other documents and instruments referred to
therein, including, without limitation, in the case of clauses (i), (ii) and
(iii) of this ‎Section 10.01, the reasonable and documented out-of-pocket fees
and disbursements of one counsel to the Administrative Agent and PNC Capital
Markets LLC, and the Lenders, taken as a whole, and of one local counsel in any
relevant jurisdiction, separate litigation or bankruptcy counsel, and in the
case of an actual or perceived conflict of interest, of one additional counsel
to the affected parties, taken as a whole); (iv) any and all present and future
stamp and other similar taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to any such indemnified Person) to pay such
taxes; (v) all the actual costs and expenses of creating and perfecting Liens in
favor of the Administrative Agent, for the benefit of Secured Creditors,
including filing and recording fees, expenses and amounts owed pursuant to
‎Article III, search fees, title insurance premiums and fees, expenses and
disbursements of counsel to the Administrative Agent and of counsel providing
any opinions that the Administrative Agent or the Required Lenders may request
in respect of the Collateral or the Liens created pursuant to the Security
Documents; (vi) all the actual reasonable costs and fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers whether
internal or external to the extent incurred in connection with any action for
which the Administrative Agent is entitled to expense reimbursement; and (vii)
all the actual costs and expenses (including the fees, expenses and
disbursements of counsel and of any appraisers, consultants, advisors and agents
employed or retained by the Administrative Agent and its counsel) in connection
with the custody or preservation of any of the Collateral.

Section 10.02     Indemnification.  Each Credit Party agrees to indemnify the
Administrative Agent, the Lead Arrangers, each LC Issuer, each Lender, and their
respective Related Parties (collectively, the “Indemnitees”) from and hold each
of them harmless against any and all losses, liabilities, claims, damages, costs
or expenses reasonably incurred by any of them as a result of, or arising out
of, or in any way related to, or by reason of (i) any investigation, litigation
or other proceeding (whether or not any Indemnitee is a party thereto) related
to the entering into and/or performance of any Loan Document or the use of the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Loan Document or any other Transaction Document, other than
any such investigation, litigation or proceeding arising out of transactions
solely between any of the Lenders or the Administrative Agent, transactions
solely involving the assignment by a Lender of all or a portion of its Loans and
Commitments, or the granting of participations therein, as provided in this
Agreement, or arising solely out of any examination of a Lender by any
regulatory or other Governmental Authority having jurisdiction over it that is
not in any way related to the entering into and/or performance of any Loan
Document, or (ii) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or at any time operated by the Credit Parties or any of
their respective Subsidiaries, the release, generation, storage, transportation,
handling or disposal of Hazardous





128

--------------------------------------------------------------------------------

 

 



Materials at any location, whether or not owned or operated by the Credit
Parties or any of their respective Subsidiaries, if the Borrower or any such
Subsidiary could have or is alleged to have any responsibility in respect
thereof, the non-compliance of any such Real Property with Environmental Laws,
or any Environmental Claim asserted against any Credit Party or any of their
respective Subsidiaries, in respect of any such Real Property, in each foregoing
case, to the extent resulting from, arising out of or in any way relating to any
Loan Document or any other Transaction Document or any resulting relationship
between the Indemnitees and the Credit Parties and its Affiliates and (iii), in
the case of each of (i) and (ii) above, without limitation, the reasonable
documented fees and disbursements of one counsel to all Indemnitees, taken as a
whole, incurred in connection with any such investigation, litigation or other
proceeding and one additional counsel to all affected Indemnitees taken as a
whole, in the case of an actual or perceived conflict of interest, and, if
reasonably necessary, one local counsel in any relevant material jurisdiction to
all affected Indemnitees, taken as a whole (but excluding, in the case of each
of (i), (ii) and (iii) above, any such losses, liabilities, claims, damages,
costs or expenses of any Indemnitee to the extent incurred by reason of (A) the
material breach of this Agreement by such Indemnitee, (B) gross negligence, bad
faith or willful misconduct of such Indemnitee, in each case, as determined by a
final non-appealable judgment of a court of competent jurisdiction, (C) a
dispute solely among two or more Indemnitees and not arising out of or in
connection with any act or omission of any Credit Party or (D) a settlement
entered into by such Indemnitee without the prior written consent of the
Borrower, provided that such consent from the Borrower shall not have been
unreasonably withheld).  To the extent that the undertaking to indemnify, pay or
hold harmless any Person set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, each Credit
Party shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities that is permissible under applicable
law.  This ‎Section 10.02 shall not apply with respect to Taxes other than any
Taxes that represent losses, liabilities, claims, damages, expenses, etc.
arising from any non-Tax claim.

Section 10.03     Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender or such LC Issuer (including, without limitation, by branches,
agencies and Affiliates of such Lender or LC Issuer wherever located) to or for
the credit or the account of any Credit Party against and on account of the
Obligations and liabilities of any Credit Party to such Lender or LC Issuer
under this Agreement or under any of the other Loan Documents, including,
without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of ‎Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuers, and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable





129

--------------------------------------------------------------------------------

 

 



detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff.  Each Lender and LC Issuer agrees to promptly notify the
Borrower and the Administrative Agent after any such set off and application,
provided,  however, that the failure to give such notice shall not affect the
validity of such set off and application.

Section 10.04     Equalization.

(a)     Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), LC Participations, Swing Loan Participations or Fees (other
than Fees that are intended to be paid solely to the Administrative Agent or an
LC Issuer and amounts payable to a Lender under Article III), of a sum that with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase at par for cash without recourse or warranty from the
other Lenders an interest in the Obligations to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount.  The provisions of this ‎Section 10.04(a) shall not be construed to
apply to (i) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (ii) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Outstandings to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

(b)     Recovery of Amounts.  If any amount paid to any Lender pursuant to
subpart (a) above is recovered in whole or in part from such Lender, such
original purchase shall be rescinded, and the purchase price restored ratably to
the extent of the recovery.

(c)     Consent of Borrower.  The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

Section 10.05     Notices.

(a)     Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

(i)     if to the Borrower or any other Credit Party, at 260 Jimmy Ann Drive,
Daytona Beach, Florida 32114, Attention:  John Peterson (Facsimile No. (386)
763-2854), with a copy to General Counsel, at the same address (but failure of
any of such





130

--------------------------------------------------------------------------------

 

 



persons to receive any such notice shall not affect the validity of any notice
otherwise given or deemed received in accordance with this Section);

(ii)     if to the Administrative Agent, to it at the Notice Office; and

(iii)     if to a Lender, to it at its address (or facsimile number) set forth
next to its name on the signature pages hereto or, in the case of any Lender
that becomes a party to this Agreement by way of assignment under ‎Section 10.04
of this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

(b)     Receipt of Notices.  Notices and communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by facsimile shall be
deemed to have been given when sent and receipt has been confirmed by
telephone.  Notices delivered through electronic communications to the extent
provided in subpart (c) below shall be effective as provided in said
subpart (c).

(c)     Electronic Communications.  Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to ‎Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent.  The Administrative Agent and
the Borrower may, in their discretion, agree in a separate writing to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

(d)     Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 10.05(a).

Section 10.06     Successors and Assigns.

(a)     Successors and Assigns Generally.  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided,  however, that the Borrower may not
assign or transfer any of their rights or obligations hereunder without the
prior written consent of all the Lenders, provided,  further, that any
assignment or participation by a Lender of any of its rights and obligations
hereunder shall be effected in accordance with this ‎Section 10.06.





131

--------------------------------------------------------------------------------

 

 



(b)     Participations.  Each Lender may at any time grant participations in any
of its rights hereunder or under any of the Notes to an Eligible Assignee or any
other Person other than a Disqualified Person (such Eligible Assignee or other
Person, the “Participant”), provided that in the case of any such participation,

(i)     the Participant shall not have any rights under this Agreement or any of
the other Loan Documents, including rights of consent, approval or waiver (the
Participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto),

(ii)     such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

(iii)     such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,

(iv)     such Lender shall remain the holder of the Obligations owing to it and
of any Note issued to it for all purposes of this Agreement, and

(v)     the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation, except that the Participant shall be entitled to the
benefits of ‎Article III,

and, provided,  further, that no Lender shall transfer, grant or sell any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such Participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver requires the
vote of each affected Lender under ‎Section 10.12, and, provided still further
that each Participant shall be entitled to the benefits of ‎Section 3.03
(subject to the requirements and limitations therein, including the requirements
under ‎Section 3.03(g), it being understood that the documentation required
under Section 3.03(g) shall be delivered by the Participant to the Lender
granting such participation and by the Lender to the applicable Withholding
Agent), 3.04,  10.02 and 10.03  with respect to its participation as if it was a
Lender.

In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name of all Participants in such Loan and the
principal amount of (and stated interest on) the portion of such Loan that is
the subject of the participation (the “Participant Register”).  The entries in
the Participant Register shall be conclusive absent manifest error, and each
Borrower, the Administrative Agent and each Lender shall treat each person whose
name is recorded in the Participant Register as the owner of the participation
in question for all purposes of this Agreement notwithstanding any notice to the
contrary.  A Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide). 





132

--------------------------------------------------------------------------------

 

 



Any participation of a Loan (and the registered note, if any, evidencing the
same) may be effected only by the registration of such participation on the
Participant Register.  No Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(c)     Assignments by Lenders.

(i)     Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided,  however, that:

(A)     except in the case of (x) an assignment of the entire remaining amount
of the assigning Lender’s Loans and/or Commitments or (y) an assignment to
another Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$5,000,000;

(B)     in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

(C)     upon surrender of the old Notes, if any, upon request of the new Lender,
new Notes will be issued, at the Borrower’s expense, to such new Lender and to
the assigning Lender, to the extent needed to reflect the revised Commitments;

(D)     unless waived by the Administrative Agent, the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500;

(E)     the Administrative Agent’s consent shall be required for any assignment;
and

(F)     the Borrower’s consent, which shall not be unreasonably withheld, shall
be required for any assignment unless (x) an Event of Default under ‎Section
8.01(a) and (i) has occurred and is continuing or (y) such assignment is to
another Lender, an Affiliate of a Lender or an Approved Fund.





133

--------------------------------------------------------------------------------

 

 



(ii)     To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(iii)     At the time of each assignment pursuant to this subpart (c), to a
Person that is not already a Lender hereunder, the respective assignee Lender
shall provide to the Borrower and the Administrative Agent the applicable
Internal Revenue Service Forms (and any necessary additional documentation)
described in ‎Section 3.03(g).

(iv)     With respect to any Lender, the transfer of any Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Lender Register maintained by the Administrative Agent pursuant
to ‎Section 2.08(b).  Prior to such recordation, all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor.  The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subpart
(c).

(v)     Nothing in this Section shall prevent or prohibit (A) any Lender that is
a bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank or to any Person that extends credit to such
Lender in support of borrowings made by such Lender from such Federal Reserve
Bank or such other Person, or (B) any Lender that is a trust, limited liability
company, partnership or other investment company from pledging its Notes or
Loans to a trustee or agent for the benefit of holders of certificates or debt
securities issued by it.  No such pledge, or any assignment pursuant to or in
lieu of an enforcement of such a pledge, shall relieve the transferor Lender
from its obligations hereunder.

(vi)     In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each LC Issuer,
each Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Revolving Facility Percentage.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations





134

--------------------------------------------------------------------------------

 

 



of any Defaulting Lender hereunder shall become effective under applicable law
without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(vii)     Notwithstanding anything contained herein, no Lender may assign, sell,
negotiate or otherwise transfer its Loans, LC Participations, Swing Loan
Participations and/or Commitments to the Borrower, the Borrower, any other
Credit Party or any Affiliate of any of the foregoing.

(d)     [Reserved.]    

(e)     Disqualified Person List.  Upon request by any Lender to the
Administrative Agent or the Borrower, as the case may be, the Administrative
Agent or the Borrower, as the case may be, shall provide such Lender with a copy
of the Disqualified Person List.  The Administrative Agent shall not have any
responsibility for ensuring that an assignee of, or a participant in, a Loan or
Commitment is not a Disqualified Person, and nor shall it have any liability in
the event that Loans or Commitments, or a participation therein, are transferred
to any Disqualified Person.

(f)     Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (“Granting Lender”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (x) nothing herein shall constitute a commitment by any
SPC to make any Loans and (y) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.  This Section
may not be amended without the written consent of the SPC.  The Borrower
acknowledge and





135

--------------------------------------------------------------------------------

 

 



agree that, to the fullest extent permitted under applicable Law, each SPC, for
purposes of ‎Section 2.10,  ‎Section 2.14,  ‎Section 3.01,  ‎Section 3.03,
 ‎Section 10.01,  ‎Section 10.02 and ‎Section 10.03 shall be considered a
Lender.

Section 10.07     No Waiver; Remedies Cumulative.  No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.  Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time.  The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

Section 10.08     Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.

(a)     THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED
IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.

(b)     EACH CREDIT PARTY HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER OR THE CREDIT PARTIES IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED,  HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED,  FURTHER, THAT NOTHING
HEREIN SHALL





136

--------------------------------------------------------------------------------

 

 



LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER TO
BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

(c)     EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN ‎Section 10.06.  EACH
CREDIT PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  TO THE EXTENT THAT ANY CREDIT PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.  EACH
CREDIT PARTY HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

(d)     THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUER AND EACH CREDIT
PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER,
THE LC ISSUER OR SUCH CREDIT PARTY IN CONNECTION THEREWITH.  EACH CREDIT PARTY
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE LC ISSUER ENTERING INTO THE LOAN
DOCUMENTS.

Section 10.09     Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.





137

--------------------------------------------------------------------------------

 

 



Section 10.10     Integration.  This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof.  To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement will prevail.

Section 10.11     Headings Descriptive.  The headings of the several Sections
and other portions of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.

Section 10.12     Amendment or Waiver; Acceleration by Required Lenders.

(a)     Except as expressly set forth in ‎Section 2.17,  ‎Section 2.18 and
‎Section 2.19 neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, changed, waived or otherwise modified unless
such amendment, change, waiver or other modification is in writing and signed by
the Borrower and Required Lenders (or by the Administrative Agent acting at the
written direction of the Required Lenders); provided,  however, that

(i)     no change, waiver or other modification shall, without the written
consent of each Lender directly affected thereby (but not the Required Lenders):

(A)     increase the amount of any Commitment of any Lender hereunder;

(B)     extend or postpone the Revolving Facility Termination Date, the Term
Loan Maturity Date or the maturity date provided for herein that is applicable
to any Loan of any Lender, extend or postpone the expiration date of any Letter
of Credit as to which such Lender is an LC Participant beyond the latest
expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to a Commitment of any Lender;

(C)     reduce the principal amount of any Loan made by any Lender (other than,
for the avoidance of doubt, mandatory prepayments pursuant to ‎Section 2.13),
reduce the rate or extend, defer or delay the time of payment of, or excuse the
payment of, principal or interest thereon (other than as a result of (w) the
waiver of any mandatory prepayments owing pursuant to ‎Section 2.13), (x)
waiving the applicability of any post-default increase in interest rates or
(y) any amendment or modification of defined terms used in financial covenants);

(D)     reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates);





138

--------------------------------------------------------------------------------

 

 



(E)     reduce the rate or extend the time of payment of, or excuse the payment
of, any Fees to which any Lender is entitled hereunder; or

(F)     amend any section of the Credit Agreement concerning the pro-rata
treatment of Lenders and distribution of payments; and

(ii)     no change, waiver or other modification or termination shall, without
the written consent of each Lender,

(A)     release the Borrower from any of its obligations hereunder;

(B)     release all or substantially all of the Collateral or release all or
substantially all of the value of the guarantees provided by the Guarantors;

(C)     amend, modify or waive any provision of ‎Section 10.04, this ‎Section
10.12,  ‎Section 8.03, or any other provision of any of the Loan Documents
pursuant to which the consent or approval of all Lenders, or a number or
specified percentage or other required grouping of Lenders or Lenders having
Commitments, is by the terms of such provision explicitly required;

(D)     reduce the percentage specified in, or otherwise modify, the definition
of Required Lenders;

(E)     consent to the assignment or transfer by a Borrower of any of its rights
and obligations under this Agreement; or

(F)     amend, modify or waive any provision of ‎Section 2.07(b),  ‎Section
2.14(b) or ‎Section 2.14(e).

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.  Any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects that by its terms materially and adversely affects any Defaulting Lender
(if such Lender were not a Defaulting Lender) to a greater extent than other
affected Lenders shall require the consent of such Defaulting Lender.

(b)     No provision of ‎Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.

(c)     No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of ‎Section 2.04 may be amended without
the consent of the Swing Line Lender.

(d)     To the extent the Required Lenders (or all of the Lenders, as
applicable, as shall be required by this Section) waive the provisions of
‎Section 7.02 with respect to the sale, transfer or other disposition of any
Collateral, or any Collateral is sold, transferred or disposed of as





139

--------------------------------------------------------------------------------

 

 



permitted by ‎Section 7.02, (i) such Collateral (but not any proceeds thereof)
shall be sold, transferred or disposed of free and clear of the Liens created by
the respective Security Documents; (ii) if such Collateral includes all of the
capital stock of a Subsidiary that is a party to a Guaranty or whose stock is
pledged pursuant to a Security Agreement, such capital stock (but not any
proceeds thereof) shall be released from such Security Agreement and such
Subsidiary shall be released from a Guaranty; and (iii) the Administrative Agent
shall be authorized to take actions deemed appropriate by it in order to
effectuate the foregoing.

(e)     In no event shall the Required Lenders, without the prior written
consent of each Lender, direct the Administrative Agent to accelerate and demand
payment of the Loans held by one Lender without accelerating and demanding
payment of all other Loans or to terminate the Commitments of one or more
Lenders without terminating the Commitments of all Lenders.  Each Lender agrees
that, except as otherwise provided in any of the Loan Documents and without the
prior written consent of the Required Lenders, it will not take any legal action
or institute any action or proceeding against any Credit Party with respect to
any of the Obligations or Collateral, or accelerate or otherwise enforce its
portion of the Obligations. Without limiting the generality of the foregoing,
none of the Lenders may exercise any right that it might otherwise have under
applicable Law to credit bid at foreclosure sales, UCC sales or other similar
sales or dispositions of any of the Collateral except as authorized by the
Required Lenders. Notwithstanding anything to the contrary set forth in this
‎Section 10.12(e) or elsewhere herein, each Lender shall be authorized to take
such action to preserve or enforce its rights against any Credit Party where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Credit Party, including the filing of proofs of claim in any
insolvency proceeding.

(f)     Notwithstanding anything to the contrary contained in this ‎Section
10.12, (x) Security Documents and related documents executed by Subsidiaries of
the Borrower in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be amended, supplemented and
waived with the consent of the Administrative Agent and the Borrower without the
need to obtain the consent of any other Person if such amendment, supplement or
waiver is delivered in order (i) to comply with local law or advice of local
counsel, (ii) to cure ambiguities, omissions, mistakes or defects or (iii) to
cause such Security Document or other document to be consistent with this
Agreement and the other Loan Documents and (y) if following the Closing Date,
the Administrative Agent and the Borrower shall have jointly identified an
ambiguity, inconsistency, obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five Business Days following
receipt of notice thereof.

(g)     If, in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any provisions hereof as
contemplated by this Section 11.12 that requires the consent of a greater
percentage of the Lenders than the Required Lenders, the consent of the Required
Lenders shall have been obtained but the consent of a Lender whose consent is
required shall not have been obtained (each a “Non-Consenting Lender”), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative





140

--------------------------------------------------------------------------------

 

 



Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in ‎Section 10.04(c)), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations; provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including any breakage compensation under ‎Section 3.02 and any amounts accrued
and owing to such Lender under ‎Section 3.01(a)(i),  ‎Section 3.01(c),  ‎Section
3.03 or ‎Section 3.04), and (C) such Eligible Assignee shall consent at the time
of such assignment to each matter in respect of which such Non-Consenting Lender
did not consent.  Each Lender agrees that, if it becomes a Non-Consenting Lender
and is being replaced in accordance with this ‎Section 10.12(g), it shall
execute and deliver to the Administrative Agent an Assignment Agreement to
evidence such assignment and shall deliver to the Administrative Agent any Notes
previously delivered to such Non-Consenting Lender.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

Section 10.13     Survival of Indemnities.  All indemnities set forth herein
including, without limitation, in ‎Article III,  ‎Section 9.09 or ‎Section
10.02 shall survive the execution and delivery of this Agreement and the making
and repayment of the Obligations.

Section 10.14     Domicile of Loans.  Each Lender may transfer and carry its
Loans at, to or for the account of any branch office, subsidiary or affiliate of
such Lender; provided,  however, that the Borrower shall not be responsible for
costs arising under ‎Section 3.01 resulting from any such transfer (other than a
transfer pursuant to ‎Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.

Section 10.15     Confidentiality.

(a)     Each of the Administrative Agent, each LC Issuer and the Lenders agrees
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(2) to any direct or indirect contractual counterparty in any Hedge Agreement
(or to any such contractual counterparty’s professional advisor), so long as
such contractual counterparty (or such professional advisor) agrees to be bound
by the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (in which case, the disclosing party
agrees, to the extent permitted by law, to inform the Borrower promptly in
advance thereof), (5) to any other party to this Agreement, (6) to any other
creditor of any Credit Party that is a direct or intended beneficiary of any of
the Loan Documents, (7) in connection with the exercise of any remedies
hereunder or under any of the other Loan Documents, or any suit, action or
proceeding relating to this Agreement or any of





141

--------------------------------------------------------------------------------

 

 



the other Loan Documents or the enforcement of rights hereunder or thereunder,
(8) subject to an agreement containing provisions substantially the same as
those of this Section, to any prospective assignee of or participant in any of
its rights or obligations under this Agreement, or in connection with
transactions permitted pursuant to ‎Section 10.06(c)(v) or ‎Section 10.06(f),
(9) with the consent of the Borrower, or (10) to the extent such Confidential
Information (i) becomes publicly available other than as a result of a breach of
this ‎Section 10.15, or (ii) becomes available to the Administrative Agent, any
LC Issuer or any Lender on a non-confidential basis from a source other than a
Credit Party and not otherwise in violation of this ‎Section 10.15.

(b)     As used in this Section, “Confidential Information” means this
Agreement, each other Loan Document (including the terms of this Agreement and
each other Loan Document), all information received from the Borrower relating
to the Borrower and its subsidiaries or their businesses, other than any such
information that is available to the Administrative Agent, any LC Issuer or any
Lender on a non-confidential basis prior to disclosure by the Borrower;
provided,  however, that, in the case of information received from the Borrower
after the Closing Date, such information (i) is clearly identified at the time
of delivery as confidential or (ii) consists of financial statements,
projections, budgets or other proprietary or confidential information such as
business strategies, customer lists  and potential customers.

(c)     Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrower hereby
agree that the failure of the Administrative Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve the Borrower, or
any other Credit Party, of any of its obligations under this Agreement or any of
the other Loan Documents.

Section 10.16     Limitations on Liability of the LC Issuers.  The Borrower
assume all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit.  Neither
any LC Issuer nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith; (b)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) such LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (ii) such LC Issuer’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit.  In
furtherance and not in limitation of the foregoing, an LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation.





142

--------------------------------------------------------------------------------

 

 



Section 10.17     General Limitation of Liability.  To the fullest extent
permitted by applicable law, the Borrower, any other Credit Party, each Lender,
the Administrative Agent, the Swing Line Lender and each LC Issuer hereby agrees
that it shall not assert, and each hereby waives, any claim against the other on
any theory of liability for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, the Transactions or any
agreement or instrument contemplated hereby or thereby, any Loan or Letter of
Credit or the use of proceeds thereof.

Section 10.18     No Duty.  All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, to any of its Subsidiaries, or to any other Person,
with respect to any matters within the scope of such representation or related
to their activities in connection with such representation.  The Borrower agree,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 10.19     Lenders and Agent Not Fiduciary to Borrower, etc.  The
relationship among the Borrower and its respective Subsidiaries, on the one
hand, and the Administrative Agent, each LC Issuer and the Lenders, on the other
hand, is solely that of debtor and creditor, and the Administrative Agent, each
LC Issuer and the Lenders have no fiduciary or other special relationship with
the Borrower and its Subsidiaries, and no term or provision of any Loan
Document, no course of dealing, no written or oral communication, or other
action, shall be construed so as to deem such relationship to be other than that
of debtor and creditor.

Section 10.20     Survival of Representations and Warranties.  All
representations and warranties herein shall survive the making of Loans and all
LC Issuances hereunder, the execution and delivery of this Agreement, the Notes
and the other documents the forms of which are attached as Exhibits hereto, the
issue and delivery of the Notes, any disposition thereof by any holder thereof,
and any investigation made by the Administrative Agent or any Lender or any
other holder of any of the Notes or on its behalf.  All statements contained in
any certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrower hereunder, made as of the respective dates specified
therein or, if no date is specified, as of the respective dates furnished to the
Administrative Agent or any Lender.

Section 10.21     Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and





143

--------------------------------------------------------------------------------

 

 



enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 10.22     Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

Section 10.23     Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 10.24     USA Patriot Act.  Each Lender and Administrative Agent (for
itself and not on behalf of any Lender) subject to the USA Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender to identify each Borrower in
accordance with the USA Patriot Act.

Section 10.25     Advertising and Publicity.

Neither the Administrative Agent nor any Lender shall issue or disseminate to
the public (by advertisement, including without limitation any “tombstone”
advertisement, press release or otherwise), submit for publication or otherwise
cause or seek to publish any information describing the credit or other
financial accommodations made available pursuant to this Agreement and the other
Loan Documents without the prior written consent of the Borrower.  Nothing in
the foregoing shall be construed to prohibit the Administrative Agent or any
Lender from (i) making any submission or filing which it is required to make by
applicable law or pursuant to judicial process; provided, that, (x) such filing
or submission shall contain only such information as is necessary to comply with
applicable law or judicial process and (y) unless specifically prohibited by
applicable law or court order, the Administrative Agent or such Lender, as
applicable, shall promptly notify the Borrower of the requirement to make such
submission or filing and provide the Borrower with a copy thereof and (ii)
sharing the following information relating to the financing contemplated hereby
with standard industry database companies (such as Loan Pricing Corporation and
Standard & Poor’s LCD) in accordance with





144

--------------------------------------------------------------------------------

 

 



customary industry practice: the names of the Borrower, the amount of the credit
facility and of each tranche, the closing date of the credit facility and the
expiration date of the credit facility, and the identity of the Lenders,
including titles awarded.

Section 10.26     Release of Guarantees and Liens.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction permitted by any
Loan Document or that has been consented to in accordance with the terms hereof
or (ii) under the circumstances described in the next succeeding sentence.  When
this Agreement has been terminated and all of the Obligations have been fully
and finally discharged (other than obligations in respect of Designated Hedge
Agreements, contingent indemnity obligations and obligations in respect of
Letters of Credit that have been Cash Collateralized) and the obligations of the
Administrative Agent and the Lenders to provide additional credit under the Loan
Documents have been terminated irrevocably, and the Credit Parties have
delivered to the Administrative Agent a written release of all claims against
the Administrative Agent and the Lenders, in form and substance satisfactory to
the Administrative Agent, the Administrative Agent will, at the Borrower’s sole
expense, execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of intellectual property, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are necessary or advisable to release, as of record, the
Administrative Agent’s Liens and all notices of security interests and liens
previously filed by the Administrative Agent with respect to the Obligations.

Section 10.27     Payments Set Aside.  To the extent that any Secured Creditor
receives a payment from or on behalf of the Borrower or any other Credit Party,
from the proceeds of any Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

[Remainder of page intentionally left blank.]





145

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

TOPBUILD CORP., as the Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender, as an LC Issuer, as the Swing Line
Lender, and as the Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

146

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

[LENDER], as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 



Schedule 1

 

Lenders and Commitments

 

Lender

  

  

Revolving
Commitment

  

  

Revolving Facility
Percentage as of the
Closing Date

  

  

Term
Commitment

 

PNC Bank, National Association

 

 

$
28,846,153.85

 

 


23.0769231% 

 

 

$
46,153,846.15

 

Bank of America, N.A.

 

 

$
27,884,615.38

 

 


22.3076923% 

 

 

$
44,615,384.62

 

SunTrust Bank

 

 

$
27,884,615.38

 

 


22.3076923% 

 

 

$
44,615,384.62

 

U.S. Bank National Association

 

 

$
19,230,769.23

 

 


15.3846154% 

 

 

$
30,769,230.77

 

The Bank of Nova Scotia

 

 

$
11,538,461.54

 

 


9.2307692% 

 

 

$
18,461,538.46

 

The Huntington National Bank

 

 

$
9,615,384.62

 

 


7.6923077% 

 

 

$
15,384,615.38

 

Total

 

 

$
125,000,000

 

 


100.00% 

 

 

$
200,000,000

 

 



 

--------------------------------------------------------------------------------